Exhibit 10.1

AGREED FORM

DATED              2016

LIBERTY GLOBAL EUROPE HOLDING B.V.

and

LIBERTY GLOBAL PLC

and

VODAFONE INTERNATIONAL HOLDINGS B.V.

and

VODAFONE GROUP PLC

and

LYNX GLOBAL EUROPE II B.V.

 

 

CONTRIBUTION AND TRANSFER AGREEMENT

relating to the contribution and/or transfer of

shares in Ziggo Group Holding B.V. and Vodafone Libertel B.V.

to Lynx Global Europe II B.V.

and the formation of the Netherlands joint venture

 

 

Slaughter and May

One Bunhill Row

London EC1Y 8YY

534882157



--------------------------------------------------------------------------------

CONTENTS

 

         Page  

1.

 

Interpretation

     5   

2.

 

Sale and purchase and contribution and/or transfer

     26   

3.

 

Estimated Vodafone Equalisation Consideration

     28   

4.

 

Conditions

     30   

5.

 

Conduct of business before Completion

     31   

6.

 

Pre-Completion Steps

     36   

7.

 

Post-Completion reorganisation

     39   

8.

 

Recapitalisation

     39   

9.

 

Completion

     41   

10.

 

Sellers’ Warranties

     43   

11.

 

Purchaser’s warranties and undertakings

     49   

12.

 

Remedies and Seller’s limitations on liability

     49   

13.

 

KPN Litigation

     50   

14.

 

Intrum Justitia Litigation

     51   

15.

 

Intellectual Property and Business Information

     52   

16.

 

Tax

     55   

17.

 

Sellers’ liability

     56   

18.

 

Seller Guarantees

     56   

19.

 

Effect of Completion

     57   

20.

 

Remedies and waivers

     57   

21.

 

No double recovery

     57   

22.

 

Assignment

     58   

23.

 

Further assurance

     58   



--------------------------------------------------------------------------------

24.

 

Entire agreement

     58   

25.

 

Notices

     59   

26.

 

Announcements

     61   

27.

 

Confidentiality

     61   

28.

 

Costs and expenses

     62   

29.

 

Payments

     63   

30.

 

Counterparts

     64   

31.

 

Invalidity

     64   

32.

 

Contracts (Rights of Third Parties) Act 1999

     64   

33.

 

Choice of governing law

     64   

34.

 

Jurisdiction

     64   

35.

 

Language

     65   

SCHEDULES AND ATTACHMENTS

 

Schedule 1 (Conditions to Completion)

     66   

Schedule 2 (Completion arrangements)

     67   

Schedule 3 (Warranties)

     70   

Schedule 4 (Limitations on the Sellers’ liability)

     90   

Schedule 5 (Conduct of business before Completion)

     96   

Schedule 6 (Intentionally left blank)

     98   

Schedule 7 (Liberty Global Pre-Completion Reorganisation)

     99   

Schedule 8 (Vodafone Pre-Completion Reorganisation)

     102   

Schedule 9 (Derivatives)

     104   

Schedule 10 (Post-Completion Financial Adjustments)

     105   

Schedule 11 (Financial Adjustments: Amounts)

     118   

 

2



--------------------------------------------------------------------------------

Attachment 1 Part A (Basic information about the Target Companies)

     124   

Attachment 1 Part B (Basic information about the Subsidiaries)

     126   

Attachment 2 (Relevant Properties)

     158   

 

3



--------------------------------------------------------------------------------

THIS AGREEMENT is made on              2016

PARTIES:

 

1. Liberty Global Europe Holding B.V., whose corporate seat is at Boeing Avenue
53, 1119 PE Schiphol-Rijk, The Netherlands (registered with the Dutch Chamber of
Commerce No. 34359572) (“Liberty Global”);

 

2. Liberty Global plc, whose registered office is at Griffin House, 161
Hammersmith Road, London, United Kingdom, W6 8BS (registered in England with
No. 08379990) (the “Liberty Global Guarantor”);

 

3. Vodafone International Holdings B.V., whose corporate seat is Rotterdam, The
Netherlands, having its office address at Rivium Quadrant 173, 2909 LC Capelle
aan den IJssel, The Netherlands (registered with the Dutch Chamber of Commerce
No. 24235177) (“Vodafone”, with each of Liberty Global and Vodafone being a
“Seller” and, together, the “Sellers”);

 

4. Vodafone Group Plc, whose registered office is at Vodafone House, The
Connection, Newbury, Berkshire RG14 2FN, United Kingdom (registered in England
with No. 01833679) (the “Vodafone Guarantor”, with each of the Liberty Global
Guarantor and the Vodafone Guarantor being a “Guarantor” and, together, the
“Guarantors”); and

 

5. Lynx Global Europe II B.V., whose corporate seat is at Boeing Avenue 53, 1119
PE Schiphol-Rijk, The Netherlands (registered with the Dutch Chamber of Commerce
No. 65291166) (the “Purchaser”),

together, the “parties”.

BACKGROUND:

 

(A) Particulars of each Target Group (as defined in this Agreement) are set out
in Part A of Attachment 1 (Basic information about the Target Companies) and
Part B of Attachment 1 (Basic information about the Subsidiaries).

 

(B) Each Seller has agreed to contribute and/or sell and transfer (or procure
the contribution and/or transfer of) its Target Company (as defined below) and
to assume the obligations imposed on it as a Seller under this Agreement, in
each case, on the terms and subject to the conditions of this Agreement.

 

(C) The Purchaser has agreed to accept the contribution and/or purchase of the
Shares and to assume the obligations imposed on the Purchaser under this
Agreement, in each case, on the terms and subject to the conditions of this
Agreement.

 

(D) On 15 February 2016, the Sellers and the Purchaser entered into the Signing
Protocol. Each of the Sellers and the Purchaser has obtained all internal
corporate approvals and complied with the employee consultation obligations in
respect of the transactions contemplated by this Agreement under the Works
Council Act (Wet op de ondernemingsraden) and the SER Merger Code (SER-besluit
Fusiegedragsregels 2015).

 

4



--------------------------------------------------------------------------------

(E) In connection with the transactions contemplated by this Agreement, the
Purchaser, Liberty Global and Vodafone, and/or certain members of their
respective groups, have entered into or will enter into the Ancillary Documents
(as defined below).

 

(F) The Vodafone Guarantor has agreed, with respect to Vodafone, and the Liberty
Global Guarantor has agreed, with respect to Liberty Global, to guarantee the
payment obligations of the relevant Seller under this Agreement.

THE PARTIES AGREE as follows:

 

1. Interpretation

 

1.1 In this Agreement, the Schedules and the Attachments to it:

 

“Accounting Principles”   has the meaning set out in paragraph 1 of Part A of
Schedule 10; “Accounts”   means:   (i)    with respect to the Vodafone Target
Group, the audited financial statements prepared in accordance with IFRS as
adopted by the European Union and in accordance with Part 9, Book 2 of the Dutch
Civil Code for the accounting reference period ended on the Accounts Date,
comprising the statement of comprehensive income, the statement of financial
position, statement of changes in equity, the statement of cash flows and the
notes to the accounts; and   (ii)    with respect to the Liberty Global Target
Group (excluding the Liberty Global Reorganisation Companies), the condensed
consolidated financial statements prepared in accordance with US GAAP for the
nine months ended on the Accounts Date comprising in each case, the balance
sheet, the statement of operations, the statement of owner’s equity, the
statement of cash flows and the notes thereto; and   (iii)    with respect to
the Liberty Global Reorganisation Companies the individual balance sheet and
statement of operations of each entity for the year ended on the Accounts Date
prepared in accordance with US GAAP as set out in the following folders of the
relevant Data Room: 16.12.25.05 for UPC Western Europe Holding B.V.; 16.12.25.05
for UPC Western Europe Holding 2 B.V.; 16.12.25.07, 16.12.25.08, 16.12.25.09 and
16.12.25.10 for Liberty Global Content NL B.V.; and 17.10.06 for Ziggo Toestel
Financiering B.V.;

 

5



--------------------------------------------------------------------------------

“Accounts Date”   means:   (i)    with respect to the Vodafone Target Group, 31
March 2015; and   (ii)    with respect to the Liberty Global Target Group
(excluding the Liberty Global Reorganisation Companies), 30 September 2015;  
(iii)    with respect to the Liberty Global Reorganisation Companies,
31 December 2015; “Agreed Shareholder Debt”   means an equal amount (in respect
of principal and accrued interest) of each of:   (i)    the Inter-Company Loan
Payables of the Vodafone Target Group pursuant to the Vodafone Inter-Company
Loan Agreement (the “Specified Vodafone IC Loan Payables”); and   (ii)    the
Inter-Company Loan Payables of the Liberty Global Target Group pursuant to the
Liberty Global Inter-Company Loan Agreement (the “Specified Liberty Global IC
Loan Payables”),   in each case in the amount which is the lesser of (A) the
aggregate amount of the Specified Vodafone IC Loan Payables and (B) the
aggregate amount of the Specified Liberty Global IC Loan Payables, in each case
as at the date specified in sub-clause 6.5(C); “Ajax Contract”   means the
sponsorship agreement entered into between Liberty Global B.V. and AFC Ajax N.V.
dated 30 April 2014, as amended; “Ancillary Documents”   means the Tax Covenant,
the Disclosure Letters, the Shareholders Agreement, Deeds of Transfer, the
Framework Agreement Term Sheet, the Framework Agreement, the Articles of
Association, the Intellectual Property Assignment Agreement, the Brand Licence
Agreement and any other agreements entered into pursuant to this Agreement, and
“Ancillary Document” shall mean any one of them; “Anti-Bribery Law”   means any
applicable law that relates to bribery or corruption, including the US Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and the Dutch penal code;

 

6



--------------------------------------------------------------------------------

“Articles of Association”   means the articles of association to be adopted by
the Purchaser at Completion in the agreed form; “Books and Records”   has its
common law meaning and includes, without limitation, all notices,
correspondence, orders, inquiries, drawings, plans, books of account and other
documents and all electronic and other records (excluding software); “Brand”  
has the meaning set out in the Brand Licence Agreement; “Brand Licence
Agreement”   means the brand licence agreement to be entered into by Vodafone
Sales & Services Limited and Liberty Global Target Company at Completion in the
agreed form; “Business Day”   means a day (other than a Saturday or Sunday) on
which banks are open for general business in London and The Netherlands;
“Business Information”   means all information (in whatever form held) including
(without limitation) all:   (i)    formulas, designs, specifications, drawings,
know-how, manuals and instructions;   (ii)    customer lists, sales, marketing
and promotional information;   (iii)    business plans and forecasts;   (iv)   
technical or other expertise; and   (v)    all accounting and Tax records,
correspondence, orders and enquiries; “CIT Fiscal Unity”   has the meaning given
to in the Tax Covenant; “Completion”   means completion of the contribution
and/or sale and transfer of the Shares and the transfer of the JV Co Shares
under this Agreement; “Completion Balance Sheet”   has the meaning set out in
paragraph 1 of Part B of Schedule 10; “Completion Date”   means the date on
which Completion takes place in accordance with sub-clause 9.1; “Completion
Statement Notice”   has the meaning set out in paragraph 2 of Part C of Schedule
10; “Completion Statements”   has the meaning set out in paragraph 1.2 of Part C
of Schedule 10;

 

7



--------------------------------------------------------------------------------

“Currency MtM Calculation”   means the USD notional of the relevant FX
Derivative divided by the EUR/USD Exchange Rate at Completion expressed as a
Euro amount, minus the EUR notional of the relevant FX Derivative. For the
avoidance of doubt, this number should be denominated in Euros; “Data Room”  
means, with respect to the Vodafone Target Group, the electronic data room
hosted by Intralinks and, with respect to the Liberty Global Target Group, the
electronic data room hosted by iRooms, in respect of each of which an index is
appended to the relevant Disclosure Letter and a CD/DVD copy of which has been
provided to the Purchaser and the other Seller by each Seller on the date of the
Signing Protocol; “Deed of Amendment of the Articles of Association”   means the
notarial deed of amendment of the Articles of Association; “Deeds of Transfer”  
means the notarial deeds of (i) transfer of the Shares to the Purchaser and (ii)
transfer of the JV Co Shares to Vodafone, executed before the Notary; “Default
Interest”   means interest at the rate of EURIBOR plus two per cent.;
“Derivative”   means any option, swap, future or other derivative transaction
entered into in connection with protection against or benefit from fluctuations
in any rate or price, or any instrument having a similar effect; “Disclosure
Letters”   means the letters of the same date as this Agreement written by each
of the Sellers to the Purchaser in agreed form as at the date of the Signing
Protocol for the purposes of sub-clause 12.1 and delivered to the Purchaser on
the date of this Agreement; “Disclosures”   shall have the meaning set out in
each of the Disclosure Letters; “Dutch Tax Authority”   has the meaning set out
in sub-clause 6.9; “EONIA”   means a reference rate equal to the overnight mid
swap rate calculated and sponsored jointly by the European Banking Federation
and ACI - The Financial Market Association (or any company established by the
joint sponsors for purposes of compiling and publishing such rates);

 

8



--------------------------------------------------------------------------------

“Estimated Liberty Global Net Debt”    means the estimate of what the Liberty
Global Net Debt will be as at Completion; “Estimated Liberty Global Working
Capital”    means the estimate of what the Liberty Global Working Capital will
be at Completion; “Estimated Vodafone Equalisation Consideration”    has the
meaning set out in sub-clause 3.1; “Estimated Vodafone Net Debt”    means the
estimate of what the Vodafone Net Debt will be as at Completion; “Estimated
Vodafone Working Capital”    means the estimate of what the Vodafone Working
Capital will be at Completion; “Exchange Rate”    means, with respect to a
particular currency for a particular day, the spot rate of exchange (the closing
mid-point) for that currency into euros on such date as published in the London
edition of the Financial Times first published thereafter or, where no such rate
is published in respect of that currency for such date, at the rate quoted by
National Westminster Bank Plc as at the close of business in London as at such
date; “Exclusively Related”    means, in respect of a Target Group, exclusively
related to, or used or held for use exclusively in connection with that Target
Group; “Existing FX Derivatives”    means any Derivatives entered into by the
Liberty Global Target Group as at 31 December 2015 in connection with protection
against or benefit from fluctuations in foreign exchange rates of two or more
currencies, details of which are set out in Schedule 9 of this Agreement;
“Existing Interest Rate Derivatives”    means the Interest Rate Derivatives
entered into by the Liberty Global Target Group as at 31 December 2015 in
connection with protection against or benefit from fluctuations in interest
rates, details of which are set out in Schedule 9 of this Agreement; “Existing
Technology Services Agreement”    means the agreements for technology services
between: (i) Liberty Global B.V. and the Liberty Global Target Company, dated 15
April 2015 (effective as of April 1st 2015) and the back-to-back agreement
between the Liberty Global Target Company and Ziggo B.V., dated 15 April 2015
(effective as of 1 April 2015); and (ii) Liberty Global Services B.V. and UPC
Nederland B.V., dated 22 September 2014 (effective as of 1 January 2014), the
respective rights in which were assigned to Liberty Global B.V. and Ziggo
Services B.V., on 15 April 2015;

 

9



--------------------------------------------------------------------------------

“Exit Notice”    has the meaning set out in the Shareholders Agreement; “fairly
disclosed”    means disclosed in such a manner and with sufficient detail to
enable (i) in relation to the Warranties given by Liberty Global, Vodafone and
(ii) in relation to the Warranties given by Vodafone, Liberty Global, to
reasonably accurately assess the nature and scope of the fact, matter or other
information disclosed; “Final Vodafone Equalisation Consideration”    has the
meaning set out in sub-clause 3.5; “Financing Facilities”    means any debt
facilities, arrangements, instruments, trust deeds, note purchase agreements,
indentures, commercial paper facilities or overdraft facilities with banks,
other financial institutions or investors providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
such institutions or to special purpose entities formed to borrow from such
institutions against such receivables), letters of credit, notes, bonds,
debentures or other financial indebtedness; “Firm”    has the meaning set out in
paragraph 5 of Part C of Schedule 10; “Fiscal Unity”    means a tax group where
the relevant companies are taxed as if there is only one tax payer (fiscale
eenheid), as described in Article 15 of the Dutch Corporate Income Tax Act 1969
(Wet op de vennootschapsbelasting 1969) and in Article 11 of the Directive of
the Council of the European Union on the common system of value added tax
(2006/112/EC); “Framework Agreement”    means the framework services agreement
expected to be entered into by the parties at Completion in the agreed form, as
contemplated by the Framework Agreement Term Sheet; “Framework Agreement Term
Sheet”    means the term sheet with respect to the Framework Agreement in the
agreed form; “Fundamental Warranties”    means the Warranties at paragraphs 1
(Ownership of the Shares), 2 (Capacity of the Seller), 11 (Insolvency) of Part A
of Schedule 3 (Warranties), and the JV Co Shares Warranties;

 

10



--------------------------------------------------------------------------------

“FX Derivatives”    means any Derivatives entered into by the Liberty Global
Target Group in connection with protection against or benefit from fluctuations
in foreign exchange rates of two or more currencies; “FX Interest Rate Portion”
   means the interest rate component of the Existing FX Derivatives (being the
marked to market valuation in Euros of the Existing FX Derivatives minus the
Currency MtM Calculation in relation to the Existing FX Derivatives); “Handset
Financing Ruling”    means the decision by the Dutch Supreme Court (Hoge Raad
der Nederlanden) on 13 June 2014 in relation to the application of the Dutch
Consumer Credit Act (Wet op het consumentenkrediet) and the Dutch Financial
Supervisory Act (Wet op het financieel toezicht) to customer mobile telephone
subscription contracts that include the provision of free handsets; “HBO JV”   
means Cooperatie HBO Nederland Cooperatief U.A; “IFRS”    means international
accounting standards within the meaning of IAS Regulation 1606/2002; “Income,
Profits or Gains”    has the meaning set out in the Tax Covenant; “Information
Technology”    means information technology services, software, computer
hardware, network and telecommunications equipment; “Initial Vodafone
Equalisation Consideration”    means €1,000,000,000 (1 billion euros);
“Intellectual Property”    means patents, trade marks, rights in designs,
copyrights and database rights (whether or not any of these is registered and
including applications for registration of any such thing) and all rights or
forms of protection of a similar nature or having equivalent or similar effect
to any of these which may subsist anywhere in the world; “Intellectual Property
Assignment Agreement”    means the intellectual property assignment agreement to
be entered into at Completion in the agreed form; “Inter-Company Loan Payables”
   means, in relation to each member of a Target Group, any amounts owed by that
member to any member of the relevant Seller’s Retained Group (which are not
Inter-Company Trading Balances), for the avoidance of doubt

 

11



--------------------------------------------------------------------------------

   including pursuant to the Liberty Global Inter-Company Loan Agreement and the
Vodafone Inter-Company Loan Agreement, in each case together with accrued
interest, if any, up to the date of Completion on the terms of the applicable
debt; “Inter-Company Loan Receivables”    means any amounts owed to any member
of a Target Group by any member of the relevant Seller’s Retained Group (which
are not Inter-Company Trading Balances); “Inter-Company Trading Balances”   
means all amounts owed, outstanding or accrued in the ordinary course of
trading, including any amounts in respect of VAT comprised in such amounts, as
between any member of a Seller’s Retained Group and any member of that Seller’s
Target Group as at Completion in respect of inter-company trading activity and
the provision of services, facilities and benefits between them, excluding
amounts due in respect of matters which have the characteristics of an
intra-group loan; “Interest Rate Derivatives”    means any Derivative entered
into in connection with protection against or benefit from fluctuations in
interest rates; “Intrum Justitia Benefit”    means any benefit (including any
cash received or any amount set off against a liability) received pursuant to
any judgment, award or settlement of the Intrum Justitia Litigation or otherwise
from the counterparty to the Intrum Justitia Litigation less any amounts
payable, and which remain unpaid, pursuant to clauses 14.1 and 14.2; “Intrum
Justitia Litigation”    means the litigation, including both the claims and
counter-claims made by the parties, ongoing between the Vodafone Target Group
and Intrum Justitia, as described in the litigation overview in folder 17.1 of
the Data Room; “Intrum Justitia Provision”    means any provision made in the
Vodafone Completion Statement in respect of the Intrum Justitia Litigation; “IPO
Notice”    has the meaning set out in the Shareholders Agreement; “JV Co Shares”
   means shares representing 50 per cent. of the entire issued share capital of
the Purchaser as at Completion; “JV Co Shares Warranties”    means the
warranties set out in Part D of Schedule 3 (Warranties) given by Liberty Global
to Vodafone; “KPN Litigation”    means the civil legal proceedings initiated
against KPN B.V. and Royal KPN N.V. (together “KPN”) by Vodafone Libertel B.V.
on 10 December 2015 (case number at court of The

 

12



--------------------------------------------------------------------------------

   Hague C/09/502208/15/1413), in which Vodafone Libertel B.V. requests the
court of The Hague to rule that (A) KPN has acted tortiously against Vodafone
Libertel B.V. and (B) KPN is liable for the damages as a result thereof which
are to be further determined; “LG Purchaser Exit Activities”    has the meaning
set out in sub-clause 15.10(B); “Liberty Global Bank Account”    means Liberty
Global’s bank account; “Liberty Global Capex Shortfall”    means, in relation to
the Liberty Global Target Group, the amount (if any) by which the Liberty Global
Capex Spend is less than the Target Liberty Global Capex Spend as at the
Completion Date; “Liberty Global Capex Spend”    means, in relation to the
Liberty Global Target Group, the aggregate amount of capital expenditure
incurred and capitalised on the balance sheet in line with the relevant
Accounting Principles by members of the Liberty Global Target Group during the
period from 31 December 2015 up to Completion but excluding (i) any assets
transferred from the Seller’s Retained Group, and (ii) expenditure relating to
customer-premises equipment; “Liberty Global Cash”    means, in relation to the
Liberty Global Target Group, the aggregate of its cash (by reference to the
nominal ledgers of the Liberty Global Target Group) and its cash equivalents,
including all interest accrued thereon, as at Completion (but excluding all
amounts and items included in the calculation of the Liberty Global Working
Capital) comprising each of the line items identified in the column headed
“Cash” in Part C of Schedule 11; “Liberty Global Completion Statement”    has
the meaning set out in 1 of Part C of Schedule 10; “Liberty Global Debt”   
means, in relation to the Liberty Global Target Group, the aggregate borrowings
and indebtedness in the nature of borrowing owed to any banking, financial,
acceptance credit, lending or other similar institution or organisation, or any
other third party, or any member of the Liberty Global Retained Group (which is
not an amount or item included in the calculation of the Liberty Global Working
Capital), comprising each of the line items identified in the column headed
‘Debt’ in Part C of Schedule 11, together with those items specifically required
to be included in Liberty Global

 

13



--------------------------------------------------------------------------------

  Debt by paragraph 3.1 of Part B of Schedule 10, including:   (a)    all
outstanding principal and accrued and unpaid interest;   (b)    all obligations
by way of acceptance credits, discounting or similar facilities, loan stocks,
bonds, debentures, notes, overdrafts or any other similar arrangements the
purpose of which is to raise money;   (c)    Liberty Global Capex Shortfall;  
(d)    Inter-Company Loan Payables (excluding any Agreed Shareholder Debt) and
Inter-Company Loan Receivables; and   (e)    vendor financing liabilities;
“Liberty Global Deed of Transfer”   has the meaning set out in sub-clause 2.1
“Liberty Global Exit Activities”   has the meaning set out in sub-clause
15.10(A); “Liberty Global Exit Date”   means the date on which Liberty Global
(together with each member of Liberty Global’s Retained Group) ceases to hold a
direct or indirect combined interest of 50% or more of the issued share capital
in the Purchaser; “Liberty Global Inter-Company Loan Agreement”   means the
amended and restated master loan agreement entered into on 24 November 2015
between Liberty Global Broadband I Limited (as lender) and the Liberty Global
Target Company (as borrower), as amended, restated, varied, assigned, novated or
transferred from time to time; “Liberty Global Inter-Company Loan Amendment
Agreement”   means the amendment and restatement agreement in relation to the
Liberty Global Inter-Company Loan Agreement to be entered into prior to
Completion in the agreed form and at a rate of interest on arms’ length terms
(and which may be amended from time to time to reflect any rating agency
requirements as described in clause 12.5 of the Shareholders Agreement);
“Liberty Global JV Patent”   means any patent or patent application which, as at
Completion, is owned (in whole or in part) by the Purchaser or any member of the
Purchaser’s Group and has been used by any member of Liberty Global’s Retained
Group in the 12 months prior to Completion;

 

14



--------------------------------------------------------------------------------

“Liberty Global Net Debt”    means the Liberty Global Cash less the Liberty
Global Debt; “Liberty Global Non-Operating Companies”    means each company in
the Liberty Global Target Group which is dormant for accounting purposes, being
Torenspits B.V., Plinius Investments B.V., Breedband Breda B.V., TeleCai Den
Haag and Ziggo Deelnemingen B.V.; “Liberty Global Participants”    means those
employees of the Liberty Global Target Group who are participants in the Liberty
Global Share Schemes immediately prior to Completion; “Liberty Global Patent”   
means any patent or patent application which, as at Completion, is owned (in
whole or in part) by Liberty Global or any member of Liberty Global’s Retained
Group and has been used by any member of the Liberty Global Target Group in the
12 months prior to Completion; “Liberty Global Pre-Completion Reorganisation”   
has the meaning set out in sub-clause 6.1; “Liberty Global Quarterly Update”   
has the meaning set out in sub-clause 3.3(B); “Liberty Global Relief Period”   
means the period running from Completion until the Liberty Global Exit Date;
“Liberty Global Reorganisation Companies”    means UPC Western Europe Holding
B.V., UPC Western Europe Holding 2 B.V., Liberty Global Content NL B.V. and
Ziggo Toestel Financiering B.V.; “Liberty Global Share Schemes”    means any
share schemes which the Liberty Global Guarantor has in place from time to time;
“Liberty Global Shares”    means shares in the share capital of the Liberty
Global Guarantor; “Liberty Global Target Company”    means Ziggo Group Holding
B.V., basic information concerning which is set out in Part A of Attachment 1
(Basic information about the Target Companies); “Liberty Global Target Company
Shares”    means all of the issued and outstanding share capital of the Liberty
Global Target Company; “Liberty Global Target Group”    means Liberty Global
Target Company and all its Subsidiaries, together with ZUM B.V. and the Liberty
Global Reorganisation Companies;

 

15



--------------------------------------------------------------------------------

“Liberty Global Transferred Group”   has the meaning given in the Tax Covenant;
“Liberty Global Working Capital”   means, in relation to the Liberty Global
Target Group, the working capital as at Completion comprising each of the line
items identified in the column headed “Working Capital” in Part C of Schedule
11, for the avoidance of doubt including any Inter-Company Trading Balances;
“Long Stop Date”   means the date falling 18 months after the date of the
Signing Protocol; “Management Accounts”   means:   (i)    with respect to the
Vodafone Target Group, the unaudited monthly management accounts of the Vodafone
Target Group for the nine months ended 31 December 2015 in the form contained in
the relevant Data Room;   (ii)    with respect to the Liberty Global Target
Group, the unaudited monthly management accounts of the Liberty Global Target
Group for the 12 months ended 31 December 2015 in the form contained in the
relevant Data Room; “Mast Sites”   means any tower or other structure, including
structures affixed to buildings, to which radio antennae and associated
equipment are attached and connected for the purposes of providing mobile
network coverage; “Material Contract”   means any written contract of any member
of a Target Group calling for payments by any party thereto in excess of
€10,000,000 in any one year other than any Financing Facility; “Material
Financing Facilities”   means Financing Facilities exceeding €50,000,000;
“Material Liberty Global Litigation”   means any dispute, action, claim,
proceedings, litigation, arbitration or other dispute resolution process
concerning the Liberty Global Group in connection with (i) the LIRA foundation;
(ii) the VEVAM foundation; (iii) the PAM association; and (iv) the litigation
instigated by ROVI Guide Inc. against Ziggo B.V. (and others) in relation to
alleged patent infringements, as set out in the litigation overview in folder
10.01 of the relevant Data Room; “Material Licence”   means all licences for the
use of radio frequencies for mobile telecommunications held by the Vodafone
Target Group on 1 January 2016;

 

16



--------------------------------------------------------------------------------

“Material Vodafone Litigation”    means any dispute, action, claim, proceedings,
litigation, arbitration or other dispute resolution process concerning the
Vodafone Target Group in connection with (i) the dispute concerning the Vodafone
Target Group with Authority for Consumers and Markets (Autoriteit Consument en
Markt) regarding mobile termination fees (“MTRs”); (ii) Intrum Justitia; (iii)
Stichting ConTel and Consumentenclaim B.V.; (iv) Orange Caraïbes SA and (v) the
PAM association, as set out in the litigation overview in folder 17.1 of the
Data Room, but for the avoidance of doubt, excluding the KPN Litigation;
“Network”    has the meaning set out in paragraph 16.3 of Part A of Schedule 3
(Warranties); “Notary”    means any civil law notary (notaris) of NautaDutilh
N.V. or any of their deputies; “Notary Bank Account”    means the non-exclusive
notarial quality account (notariële kwaliteitsrekening) of the Notary; “Pension
Scheme”   

means:

 

(A) with respect to the Vodafone Target Group: (i) the pension scheme conducted
by Vodafone Libertel B.V. by Nationale-Nederlanden Premium Pension Institution
B.V. and Nationale-Nederlanden Levensverzekering Maatschappij N.V. with
effective date 1 January 2015 and (ii) the pension scheme conducted by mITE
Systems B.V.(Pensioenreglement Zwitserleven Exclusief) as of 1 January 2015 and
the Uitvoeringsovereenkomst in respect of contract number 1.009.594-012; or

 

(B) with respect to the Liberty Global Target Group, each of (i) the pension
scheme conducted by ABP (Keuzepensioen), (ii) the pension scheme conducted by
PNO (Media (1)), and (iii) the three pension schemes conducted by Nationale
Nederlanden (Prestatie Pensioen Ziggo Services B.V., Prestatie Pensioen Ziggo
Zakelijk Services B.V. and Prestatie Pensioen Esprit Telecom/ Zoranet), in each
case for members of the Liberty Global Target Group as at the date of the
Signing Protocol;

“Postponed Long Stop Date”    means the Long Stop Date as postponed in
accordance with sub-clause 4.8;

 

17



--------------------------------------------------------------------------------

“Pre-Completion Liberty Global Net Debt Adjustment”    means an amount equal to
50% of the difference between the aggregate Estimated Liberty Global Net Debt
and the aggregate Target Liberty Global Net Debt and, if the aggregate Estimated
Liberty Global Net Debt is greater than the aggregate Target Liberty Global Net
Debt, such amount shall be expressed as a positive number (or, if the aggregate
Estimated Liberty Global Net Debt is less than the aggregate Target Liberty
Global Net Debt, such amount shall be expressed as a negative number);
“Pre-Completion Liberty Global Working Capital Adjustment”    means an amount
equal to 50% of the difference between the aggregate Estimated Liberty Global
Working Capital and the aggregate Target Liberty Global Working Capital and, if
the aggregate Estimated Liberty Global Working Capital is greater than the
aggregate Target Liberty Global Working Capital, such amount shall be expressed
as a positive number (or, if the aggregate Estimated Liberty Global Working
Capital is less than the aggregate Target Liberty Global Working Capital, such
amount shall be expressed as a negative number); “Pre-Completion Vodafone Net
Debt Adjustment”    means an amount equal to 50% of the difference between the
aggregate Estimated Vodafone Net Debt and the aggregate Target Vodafone Net Debt
and, if the aggregate Estimated Vodafone Net Debt is greater than the aggregate
Target Vodafone Net Debt, such amount shall be expressed as a positive number
(or, if the aggregate Estimated Vodafone Net Debt is less than the aggregate
Target Vodafone Net Debt, such amount shall be expressed as a negative number);
“Pre-Completion Vodafone Working Capital Adjustment”    means an amount equal to
50% of the difference between the aggregate Estimated Vodafone Working Capital
and the aggregate Target Vodafone Working Capital and, if the aggregate
Estimated Vodafone Working Capital is greater than the aggregate Target Vodafone
Working Capital, such amount shall be expressed as a positive number (or, if the
aggregate Estimated Vodafone Working Capital is less than the aggregate Target
Vodafone Working Capital, such amount shall be expressed as a negative number);
“Preparing Party”    has the meaning set out in paragraph 2 of Part C of
Schedule 10; “Previous Pension Schemes”    has the meaning set out in paragraph
21.2 of Part A of Schedule 3; “Property” or “Properties”    means freehold,
leasehold or other immovable property in any part of the world;

 

18



--------------------------------------------------------------------------------

“Property Owner”    means, in relation to any Relevant Property, the person
referred to as the owner in Attachment 2 (Relevant Properties); “Purchaser Bank
Account”    means the Purchaser’s bank account to be notified in writing by
Liberty Global to Vodafone on or before the date falling 3 Business Days prior
to Completion; “Purchaser’s Group”    means the Purchaser and its subsidiaries
and subsidiary undertakings from time to time; “Purchaser’s Relief”    has the
meaning given in the Tax Covenant; “Purchaser’s Repayment”    has the meaning
given in the Tax Covenant; “Recapitalisation”    means a Recapitalisation and/or
a Refinancing, in each case occurring on or after the Completion Date, and as
defined in the Shareholders Agreement; “Rejecting Party”    has the meaning set
out in paragraph 2 of Part C of Schedule 10; “Relevant Parent Company”    means
the company that is considered the parent company (moedermaatschappij) of a
Fiscal Unity, and, as such, is primarily liable for any Tax of the Fiscal Unity;
“Relevant Property”    means the Property or Properties referred to in
Attachment 2 (Relevant Properties); “Relevant Regulatory Authority”    means the
European Commission, the Dutch Authority for Consumers and Markets, and the
Dutch Minister for Economic Affairs; “Relief”    means any loss, relief,
allowance or credit in respect of any Tax and any deduction in computing Income,
Profits or Gains for the purposes of any Tax or any right to repayment of Tax;
“Retained Group”    means, in respect of each Seller, that Seller, its
subsidiaries and subsidiary undertakings from time to time, any holding company
of the Seller and all other subsidiaries or subsidiary undertakings of any such
holding company (excluding the Purchaser, that Seller’s Target Company and any
subsidiaries or subsidiary undertakings of that Target Company);

 

19



--------------------------------------------------------------------------------

“Senior Employee”    means any employee of a Target Group with a base salary of
€300,000 or above; “Share Purchase Documents”    means this Agreement and the
Ancillary Documents; “Shareholders Agreement”    means the shareholders
agreement to be entered into by the parties at Completion in the agreed form;
“Shares”    means the Vodafone Target Company Shares and the Liberty Global
Target Company Shares; “Signing Protocol”    means the signing protocol in
relation to this Agreement dated 15 February 2016 between the Sellers and the
Purchaser; “Specific Accounting Treatments”    has the meaning set out in
paragraph 1 of Part A of Schedule 10; “Standard Essential Patent”    means any
patent necessary in order to comply with and implement an industry standard
(and, for the purposes of this definition, a given patent is “necessary” to
achieve an industry standard if use of that industry standard requires
infringement of the relevant patent); “Subsidiary”    means at any relevant time
any then subsidiary or subsidiary undertaking of a Target Company, basic
information concerning each current subsidiary and subsidiary undertaking of
each Target Company being set out in Part B of Attachment 1 (Basic information
about the Subsidiaries); “Target Company”    means each of Vodafone Target
Company and Liberty Global Target Company; “Target Group”    means the Vodafone
Target Group or the Liberty Global Target Group (as applicable); “Target Liberty
Global Capex Spend”    means, in relation to the Liberty Global Target Group,
the amount of Liberty Global Capex Spend set out in Part D of Schedule 11;
“Target Liberty Global Net Debt”    means, in relation to the Liberty Global
Target Group, the amount of Liberty Global Net Debt set out in Part A of
Schedule 11; “Target Liberty Global Working Capital”    means, in relation to
the Liberty Global Target Group, the amount of Liberty Global Working Capital
set out in Part A of Schedule 11;

 

20



--------------------------------------------------------------------------------

“Target Vodafone Capex Spend”    means, in relation to the Vodafone Target
Group, the amount of Vodafone Capex Spend set out in Part D of Schedule 11;
“Target Vodafone Net Debt”    means, in relation to the Vodafone Target Group,
the amount of Vodafone Net Debt set out in Part A of Schedule 11; “Target
Vodafone Working Capital”    means, in relation to the Vodafone Target Group,
the amount of Vodafone Working Capital set out in Part A of Schedule 11; “Tax”
   has the meaning given to that expression in the Tax Covenant; “Tax Authority”
   has the meaning given to that expression in the Tax Covenant; “Tax Covenant”
   means the Tax Covenant in the agreed form; “Tax Return”    has the meaning
given in the Tax Covenant; “Tax Warranties”    means the Warranties set out in
paragraphs 23 to 31 of Part A of Schedule 3 and paragraphs 1 and 2 of Part C of
Schedule 3, and “Tax Warranty” shall be construed accordingly; “Transaction
Announcement”    means the announcement to be made by the Vodafone Guarantor and
the Liberty Global Guarantor substantially in the agreed form; “TS Intercompany
Loan”    has the meaning given to it in sub-clause 2.1(B); “TS Intercompany
Payable”    has the meaning given to it in sub-clause 2.1(B); “TS Technology
Fee”    has the meaning given to it in sub-clause 2.1(B); “UPC SFA”    means the
senior secured credit facility agreement originally dated 16 January 2004 (as
amended and restated from time and most recently on 9 February 2016) between
(among others) UPC Broadband Holding BV and The Bank of Nova Scotia as facility
agent; “US GAAP”    means the generally accepted accounting standards,
principles and practices in the United States in effect for the time being;

 

21



--------------------------------------------------------------------------------

“VAT”   means:   (i)    within the European Union, any tax imposed by any Member
State in conformity with the Directive of the Council of the European Union on
the common system of value added tax (2006/112/EC); and   (ii)    outside the
European Union, any tax corresponding to, or substantially similar to, the
common system of value added tax referred to in paragraph (i) of this
definition; “VF Purchaser Exit Activities”   has the meaning given to it in
sub-clause 15.9(B); “Vodafone Bank Account”   means Vodafone’s bank account;
“Vodafone Capex Shortfall”   means, in relation to the Vodafone Target Group,
the amount (if any) by which the Vodafone Capex Spend is less than the Target
Vodafone Capex Spend as at the Completion Date; “Vodafone Capex Spend”   means,
in relation to the Vodafone Target Group, the aggregate amount of capital
expenditure incurred and capitalised on the balance sheet in line with the
relevant Accounting Principles by members of the Vodafone Target Group during
the period from 31 December 2015 up to Completion but excluding: (i) any assets
transferred from the Seller’s Retained Group; and (ii) expenditure relating to
consumer customer-premises equipment; “Vodafone Cash”   means, in relation to
the Vodafone Target Group, the aggregate of its cash (by reference to the
nominal ledgers of the Vodafone Target Group) and its cash equivalents,
including all interest accrued thereon, as at Completion (but excluding all
amounts and items included in the calculation of the Vodafone Working Capital)
comprising each of the line items identified in the column headed “Cash” in Part
C of Schedule 11; “Vodafone Completion Statement”   has the meaning set out in
paragraph 1 of Part C of Schedule 10; “Vodafone Debt”   means, in relation to
the Vodafone Target Group, the aggregate borrowings and indebtedness in the
nature of borrowing owed to any banking, financial, acceptance credit, lending
or other similar institution or organisation, or any other third party, or any
member of the Vodafone

 

22



--------------------------------------------------------------------------------

  Retained Group (which is not an amount or item included in the calculation of
the Vodafone Working Capital), comprising each of the line items identified in
the column headed “Debt” in Part C of Schedule 11, together with those items
specifically required to be included in Vodafone Debt by paragraph 2.1 of Part B
of Schedule 10, including:   (a)    all outstanding principal and accrued and
unpaid interest;   (b)    all obligations by way of acceptance credits,
discounting or similar facilities, loan stocks, bonds, debentures, notes,
overdrafts or any other similar arrangements the purpose of which is to raise
money;   (c)    Vodafone Capex Shortfall;   (d)    Inter-Company Loan Payables
(excluding any Agreed Shareholder Debt) and Inter-Company Loan Receivables; and
  (e)    vendor financing liabilities; “Vodafone Exit Activities”   has the
meaning set out in sub-clause 15.9(A); “Vodafone Exit Date”   means the date on
which Vodafone (together with each member of Vodafone’s Retained Group) ceases
to hold a direct or indirect combined interest of 50% or more of the issued
share capital in the Purchaser; “Vodafone Inter-Company Loan Agreement”   means
the loan agreement entered into on 20 December 2012 between Vodafone 2 (as
lender) and the Vodafone Target Company (as borrower) and assigned on 23 January
2013 by Vodafone 2 (as lender) to Vodafone Investments Luxembourg S.à r.l. (as
new lender), as amended, restated, varied, assigned, novated or transferred from
time to time (including, for the avoidance of doubt, by the Vodafone
Inter-Company Loan Amendment Agreement); “Vodafone Inter-Company Loan Amendment
Agreement”   means the loan agreement amending the Vodafone Inter-Company Loan
Agreement to be entered into by the Vodafone Target Company (as borrower) and
Vodafone Investments Luxembourg S.à r.l. prior to Completion in the agreed form
and at a rate of interest on arm’s length terms (and which may be amended from
time to time to reflect any rating agency requirements as described in clause
12.5 of the Shareholders Agreement);

 

23



--------------------------------------------------------------------------------

“Vodafone JV Patent”    means any patent or patent application which, as at
Completion, is owned (in whole or in part) by the Purchaser or any member of the
Purchaser’s Group and has been used by any member of Vodafone’s Retained Group
in the 12 months prior to Completion; “Vodafone Net Debt”    means the Vodafone
Cash less the Vodafone Debt; “Vodafone Participants”    means those employees of
the Vodafone Target Group who are participants in the Vodafone Share Schemes
immediately prior to Completion; “Vodafone Patent”    means any patent or patent
application which, as at Completion, is owned (in whole or in part) by Vodafone
or any member of Vodafone’s Retained Group and has been used by any member of
the Vodafone Target Group in the 12 months prior to Completion; “Vodafone
Pre-Completion Reorganisation”    has the meaning set out in sub-clause 6.2;
“Vodafone Quarterly Update”    has the meaning set out in sub-clause 3.3;
“Vodafone Relief Period”    means the period running from Completion until the
Vodafone Exit Date; “Vodafone Share Schemes”    means any share schemes which
the Vodafone Guarantor has in place from time to time; “Vodafone Shares”   
means the shares in the share capital of the Vodafone Guarantor; “Vodafone
Target Company”    means Vodafone Libertel B.V., basic information concerning
which is set out in Part A of Attachment 1 (Basic information about the Target
Companies); “Vodafone Target Company Shares”    means all of the issued and
outstanding share capital of the Vodafone Target Company; “Vodafone Target
Group”    means Vodafone Target Company and all its Subsidiaries; “Vodafone
Transferred Group”    has the meaning given in the Tax Covenant; “Vodafone
Working Capital”    means, in relation to the Vodafone Target Group, the working
capital as at Completion comprising each of the line items identified in the
column headed “Working Capital” in Part C of Schedule 11, for the avoidance of
doubt including any Inter-Company Trading Balances;

 

24



--------------------------------------------------------------------------------

“Warranties”    means the warranties set out in Schedule 3 (Warranties) given by
the Sellers, other than the JV Co Shares Warranties, and “Warranty” shall be
construed accordingly; and “Working Hours”    means 8.30 a.m. to 6.30 p.m. on a
Business Day.

 

1.2 In this Agreement, unless otherwise specified or the context otherwise
requires:

 

  (A) references to clauses, sub-clauses, paragraphs, sub-paragraphs, Schedules
and Attachments are to clauses, sub-clauses, paragraphs and sub-paragraphs of,
and Schedules and Attachments to, this Agreement;

 

  (B) references to any document in the “agreed form” means that document in a
form agreed by the Sellers and initialled for the purposes of identification on
behalf of each of the Sellers, as validly amended from time to time;

 

  (C) the singular shall include the plural and vice versa, and use of any
gender includes the other genders;

 

  (D) except as otherwise expressly provided in this Agreement, any express
reference to an enactment (which includes any legislation in any jurisdiction)
includes references to: (i) that enactment as amended, consolidated or
re-enacted by or under any other enactment before or after the date of this
Agreement; (ii) any enactment which that enactment re-enacts (with or without
modification); and (iii) any subordinate legislation (including regulations)
made before or after the date of this Agreement under that enactment as amended,
consolidated or re-enacted as described in paragraph (i) or paragraph
(ii) above, except to the extent that any of the matters referred to in
paragraph (i) to paragraph (iii) (inclusive) above occurs after the date of this
Agreement and increases or alters the liability of a Seller or the Purchaser
under this Agreement;

 

  (E) references to a “company” shall be construed so as to include any
corporation or other body corporate, wherever and however incorporated or
established;

 

  (F) references to a “person” shall be construed so as to include any
individual, firm, company, corporation, body corporate, government, state or
agency of a state, local or municipal authority or government body or any joint
venture, association, partnership, works council or employee representative body
(whether or not having separate legal personality);

 

  (G) the expression “body corporate”, “debentures”, “holding company”,
“subsidiary undertaking” and “wholly-owned subsidiary” shall have the meaning
given in schedule 10 of the Large and Medium-sized Companies and Group (Accounts
and Reports) Regulations 2008 (SI 2008 No. 410);

 

25



--------------------------------------------------------------------------------

  (H) references to a “subsidiary” has the meaning given to that term in article
2:24a of the Dutch Civil Code;

 

  (I) any reference to a “day” (including the phrase “Business Day”) shall mean
a period of 24 hours running from midnight to midnight;

 

  (J) references to times are to Central European Time;

 

  (K) references to “costs” and/or “expenses” suffered or incurred by a person
shall not include any amount in respect of VAT comprised in such costs or
expenses for which either that person or, if relevant, any other member of the
VAT group to which that person belongs is entitled to credit as input tax;

 

  (L) references to “writing” shall include any modes of reproducing words in a
legible and non-transitory form;

 

  (M) references to “including” or “includes” shall mean including or includes
without limitation;

 

  (N) references to “greater” shall be construed so that, for example, 10
represents a greater amount than 5, and -5 represents a greater amount than -10;

 

  (O) references to “less” shall be construed so that, for example, 5 represents
a lesser amount than 10, and -10 represents a lesser amount than -5;

 

  (P) references to any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official, or any legal
concept or thing shall in respect of any jurisdiction other than England be
deemed to include what most nearly approximates in that jurisdiction to the
English legal term;

 

  (Q) all headings and titles are inserted for convenience only and are to be
ignored in the interpretation of this Agreement; and

 

  (R) the Schedules and Attachments form part of this Agreement and shall have
the same force and effect as if expressly set out in the body of this Agreement,
and any reference to this Agreement shall include the Schedules and Attachments.

 

2. Sale and purchase and contribution and/or transfer

 

2.1 On and subject to the terms and conditions of this Agreement, at Completion
the following steps shall occur sequentially in the order set out below:

 

  (A) Liberty Global shall contribute with full title guarantee, by way of share
premium contribution, and the Purchaser shall accept, the Liberty Global Target
Company Shares free from all charges and encumbrances and from all other rights
exercisable by third parties, together with all rights attached or accruing to
them at Completion, pursuant to a notarial deed to that effect to be executed
before the Notary (the “Liberty Global Deed of Transfer”);

 

26



--------------------------------------------------------------------------------

  (B) immediately following the step set out in sub-clause 2.1(A) (and subject
to sub-clause 6.3A), the Existing Technology Services Agreement will be
terminated in consideration for Ziggo Services B.V. and Ziggo B.V. each paying a
termination fee to Liberty Global B.V. (the “TS Technology Fee”), such amount
either to be left outstanding as an intercompany payable (a “TS Intercompany
Payable”) or to be funded by an intra-group loan from Liberty Global (a “TS
Intercompany Loan”);

 

  (C) immediately following the step set out in sub-clause 2.1(B) (and subject
to sub-clause 6.3A), Liberty Global shall procure that:

 

  (i) if a TS Intercompany Payable is created pursuant to the step set out in
sub-clause 2.1(B), Liberty Global B.V. will assign all of its rights under the
TS Intercompany Payable to Liberty Global, and then Liberty Global will
immediately assign its rights under the TS Intercompany Payable to the Purchaser
as a share premium contribution and subsequent assignments will immediately take
place in the same form down the corporate chain to UPC Nederland Holding III
B.V. or Ziggo Bond Company B.V. (as applicable), which will then immediately
either assign the relevant TS Intercompany Payable to Ziggo Services B.V. or
Ziggo B.V. (as applicable) and as a share premium contribution or settle the TS
Intercompany Payable in exchange for the issue of shares, such that the TS
Intercompany Payable is extinguished; or

 

  (ii) if a TS Intercompany Loan is created pursuant to the step set out in
sub-clause 2.1(B), Liberty Global will assign all of its rights under the TS
Intercompany Loan to the Purchaser as a share premium contribution and
subsequent assignments will immediately take place in the same form down the
corporate chain to UPC Nederland Holding III B.V. or Ziggo Bond Company B.V. (as
applicable), which will then immediately either assign the relevant TS
Intercompany Loan to Ziggo Services B.V. or Ziggo B.V. (as applicable) as a
share premium contribution or settle the TS Intercompany Loan in exchange for
the issue of shares, such that the TS Intercompany Loan is extinguished;

 

  (D) immediately following the step(s) set out in sub-clause 2.1(C) Liberty
Global shall procure that the Purchaser adopts the Articles of Association (in
accordance with sub-paragraph 1(F) of Part B of Schedule 2 (Completion
arrangements));

 

  (E) immediately following the step set out in sub-clause 2.1(D), Liberty
Global shall transfer with full title guarantee, and Vodafone shall accept, the
JV Co Shares free from all charges and encumbrances and from all other rights
exercisable by third parties, together with all rights attached or accruing to
them at Completion, pursuant to a notarial deed to that effect to be executed
before the Notary (the “Parties’ Deed of Transfer”); and

 

  (F)

immediately following the step set out in sub-clause 2.1(E), Vodafone shall
contribute with full title guarantee, by way of share premium contribution, and
the Purchaser shall accept, the Vodafone Target Company Shares free from all

 

27



--------------------------------------------------------------------------------

  charges and encumbrances and from all other rights exercisable by third
parties, together with all rights attached or accruing to them at Completion,
pursuant to a notarial deed to that effect to be executed before the Notary (the
“Vodafone Deed of Transfer”).

 

2.2 Vodafone shall procure that, on or prior to Completion, any and all rights
of pre-emption over the Vodafone Target Company Shares and Liberty Global shall
procure that, on or prior to Completion, any and all rights of pre-emption over
the Liberty Global Target Company Shares and the JV Co Shares, in each case, are
waived irrevocably by the persons entitled thereto.

 

2.3 If the Sellers agree in writing no fewer than four Business Days prior to
Completion:

 

  (A) the steps in sub-clause 2.1 shall be amended so that Liberty Global shall
contribute certain of the Liberty Global Target Company Shares (such shares
being for the purpose of this sub-clause 2.3 the “Liberty Global Contribution
Shares”) and sell the remainder of the Liberty Global Target Company Shares
(such shares being for the purpose of this sub-clause 2.3 the “Liberty Global
Sale Shares”), in each case to the Purchaser, free from all charges and
encumbrances and from all other rights exercisable by third parties, together
with all rights attached or accruing to them at Completion, and the Purchaser
shall accept the Liberty Global Target Company Shares;

 

  (B) the steps in sub-clause 2.1 shall be amended so that Vodafone shall
contribute certain of the Vodafone Target Company Shares (such shares being for
the purpose of this sub-clause 2.3 the “Vodafone Contribution Shares”) and sell
the remainder of the Vodafone Target Company Shares (such shares being for the
purpose of this sub-clause 2.3 the “Vodafone Sale Shares”), in each case to the
Purchaser, free from all charges and encumbrances and from all other rights
exercisable by third parties, together with all rights attached or accruing to
them at Completion, and the Purchaser shall accept the Vodafone Target Company
Shares; and

 

  (C) the transfers of the Liberty Global Sale Shares and the Vodafone Sale
Shares in sub-clauses 2.3(A) and 2.3(B) shall be given in consideration for debt
left outstanding from the Purchaser (as borrower) to each Seller in equal
proportions (as lenders), such debt being on substantially the same terms as
those set out in the Vodafone Inter-Company Loan Amendment Agreement and the
Liberty Global Inter-Company Loan Amendment Agreement.

 

3. Estimated Vodafone Equalisation Consideration

 

3.1 Subject to sub-clause 3.2, one Business Day before Completion, Vodafone
shall pay into the Notary Bank Account in accordance with clause 29 an amount
equal to the Initial Vodafone Equalisation Consideration:

 

  (A) plus the Pre-Completion Liberty Global Net Debt Adjustment;

 

  (B) minus the Pre-Completion Vodafone Net Debt Adjustment;

 

28



--------------------------------------------------------------------------------

  (C) plus the Pre-Completion Liberty Global Working Capital Adjustment; and

 

  (D) minus the Pre-Completion Vodafone Working Capital Adjustment,

(the aggregate of such amounts being the “Estimated Vodafone Equalisation
Consideration”), all in accordance with sub-clause 9.4.

 

3.2 If the Estimated Vodafone Equalisation Consideration is a negative number,
one Business Day before Completion, Liberty Global shall pay into the Notary
Bank Account in accordance with clause 29 an amount equal to the amount of the
Estimated Vodafone Equalisation Consideration (for the avoidance of doubt, being
expressed as a positive number), all in accordance with sub-clause 9.4.

 

3.3 Prior to Completion:

 

  (A) Vodafone undertakes to keep Liberty Global reasonably informed of its
estimates as to the Pre-Completion Vodafone Net Debt Adjustment and
Pre-Completion Vodafone Working Capital Adjustment including (unless Liberty
Global agrees otherwise) providing Liberty Global, at quarterly meetings or as
otherwise agreed by the Sellers, with updates within 15 Business Days of the end
of each calendar quarter (31 March, 30 June, 30 September and 31 December) of
its estimates as to the Vodafone Net Debt and Vodafone Working Capital as at the
end of the relevant calendar quarter in the format set out in Part E of Schedule
11 (Financial Adjustments: Amounts) (a “Vodafone Quarterly Update”), and, at the
reasonable request of Liberty Global, meet with Liberty Global’s representatives
to discuss any Vodafone Quarterly Update; and

 

  (B) Liberty Global undertakes to keep Vodafone reasonably informed of its
estimates as to the Pre-Completion Liberty Global Net Debt Adjustment and
Pre-Completion Liberty Global Working Capital Adjustment including (unless
Vodafone agrees otherwise) providing Vodafone, at quarterly meetings or as
otherwise agreed by the Sellers, with updates within 15 Business Days of the end
of each calendar quarter (31 March, 30 June, 30 September and 31 December) of
its estimates as to the Liberty Global Net Debt and Liberty Global Working
Capital as at the end of the relevant calendar quarter in the format set out in
Part E of Schedule 11 (Financial Adjustments: Amounts) (a “Liberty Global
Quarterly Update”) and, at the reasonable request of Vodafone, meet with
Vodafone’s representatives to discuss any Liberty Global Quarterly Update.

 

3.4 On the Business Day following the date on which the last in time of the
conditions listed in Schedule 1 (Conditions to Completion) shall have been
satisfied or waived in accordance with this Agreement or such other date as the
parties may agree:

 

  (A) Vodafone shall notify Liberty Global of the Pre-Completion Vodafone Net
Debt Adjustment and Pre-Completion Vodafone Working Capital Adjustment, in each
case (a) all estimates being made in good faith, (b) calculated on a basis
consistent with the provisions set out in Schedule 10 (Post-Completion Financial
Adjustments), and (c) accompanied by reasonable supporting evidence for such
estimates including an explanation of material movements between the last
Vodafone Quarterly Update; and

 

29



--------------------------------------------------------------------------------

  (B) Liberty Global shall notify Vodafone of the Pre-Completion Liberty Global
Net Debt Adjustment and Pre-Completion Liberty Global Working Capital
Adjustment, in each case (a) all estimates being made in good faith,
(b) calculated on a basis consistent with the provisions set out in Schedule 10
(Post-Completion Financial Adjustments), and (c) accompanied by reasonable
supporting evidence for such estimates including an explanation of material
movements between the last Liberty Global Quarterly Update.

 

3.5 Following Completion, the Estimated Vodafone Equalisation Consideration
shall be adjusted as set out in Schedule 10 (Post-Completion Financial
Adjustments) and the “Final Vodafone Equalisation Consideration” shall be the
Estimated Vodafone Equalisation Consideration as adjusted by any payments
required to be made under Part D of Schedule 10 (Post-Completion Financial
Adjustments). The Final Vodafone Equalisation Consideration shall (subject to
further adjustment, if applicable, pursuant to sub-clause 29.8) be adopted for
all Tax reporting purposes.

 

4. Conditions

 

4.1 The contribution and/or transfer of the Shares and sale of the JV Co Shares
pursuant to this Agreement are in all respects conditional upon those matters
listed in Schedule 1 (Conditions to Completion).

 

4.2 Vodafone will use all reasonable endeavours to fulfil or procure the
fulfilment of the conditions listed in paragraphs 1 and 2 of Schedule 1
(Conditions to Completion) before the Long Stop Date and will notify the
Purchaser and Liberty Global as soon as reasonably practicable of the
satisfaction of each such condition.

 

4.3 Liberty Global will use all reasonable endeavours to fulfil or procure the
fulfilment of the conditions listed in paragraphs 1 and 2 of Schedule 1
(Conditions to Completion) before the Long Stop Date and will notify the
Purchaser and Vodafone as soon as reasonably practicable of the satisfaction of
each such condition.

 

4.4 The Sellers shall consent, cooperate and keep each other reasonably informed
regarding communications with, and requests for additional information from, the
Relevant Regulatory Authorities regarding the preparation and filing of the
notifications necessary for the fulfilment of the conditions in paragraph 1 and
paragraph 2 of Schedule 1 (Conditions to Completion). The Sellers shall use
their respective best endeavours to provide promptly all information that is
requested pursuant to a request by the Relevant Regulatory Authorities. To the
extent permitted by law or regulation, the Sellers shall provide each other with
a reasonable opportunity to review and comment on any information provided to
the Relevant Regulatory Authorities in relation to the transactions contemplated
by this Agreement.

 

4.5 The Sellers shall each have an opportunity to approve and mutually agree on
the joint contents of any submissions to the Relevant Regulatory Authorities
(excluding any information which is confidential to any Seller) and shall be
jointly responsible for the accuracy of such contents. Each Seller shall be
responsible for the accuracy of the contents of any submissions to the Relevant
Regulatory Authorities that exclusively relate to itself, its Target Group and
any member of its Retained Group.

 

30



--------------------------------------------------------------------------------

4.6 Each Seller undertakes to disclose in writing to the other anything which
will or may prevent any of the conditions set out in Schedule 1 (Conditions to
Completion) from being satisfied on or prior to the Long Stop Date immediately
after it comes to their attention. Without prejudice to the generality of the
foregoing, this includes disclosure of any indication that any Relevant
Regulatory Authority may intend to withhold its approval of, or raise an
objection to, or withdraw any licence or authorisation following, or impose a
condition on or following, the sale and purchase of the Shares pursuant to this
Agreement.

 

4.7 The condition set out at paragraph 2 (Minister for Economic Affairs) of
Schedule 1 (Conditions to Completion) may be waived by the Sellers jointly in
writing.

 

4.8 If any of the conditions set out in Schedule 1 (Conditions to Completion) is
not fulfilled by the relevant Seller or Sellers, as the case may be, on or
before 5.00 p.m. on the Long Stop Date then the parties may postpone the Long
Stop Date by agreement between them (the Long Stop Date, as so postponed, being
the “Postponed Long Stop Date”).

 

4.9 If, in the circumstances set out in sub-clause 4.8, either:

 

  (A) the Long Stop Date is not postponed; or

 

  (B) any of the conditions remain to be fulfilled or waived by 5.00 p.m. on the
Postponed Long Stop Date,

subject to sub-clause 4.10, this Agreement shall be capable of termination by
either party immediately on written notice to the other.

 

4.10 If this Agreement terminates in accordance with sub-clause 4.9, and without
limiting the relevant Seller’s right to claim damages, all obligations of the
parties under this Agreement shall end (except for the provisions of this clause
4.10 and clauses 1 (Interpretation) and 25 (Notices) to 35 (Language) inclusive)
but (for the avoidance of doubt) all rights and liabilities of the parties which
have accrued before termination shall continue to exist.

 

5. Conduct of business before Completion

 

5.1

Subject to applicable law and to sub-clause 5.2, each Seller shall procure that,
between the date of the Signing Protocol and Completion, no member of its Target
Group will undertake, and each Seller warrants that no member of its Target
Group has undertaken since the date of the Signing Protocol, any act which is
outside the ordinary course of the business of such Target Group member as
carried on at the date of the Signing Protocol without the prior written consent
of the other Seller (such consent not to be unreasonably withheld or delayed),
which consent states that it is being given for the purposes of this sub-clause
5.1. In particular, each Seller shall procure that no member of its Target Group
will undertake, and each Seller warrants that no member of its Target Group has
undertaken since the date of the Signing Protocol, any of the acts

 

31



--------------------------------------------------------------------------------

  or matters listed in Schedule 5 (Conduct of business before Completion)
without the prior written consent of the other Seller identified as being for
the purposes of this sub-clause 5.1 (such consent not to be unreasonably
withheld or delayed).

 

5.2 Sub-clause 5.1 shall not operate so as to restrict or prevent:

 

  (A) the Liberty Global Pre-Completion Reorganisation;

 

  (B) the Vodafone Pre-Completion Reorganisation;

 

  (C) any action taken by Vodafone or any member of its Retained Group in
connection with the KPN Litigation or any distribution to its Retained Group of
any payment, or damages made or awarded pursuant to any judgement, award or
settlement of the KPN Litigation;

 

  (D) any action taken by Vodafone or any member of its Retained Group in
connection with any matter listed in sub-clauses 10.17 and 10.18 or by Liberty
Global or any member of its Retained Group in connection with any matter listed
in sub-clause 10.16;

 

  (E) any matter reasonably undertaken by any member of a Target Group or a
Retained Group in the case of an emergency or disaster or other serious incident
or circumstance with the intention of minimising any adverse effect on the
relevant Target Group (and of which the other Seller and the Purchaser will be
promptly notified);

 

  (F) any matter to the extent that it is expressly provided for (i) in the case
of Liberty Global, in the document entitled “16.12.20. 20160127 Lynx LRP
December Roll_v14.xlsx” set out in folder 16.12.20 of the Liberty Global Data
Room, or (ii) in the case of Vodafone, in the Vodafone 2017 Budget set out in
folder 10.1.2.8 of the Vodafone Data Room and/or the Vodafone Long Range Plan
set out in folder 10.1.2.3 of the Vodafone Data Room;

 

  (G) completion or performance of any obligation undertaken pursuant to any
contract or arrangement entered into by or relating to any member of the
relevant Target Group before the date of the Signing Protocol and fairly
disclosed in the relevant Data Room.

 

  (H) preparation for any Recapitalisation in accordance with the principles set
out in Schedule 3 (excluding paragraph (A)) to the Shareholders Agreement or
(ii) preparation for and implementation of any refinancing (other than
refinancing of any bonds) or repayment of the Financing Facilities of the
Liberty Global Target Group or (iii) any activity, in the reasonable opinion of
Liberty Global, required to manage the covenants of the Liberty Global Target
Group and, for the avoidance of doubt, nothing in Schedule 5 shall place any
restriction on the price or margin at which financial indebtedness (other than
bonds) may be issued or refinanced;

 

  (I) any increase in emoluments of any category of employees of any member of
the Target Group where such increase is made in accordance with the normal
practice of the relevant employing member of the relevant Target Group in
relation to an annual review process;

 

32



--------------------------------------------------------------------------------

  (J) the payment of any Tax liability, the due date for payment of which falls
on or before the Completion Date, or the utilisation or set-off of any Tax
relief where, but for such utilisation or set-off, any Tax liability would have
arisen of which the due date of payment would have fallen on or before the
Completion Date;

 

  (K) a payment to a member of the relevant Retained Group to reimburse a
payment of any Tax liability made on behalf of a member of the Target Group,
where the due date for payment to the relevant Retained Group member falls on or
before the Completion Date;

 

  (L) any other matter required or expressly permitted by the Share Purchase
Documents or necessary to implement the transfer of the Shares to the Purchaser
and the transfer of the JV Co Shares to Vodafone in accordance with this
Agreement;

 

  (M) any matter required in order to comply with any law or regulation
(including the requirements of any relevant governmental or regulatory
authority);

 

  (N) any vendor financing, handset financing or cash management activities by
members of the Target Group or the Retained Group, including upstreaming and
downstreaming of funds by way of inter-company loans, dividends and/or equity
contributions;

 

  (O) the obtaining of a consumer credit licence by Ziggo Toestel Financiering
B.V.; or

 

  (P) the granting of any guarantee by UPC Western Europe Holding BV and UPC
Western Europe Holding 2 BV in connection with the amendment and restatement of
the Intercreditor Agreement (as defined in the UPC SFA).

 

5.3 Consent under sub-clause 5.1 shall be deemed to have been given to the
relevant Seller if such consent has neither been granted nor denied by the other
Seller within ten Business Days of the Seller notifying the other in accordance
with clause 25 (Notices) of its intention to undertake such act or matter.

 

5.4 Between the date of this Agreement and Completion, the parties shall
cooperate in good faith:

 

  (A) to agree definitive and legally binding documentation with respect to the
Framework Agreement and, if at Completion legally binding documentation with
respect to the Framework Agreement has not been agreed, the Framework Agreement
Term Sheet shall be binding on the parties in accordance with its terms; and

 

  (B)

to complete the following information in relation to the following appointments
to be made under the Shareholders Agreement: the Supervisory Directors; the
Chairman (and the sequence in which the Shareholders have the right to appoint
the Chairman); the secretary of the Company; the Managing Director

 

33



--------------------------------------------------------------------------------

  and CEO; the Managing Director and CFO; the CTO; the Head of Consumer
Business; the Head of Enterprise Business; the Head of Human Resources; the
General Counsel, in each case as those terms are defined in the Shareholders
Agreement;

 

  (C) to agree the board regulations for each of the managing board and
supervisory board of the Purchaser; and

 

  (D) to agree the appropriate corporate policies and procedures to be adopted
by the Purchaser (including a bribery and corruption policy, insider dealing
policy and data protection and privacy policy), being at least as stringent as
the equivalent policies adopted by Vodafone and Liberty Global in relation to
their respective Retained Groups (unless otherwise agreed by the Sellers in
writing).

 

5.5 Each of the Sellers undertakes, subject to the limitations of competition
law, to keep the other reasonably informed of its Target Group’s trading updates
including (unless otherwise agreed between the Sellers) providing such other
Seller with copies of its Target Group’s monthly management accounts and key
KPIs within 15 Business Days of the end of each calendar month to be provided,
with respect to Vodafone, substantially in the form of the Exco Summary
Performance Packs contained in folder 10.1.1 of the Data Room, and, with respect
to Liberty Global, substantially in the form of the Financial Reports (Monthly
Management Accounts and KPIs) contained in folders 2.03.01 and 2.03.02 of the
Data Room, and at the reasonable request of the other Seller, meeting with such
other Seller’s representatives to discuss such management accounts and KPIs.

 

5.6 Liberty Global undertakes to Vodafone that, between the date of this
Agreement and Completion, it shall procure that the Purchaser:

 

  (A) shall not incur any liabilities or obligations (whether, in each case,
contingent or otherwise) except any immaterial liabilities or obligations which
were or are required to be incurred in respect of its incorporation and other
than as expressly set out in this Agreement;

 

  (B) shall not be engaged in any trading or take any action other than directly
for the purpose of entering into this Agreement and implementing the
transactions contemplated by this Agreement;

 

  (C) shall not act in breach of any applicable law or judgment; and

 

  (D) shall not waive or otherwise compromise any rights which it has, or which
arise, pursuant to or in connection with any of the Share Purchase Documents and
will preserve such rights,

and Liberty Global warrants to Vodafone that the Purchaser has not done any of
the acts set out in sub-clauses (A) to (D) above since the date of on which the
Purchaser was incorporated.

 

5.7

Liberty Global shall, if it in its absolute discretion elects, procure that
Ziggo Toestel Financiering B.V, obtains a consumer credit licence between the
date of this Agreement

 

34



--------------------------------------------------------------------------------

  and Completion. Liberty Global undertakes to notify Vodafone as soon as
reasonably practicable if Ziggo Toestel Financiering B.V, obtains such a
consumer credit licence prior to Completion.

 

5.8

 

  (A) Liberty Global warrants to the Purchaser at the date of the Signing
Protocol that (i) the Existing Interest Rate Derivatives and the Existing FX
Derivatives are the only Derivatives that have been entered into by any member
of the Liberty Global Target Group and are outstanding and that no amendments
have been made to or actions taken in relation to the Existing Interest Rate
Derivatives or the Existing FX Derivatives since 31 December 2015, and (ii) none
of the Existing Interest Rate Derivatives or Existing FX Derivatives has been
cashed out, settled or closed out and the notional amounts of the Existing
Interest Rate Derivatives and Existing FX Derivatives have not been increased or
reduced since 31 December 2015.

 

  (B) Except (i) with the prior written consent of Vodafone (such consent not to
be unreasonably withheld or delayed) or (ii) where Liberty Global and Vodafone
agree (each acting reasonably) amendments to the provisions of Schedule 10
(Post-Completion Financial Adjustments) to reflect the relevant action referred
to in paragraphs (i) to (iv) below, prior to Completion, Liberty Global
undertakes to procure that:

 

(i) no amendments are made to or actions taken in relation to the Existing
Interest Rate Derivatives or the Existing FX Derivatives;

 

(ii) no new Derivatives (other than Derivatives entered into in relation to an
issue or refinancing of financial indebtedness provided that such Derivatives
are entered into in accordance with past practice to hedge to maturity interest
rate or currency risk) are entered into by any member of the Liberty Global
Target Group and none of the Existing Interest Rate Derivatives or the Existing
FX Derivatives is replaced;

 

(iii) none of the Existing Interest Rate Derivatives or the Existing FX
Derivatives is cashed out, settled or closed out and no action is taken to
increase or reduce the notional amounts of the Existing Interest Rate
Derivatives or the Existing FX Derivatives, in each case in the period between
the date of the Signing Protocol and Completion; and

 

(iv) all of the obligations of members of the Liberty Global Target Group under
and pursuant to the Existing Interest Rate Derivatives and Existing FX
Derivatives are complied with.

 

5.9 Liberty Global shall use reasonable endeavours (i) on or before Completion,
to procure the transfer of the rights and obligations of any member of its
Retained Group under the Ajax Contract to a member of the Liberty Global Target
Group and (ii) to procure that any member of its Retained Group which is a party
to the Ajax Contract shall act in accordance with the reasonable instructions of
the Liberty Global Target Group with respect to the fulfilment of the Ajax
Contract.

 

5.10

Vodafone undertakes to the Purchaser that it shall use all reasonable endeavours
to comply, and procure that each member of the Vodafone Target Group uses all

 

35



--------------------------------------------------------------------------------

  reasonable endeavours to comply (in each case between the date of the Signing
Protocol and Completion), with the Dutch Consumer Credit Act (Wet op het
consumentenkrediet), the Dutch Financial Supervisory Act (Wet op het financieel
toezicht) and all laws and regulations relating to them as a result of the
Handset Financing Ruling.

 

5.11 Liberty Global shall pay to the Purchaser such amount as is required to
indemnify the Purchaser and each member of the Purchaser’s Group against all
action, claims, proceedings, loss, damage, penalty, payments, costs or expenses
(together “Indemnified TSA Costs”) incurred by the Purchaser or any member of
the Purchaser’s Group in relation to or arising out of the payment of the TS
Technology Fee by Ziggo Services B.V. and/or Ziggo B.V. to Liberty Global
pursuant to the TSA Steps as envisaged by sub-clauses 2.1(B) and (C), provided
that for the avoidance of doubt Liberty Global shall not be liable under this
sub-clause 5.11 for any Indemnified TSA Costs to the extent that they that arise
as a result of or by reference to the non-deductibility and/or non-amortisation
for Tax purposes of the TS Technology Fee or any asset attributable to the TS
Technology Fee.

 

6. Pre-Completion Steps

 

6.1 Before Completion, Liberty Global shall carry out the pre-Completion steps
set out in, and in accordance with, Schedule 7 (together the “Liberty Global
Pre-Completion Reorganisation”). At least 5 Business Days before taking any of
the steps set out in Schedule 7 or sub-clauses 2.1(B) and 2.1(C), Liberty Global
shall provide Vodafone with all draft documentation for implementing each step
and shall, in its sole discretion, consult with Vodafone in relation to such
step or document.

 

6.2 Before Completion, Vodafone shall carry out the pre-Completion steps set out
in, and in accordance with, Schedule 8 (the “Vodafone Pre-Completion
Reorganisation”). At least 5 Business Days before taking any of the steps set
out in Schedule 8, Vodafone shall provide Liberty Global with all draft
documentation for implementing each step and shall, in its sole discretion,
consult with Liberty Global in relation to such step or document.

 

6.3 Neither the Liberty Global Pre-Completion Reorganisation nor the Vodafone
Pre-Completion Reorganisation may be amended, except with the prior written
consent of both Sellers, such consent not to be unreasonably withheld or
delayed.

 

6.3A Liberty Global and Vodafone shall discuss in good faith the
characterisation and Tax implications of the steps outlined in clauses 2.1(B)
and (C) (the “TSA Steps”), with a view to reaching agreement, no later than
thirty (30) Business Days prior to Completion, on the most efficient manner to
implement the transactions contemplated by the TSA Steps having regard (amongst
other things) to the Tax and accounting treatment of those steps for the
Purchaser’s Group and the Liberty Global Retained Group.

 

6.4 Before Completion, subject to the provisions of Schedule 7 and Schedule 8,
each Seller shall procure that each Inter-Company Loan Receivable is settled in
full either by payment in cash, by distribution in cash or in specie or by set
off against an equal amount of Inter-Company Loan Payables, such that no
Inter-Company Loan Receivables will exist at Completion.

 

36



--------------------------------------------------------------------------------

6.5 Unless the Sellers otherwise agree in writing identified as being for the
purposes of this sub-clause 6.5, each Seller shall:

 

  (A) by no later than ten (10) Business Days before Completion, agree with the
other Seller the applicable arms’ length interest rate to be adopted for the
purposes of the Liberty Global Inter-Company Loan Amendment Agreement and the
Vodafone Inter-Company Loan Amendment Agreement;

 

  (B) on a date agreed between the Sellers in writing (or, if not agreed, ten
(10) Business Days before Completion), notify the other Seller of the amount of
each of its respective Inter-Company Loan Payables as at that date; and

 

  (C) no later than five Business Days after the receipt of the notifications in
sub-clause 6.5(B) (or, if a date is not agreed under sub-clause 6.5(B)), five
Business Days prior to Completion) repay or capitalise (or procure the repayment
or capitalisation of) all of its Inter-Company Loan Payables, including all
Inter-Company Loan Payables which may have arisen since the date of the notices
provided in sub-clause (A), except its Agreed Shareholder Debt, so that no
Inter-Company Loan Payables except the Agreed Shareholder Debt remain
outstanding at Completion.

For the purposes of this clause 6.5, a “capitalisation” shall constitute a share
premium contribution or a settlement in consideration for the issue of ordinary
shares, in which case the lender shall procure that those shares will be
transferred directly or indirectly to the direct parent of the borrower or an
assignment of the relevant loan receivable by the lender directly or indirectly
to the relevant direct parent of the borrower followed by settlement by way of a
share premium contribution or in consideration for the issue of ordinary shares
(or steps with equivalent effect).

 

6.6 Immediately following the step set out in clause 6.5, and subject to
agreement by the Sellers with respect to the applicable arms’ length interest
rate, (A) Liberty Global shall procure the entry by the relevant members of its
Target Group and/or Retained Group into the Liberty Global Inter-Company Loan
Amendment Agreement and (B) Vodafone shall procure the entry by the relevant
members of its Target Group and/or Retained Group into the Vodafone
Inter-Company Loan Amendment Agreement.

 

6.7

Following the steps in clauses 6.4 and 6.5 (and both prior to and following
Completion), either Seller (the “Discussion Notice Sender”) may issue a notice
(a “Discussion Notice”) to the other Seller (the “Recipient”), requiring both
Sellers to discuss in good faith and cooperate with each other to agree in
writing a mutual arrangement in respect of such of their respective Target
Groups’ Inter-Company Loan Payables as are outstanding at the date of the
Discussion Notice (including, for the avoidance of doubt, the Agreed Shareholder
Debt). Following the receipt of a Discussion Notice by the Recipient, the
Sellers shall so discuss and cooperate for a period of 15 Business Days. If, at
the end of such period, the Sellers have not reached such agreement, the
Discussion Notice Sender shall be entitled to issue a notice (a “Capitalisation
Notice”) to the Recipient, requiring both Sellers to capitalise (or procure the
capitalisation of) their respective Target Groups’ Inter-Company Loan Payables
as at the date of the Capitalisation Notice (including, for the avoidance of
doubt, the Agreed Shareholder Debt) in full, in which case both Sellers shall
capitalise (or procure the capitalisation of)

 

37



--------------------------------------------------------------------------------

  their respective Target Groups’ Inter-Company Loan Payables as at the date of
the Capitalisation Notice in full within five Business Days after receipt by the
Recipient of the Capitalisation Notice. For the purposes of this clause 6.7, a
“capitalisation” shall constitute a share premium contribution or a settlement
in consideration for the issue of ordinary shares, in which case the lender
shall procure that those shares will be transferred directly or indirectly to
the direct parent of the borrower or an assignment of the relevant loan
receivable by the lender directly or indirectly to the relevant direct parent of
the borrower followed by settlement by way of a share premium contribution or in
consideration for the issue of ordinary shares (or steps with equivalent
effect).

 

6.8 If the Sellers are unable to agree the applicable interest rate that should
apply to both the Liberty Global Inter-Company Loan Amendment Agreement and the
Vodafone Inter-Company Loan Amendment Agreement by ten (10) Business Days before
Completion, either party may issue a Capitalisation Notice in accordance with
the procedure set out in clause 6.7 provided that such notice is issued no fewer
than five (5) Business Days prior to Completion.

Consultation with the Dutch Tax Authority

 

6.9 Promptly after the date of this Agreement, the Sellers shall jointly consult
with the relevant competent department/office of the Tax Authority in The
Netherlands (the “Dutch Tax Authority”) in order to discuss and agree the Dutch
Tax consequences of the internal and external debt financing at the level of the
Purchaser and the Target Companies, including pursuant to any Recapitalisation
or refinancing (the “Joint Matter”), provided that, in relation to the Joint
Matter, Liberty Global shall, subject to sub-clause 6.10, lead and control
conduct of any proceedings taken in connection with the Joint Matter (including
by sending all correspondence and attending all meetings and calls) unless
Liberty Global and Vodafone agree (acting in good faith) that it would be more
appropriate for Vodafone to lead and control such proceedings (subject to
sub-clause 6.10) having regard, amongst other things, to the particular Dutch
Tax Authority office that is determined to be responsible for the Joint Matter.

 

6.10 Where there is or is to be any correspondence, meeting or telephone call
with the Dutch Tax Authority in relation to a Joint Matter, each Seller and the
Purchaser shall, and shall procure that the relevant Group Company shall:

 

  (A) promptly send copies of all such correspondence received, and copies of
all draft replies, to the other parties;

 

  (B) give each Seller an opportunity to make comments on all draft replies
mentioned in sub-clause (A) above a reasonable time in advance of the submission
of those replies to the Dutch Tax Authority, and shall ensure that all
reasonable comments received prior to their submission to the Dutch Tax
Authority are properly reflected therein; and

 

  (C) give reasonable advance notice of any such meeting or call to the other
parties and shall permit the other parties’ nominated individual(s) to attend
and participate in such meeting or call,

 

38



--------------------------------------------------------------------------------

in each case only to the extent that the relevant correspondence, reply, meeting
or call relates to the Joint Matter.

 

6.11 Subject to sub-clause 6.9, Liberty Global shall be entitled to consult with
the Dutch Tax Authority in order to discuss and agree the Dutch Tax consequences
of the Liberty Global Pre-Completion Reorganisation and the contribution and/or
transfer of the Liberty Global Transferred Group to the Purchaser, provided that
Liberty Global shall keep Vodafone reasonably informed of the progress of those
discussions.

 

6.12 Subject to sub-clause 6.9, Vodafone shall be entitled to consult with the
Dutch Tax Authority in order to discuss and agree the Dutch Tax consequences of
the Vodafone Pre-Completion Reorganisation and the contribution and/or transfer
of the Vodafone Transferred Group to the Purchaser, provided that Vodafone shall
keep Liberty Global reasonably informed of the progress of those discussions.

 

6.13 The Sellers and the Purchaser shall, and the Purchaser shall procure that
the members of the Purchaser’s Group shall, subject to compliance with
applicable competition and other laws, afford such access to their personnel,
books, accounts and records and provide such assistance as is necessary and
reasonable to enable each other to conduct matters in accordance with their
rights and obligations under sub-clauses 6.9 to 6.12.

 

7. Post-Completion reorganisation

 

7.1 Immediately following Completion, the Sellers shall procure that the
Purchaser shall contribute the Vodafone Target Company Shares to Ziggo Group
Holding B.V..

 

7.2 Subject to completion of the step set out in sub-clause 7.1 above, on or
following Completion, the Purchaser shall procure that the following steps are
taken in sufficient time to enable the Recapitalisation to take place in
accordance with the provisions of the Shareholders Agreement, in each case
unless the Sellers otherwise agree in writing:

 

  (A) the incorporation of (i) a new wholly owned Subsidiary by the Liberty
Global Target Company (“New Sub-Holdco I”) and (ii) a new wholly owned
Subsidiary by New Holdco I (“New Sub-Holdco II”); and

 

  (B) the contribution of the Vodafone Target Company first to New Sub-Holdco I
and then by New Sub-Holdco I to New Sub-Holdco II.

 

8. Recapitalisation

 

8.1

Prior to and following Completion, the Sellers shall discuss in good faith and
cooperate with each other in relation to the matters set out below (it being
acknowledged that these matters may involve other members of the Sellers’
respective groups), and each Seller shall use reasonable endeavours to cause its
advisers and representatives, including legal and accounting advisers and
representatives, to cooperate in relation to the matters set out below, in each
case in connection with any Recapitalisation (including any offering or private
placement of debt securities) carried out in accordance

 

39



--------------------------------------------------------------------------------

  with the principles set out in Schedule 3 (Warranties) (excluding paragraph
(A)) of the Shareholders Agreement and clause 6.9 of this Agreement, including:

 

  (A) providing the other Seller as promptly as practicable (and in any event no
later than on or about Completion) with such financial information (including
pro forma information and related reconciliation from IFRS to US GAAP) and other
pertinent information (including updates to such information) regarding members
of its Target Group as may be reasonably requested in connection with any
Recapitalisation, including information that is customary to be included in
marketing materials, offering documentation and/or any other documentation or
deliverables, and comfort information in connection with auditor comfort letters
required by the other Seller’s advisers (together the “Required Information”);

 

  (B) participating in a reasonable number of meetings (including customary
meetings with the parties acting as lead arrangers or agents for, and
prospective lenders and purchasers of, the relevant indebtedness (on the one
hand) and senior management, representatives and/or advisors of members of its
Target Group with appropriate seniority and expertise (on the other hand)),
presentations, road shows, due diligence sessions, drafting sessions and
sessions with rating agencies, and assisting with the preparation of materials
for such meetings, presentations, road shows and sessions, and otherwise
reasonably cooperating with marketing efforts;

 

  (C) issuing customary representation letters to auditors and using its
reasonable endeavours to obtain customary consents and comfort letters of
independent accountants and customary legal opinions and 10b-5 letters
(including providing any information reasonably requested for due diligence
purposes);

 

  (D) assisting with the preparation of customary confidential information
memoranda and other customary marketing materials to be used in connection with
any syndication reasonably deemed necessary by any lead arranger or equivalent
person;

 

  (E) assisting with the procurement of public corporate credit ratings, public
corporate family ratings and public ratings (as applicable) from each of
Standard & Poor’s Ratings Services and Moody’s Investors Service, Inc.,
respectively, in respect of relevant issuers, borrowers and guarantors and
facilities, notes and other instruments issued;

 

  (F) assisting with the preparation of any credit agreements, indentures and
similar documents and any pledges, security documents and intercreditor
agreements and other financing documents, collateral filings and other
certificates and documents, and otherwise reasonably facilitating the pledging
of collateral;

 

  (G) providing all such documents and other information about any members of
the Target Group as are reasonably requested with respect to applicable “know
your customer” and anti-money laundering rules and regulations including the USA
PATRIOT Act;

 

  (H) if requested, arranging for the repayment of indebtedness of its Target
Group and using its reasonable endeavours to obtain customary pay-off letters,
lien terminations, title transfers, and instruments of discharge or transfer
relating to any collateral to be delivered;

 

40



--------------------------------------------------------------------------------

  (I) cooperating reasonably with financing sources’ due diligence, to the
extent customary and reasonable;

 

  (J) using its reasonable endeavours to provide certificates from the relevant
members of the Target Group with respect to the information provided by such
members in any offering memorandum or other document; and

 

  (K) consenting to the use of logos of members of the Target Group (subject to
such reasonable conditions as the relevant member of the Target Group may
impose), provided that such logos are used solely in a manner that is not
intended to or reasonably likely to harm or disparage any member of the Target
Group or the reputation or goodwill thereof.

 

8.2 The provisions of this clause 8 (Recapitalisation Preparation) shall be
subject to applicable law and regulation.

 

9. Completion

 

9.1 Completion shall take place at the offices of NautaDutilh N.V. at
Strawinskylaan 1999, Amsterdam on the last day of the month in which fulfilment
or waiver of the conditions set out in clause 4 (Conditions to Completion) takes
place, except that where less than five Business Days remain between such
fulfilment and service and the last day of the month, Completion shall take
place:

 

  (A) on the last day of the following month; or

 

  (B) at such other location, time or date as may be agreed between the Sellers,

it being understood that the transfers of the Shares and the JV Co Shares shall
take place on Completion at the offices of the Notary by way of execution of the
Deeds of Transfer before the Notary.

 

9.2 At Completion, the parties shall comply with their respective obligations in
sub-clauses 2.1 to 2.3 (in each case as applicable) and the Sellers shall do
those things listed in Part A (Seller’s obligations) and Part D (Execution of
Deeds of Transfer) of Schedule 2 (Completion arrangements); the Purchaser shall
do, and Liberty Global shall procure that the Purchaser does, those things
listed in Part B (Purchaser’s obligations) of Schedule 2 (Completion
arrangements); and the Guarantors shall do those things listed in Part E
(Guarantors’ obligations) of Schedule 2 (Completion arrangements). Completion
shall take place in accordance with Part C (General) of Schedule 2 (Completion
arrangements).

 

9.3

No party shall be obliged to complete any of the transactions set out in
sub-clauses 2.1 to 2.3 or carry out any of the steps set out in Schedule 2
(Completion arrangements) unless sub-clauses 3.1 or 3.2 (as applicable), 6.1,
6.2, 6.5(C) and 6.6 or 6.7 (as applicable) have been complied with and
irrevocable arrangements are in place for all such transactions and steps to be
completed by all relevant parties on the Completion

 

41



--------------------------------------------------------------------------------

  Date in accordance with the sequence of events set out in this Agreement. For
the avoidance of doubt, (A) both the beneficial and legal ownership of the
Liberty Global Target Company Shares and the Vodafone Target Company Shares will
transfer to Purchaser at Completion and not before and (B) both the beneficial
and legal ownership of the JV Co Shares will transfer to Vodafone at Completion
and not before.

 

9.4 If the Estimated Vodafone Equalisation Consideration is:

 

  (A) a positive number, then Vodafone shall procure; or

 

  (B) a negative number, then Liberty Global shall procure,

that on the Business Day before the Completion Date, the transfer of the
Estimated Vodafone Equalisation Consideration by wire transfer into the Notary
Bank Account in accordance with clause 29. On execution of the Deeds of
Transfer, the Notary shall hold the Estimated Vodafone Equalisation
Consideration for the benefit of the relevant Seller that is to receive the
Estimated Vodafone Equalisation Consideration in accordance with sub-clauses 3.1
and 3.2. The Notary shall pay (and the parties shall instruct that the Notary
shall pay) the Estimated Vodafone Equalisation Consideration to the relevant
Seller in accordance with this Agreement (and pay to the relevant Seller(s) any
interest to which such Seller(s) are entitled in respect of the Estimated
Vodafone Equalisation Payment in accordance with the terms of engagement of the
Notary) as soon as reasonably practicable after execution of the Deeds of
Transfer and in any event no later than the first Business Day after execution
of the Deeds of Transfer.

 

9.5 If, on the date on which Completion is due to take place under sub-clause
9.1, either Seller has not complied with its obligations under clauses 3.1 or
3.2 (as applicable), 6.1, 6.2, 6.5(C) and 6.6 or 6.7 (as applicable) or either
Seller or the Purchaser has not complied with its obligations under sub-clause
9.2 and Schedule 2 (Completion arrangements) (and such failure to comply is
material in the context of this Agreement and the transactions contemplated
thereby):

 

  (A) in the event of non-compliance by Liberty Global, Vodafone;

 

  (B) in the event of non-compliance by Vodafone, either Liberty Global or the
Purchaser; or

 

  (C) in the event of non-compliance by the Purchaser, Vodafone:

may elect to

 

  (i) defer Completion (so that the provisions of this clause 9 shall apply to
Completion as so deferred); or

 

  (ii) proceed to Completion as far as practicable (without limiting its rights
under this Agreement); or

 

  (iii) terminate this Agreement by notice in writing to the other party.

 

42



--------------------------------------------------------------------------------

9.6 If this Agreement is terminated in accordance with sub-clause 9.5 (and
without limiting any party’s right to claim damages in respect of the period
prior to termination), all obligations of the Seller and the Purchaser under
this Agreement shall end (except for the provisions of this clause 9.6 and
clauses 1 (Interpretation) and 25 (Notices) to 35 (Language) inclusive) but (for
the avoidance of doubt) all rights and liabilities of the parties which have
accrued before termination shall continue to exist.

 

10. Sellers’ Warranties

 

10.1 Subject to sub-clauses 12.1 and 12.2 (Remedies and Sellers’ limitations on
liability):

 

  (A) Vodafone warrants to the Purchaser (in respect of the Vodafone Target
Group only) that each of the Warranties set out in Part A and Part B of Schedule
3 (Warranties); and

 

  (B) Liberty Global warrants to the Purchaser (in respect of the Liberty Global
Target Group only) that each of the Warranties set out in Part A and Part C of
Schedule 3 (Warranties),

was accurate in all respects at the date of the Signing Protocol.

 

10.2 Subject to sub-clauses 12.1 and 12.2 (Remedies and Sellers’ limitations on
liability), each party acknowledges and agrees that:

 

  (A) the Warranties referred to in sub-clause 10.1 are being given by each
Seller (as applicable) only to the Purchaser;

 

  (B) any claim in respect of breach of any Warranty given by a Seller to the
Purchaser may only be brought (i) after Completion and (ii) by the Purchaser;
and

 

  (C) any damages to the Purchaser in respect of breach of any Warranty
(i) given by Liberty Global shall be assessed by reference to what the value of
the Liberty Global Target Group would have been had the breach of Warranty not
occurred and (ii) given by Vodafone shall be assessed by reference to what the
value of the Vodafone Target Group would have been had the breach of Warranty
not occurred.

 

10.3 Except in the case of fraud, the Purchaser acknowledges that it does not
rely on and has not been induced to enter into this Agreement and/or the
Ancillary Documents on the basis of any warranties, representations, covenants,
undertakings, indemnities or other statements whatsoever, other than the
Warranties, and acknowledges that none of the Sellers, any member of each
Retained Group, any member of each Target Group or any of their agents, officers
or employees have given any such warranties, representations, covenants,
undertakings, indemnities or other statements.

 

10.4 Subject to sub-clauses 12.1 and 12.2 (Remedies and Sellers’ limitations on
liability):

 

  (A) each Seller warrants, in respect of itself only, to the other Seller in
the terms of the Warranties at paragraph 2 of Part A of Schedule 3 (Warranties);

 

43



--------------------------------------------------------------------------------

  (B) each Guarantor warrants, in respect of itself only, to the other parties
in the terms of the Warranties at paragraph 2 of Part A of Schedule 3
(Warranties) as if references to the Seller were to the relevant Guarantor; and

 

  (C) Liberty Global warrants to Vodafone in the terms of the JV Co Shares
Warranties,

in each case as at the date of the Signing Protocol.

 

10.5 Each of the Warranties and the JV Co Shares Warranties shall be construed
as being separate and independent and (except where expressly provided to the
contrary) shall not be limited or restricted by reference to or inference from
the terms of any other Warranty.

 

10.6 Any Warranty qualified by the expression “so far as the Seller is aware” or
any similar expression shall, unless otherwise stated, be deemed to refer to the
actual knowledge of:

 

  (A) in the case of Vodafone,

                                         ; and

 

  (B) in the case of Liberty Global,

                                         .

 

10.7 Each Seller undertakes to the other Seller and to the Purchaser that, as
soon as reasonably practicable upon it becoming aware, between the date of the
Signing Protocol and Completion, of any fact, matter or circumstance relating to
the Seller or its Target Group, which it is aware is or is reasonably likely to
constitute a breach of any of the Fundamental Warranties at the date of the
Signing Protocol and/or immediately before Completion by reference to the facts
and circumstances then subsisting, it will disclose in writing such fact, matter
or circumstance to the other Seller and the Purchaser.

 

10.8 Each of the Fundamental Warranties shall be deemed to be repeated
immediately before Completion by reference to the facts, circumstances and
knowledge then existing as if references in the Fundamental Warranties to the
date of the Signing Protocol were references to the Completion Date.

 

10.9 Liberty Global warrants to the Purchaser that, at the date of the Signing
Protocol, none of the Liberty Global Non-Operating Companies (i) was or carrying
on any trading activities, or (ii) was subject to in any way, and whether, in
each case, contingent or otherwise, any liabilities or obligations (other than
ordinary course filing and reporting obligations (including in relation to
Tax)), and, subject to Completion having occurred and except to the extent
provided for in the Completion Statement of the Liberty Global Target Group,
Liberty Global undertakes to pay to the Purchaser such amount as is required to
indemnify and hold harmless the Purchaser and each member of the Purchaser’s
Group against and in respect of any loss or liability which exists or is
suffered or incurred by the Purchaser or any member of the Purchaser’s Group as
a result of or in connection with any such trading activities, liabilities or
obligations prior to Completion.

 

44



--------------------------------------------------------------------------------

10.10 Liberty Global warrants to the Purchaser that, as at the date of the
Signing Protocol, Ziggo Toestel Financiering B.V.:

 

  (A) was not carrying on any activities other than directly in connection with
preparation to provide hand-set financing;

 

  (B) does not have and is not subject to in any way, and whether, in each case,
contingent or otherwise, any liabilities in excess of €1,000,000 (including in
relation to Tax), and

subject to Completion having occurred and except to the extent provided for in
the Completion Statement of the Liberty Global Target Group, Liberty Global
undertakes to pay to the Purchaser such amount as is required to indemnify and
hold harmless the Purchaser and each member of the Purchaser’s Group against and
in respect of any loss or liability which exists or is suffered or incurred by
the Purchaser or any member of the Purchaser’s Group, in each case following
Completion as a result of or in connection with any breach of the warranties in
(A) and (B) above.

 

10.11 Each Seller undertakes, subject to Completion having occurred and except
to the extent provided for in the Completion Statement of the relevant Target
Group, to pay to the Purchaser such amount as is required in order to indemnify
and hold harmless the Purchaser and/or each member of any Target Group against
all actions, claims, proceedings, loss, damage, payments, costs and expenses
suffered or incurred by the Purchaser and each member of any Target Group in
relation to or arising out of any guarantee (including, with respect to Liberty
Global, the guarantee provided by UPC Western Europe Holding 2 B.V. with respect
to obligations of the Liberty Global Retained Group), indemnity or other
contingent obligation given or undertaken by the Purchaser and/or any member of
any Target Group in relation to or arising out of any obligations or liabilities
of any member of that Seller’s Retained Group.

 

10.12 The Purchaser undertakes, subject to Completion having occurred, to pay to
each Seller such amount as is required in order to indemnify and hold harmless
the Seller and each member of its Retained Group against all actions, claims,
proceedings, loss, damage, payments, costs and expenses suffered or incurred by
that Seller and each member of its Retained Group in relation to or arising out
of any guarantee, indemnity or other contingent obligation (including any
obligation to any third party with respect to a guarantee provided by that third
party of the obligations of a member of its Target Group (a “Third Party
Guarantee”)) given or undertaken by that Seller and each member of its Retained
Group in relation to or arising out of any obligations or liabilities of any
member of the Purchaser or any Target Group.

 

10.13 Each Seller shall use reasonable endeavours to ensure that, at or as soon
as possible following Completion, the Purchaser and each member of each Target
Group is released in full from any guarantees (including any obligation with
respect to a Third Party Guarantee and, with respect to Liberty Global, the
guarantee provided by UPC Western Europe Holding 2 B.V. with respect to
obligations of the Liberty Global Retained Group), indemnities, counter
indemnities and letters of comfort given to a third party by any member of any
Target Group in respect of any obligation of a member of that Seller’s Retained
Group.

 

45



--------------------------------------------------------------------------------

10.14 The Purchaser shall use reasonable endeavours to ensure that, at or as
soon as possible following Completion, each member of each Seller’s Retained
Group is released in full from any guarantees (including any obligation with
respect to a Third Party Guarantee), indemnities, counter indemnities and
letters of comfort given to a third party by any member of that Seller’s
Retained Group in respect of any obligation of a member of any Target Group.

Liberty Global specific indemnities

 

10.15 Liberty Global undertakes to Vodafone, subject to Completion having
occurred, that it shall pay to Vodafone such amount as is required to indemnify
and hold harmless Vodafone and each member of its Retained Group against and in
respect of any loss or liability suffered or incurred by Vodafone or any member
of its Retained Group as a result of or in connection with any breach of the JV
Co Shares Warranties.

 

10.16 Liberty Global undertakes to the Purchaser, subject to Completion having
occurred and except to the extent provided for as Liberty Global Debt or Liberty
Global Working Capital in the Completion Statement of the Liberty Global Target
Group, to pay to the Purchaser such amount as is required in order to indemnify
and hold harmless the Purchaser and each member of each Target Group against all
actions, claims, proceedings, loss, damage, payments, costs and expenses
suffered or incurred by the Purchaser and each member of any Target Group in
relation to or arising out of any of the Material Liberty Global Litigation to
the extent that any such actions, claims, proceedings, loss, damage, payments,
costs or expenses relate to the involvement of a member of the Liberty Global
Target Group in the relevant Material Liberty Global Litigation.

Vodafone specific indemnities

 

10.17

Vodafone undertakes to the Purchaser, subject to Completion having occurred and
except to the extent provided for as Vodafone Debt or Vodafone Working Capital
in the Completion Statement of the Vodafone Target Group, to pay to the
Purchaser such amount as is required in order to indemnify and hold harmless the
Purchaser and each member of each Target Group against all (i) actions, claims,
proceedings, loss (including loss of profit), damage, payments, costs and/or
expenses suffered or incurred by the Purchaser and each member of any Target
Group in relation to or arising out of any dispute, action, claim, proceedings,
breach of law, invalidity of customer contract, customer complaint, remedial
action, or any change of any applicable laws or regulations, in each case
whether arising before, on or after Completion in connection with the Handset
Financing Ruling, to the extent that any such actions, claims, proceedings, loss
(including loss of profit), damage, payments, costs or expenses relate to
actions or omissions committed by any member of the Vodafone Target Group or the
Vodafone Retained Group in the period prior to Completion and (ii) costs,
payments and/or expenses suffered or incurred by the Purchaser and each member
of any Target Group on or following Completion for the Vodafone Target Group to
establish operating procedures which are compliant with the Dutch Consumer
Credit Act (Wet op het consumentenkrediet), the Dutch Financial Supervisory Act
(Wet op het financieel

 

46



--------------------------------------------------------------------------------

  toezicht) and all laws and regulations relating to them in connection with the
Handset Financing Ruling as such Acts, laws, regulation and Ruling are and have
been in force up to the Completion Date (the “Procedures”). For the avoidance of
doubt, there is no obligation in sub-clause 10.17(ii) in respect of any change
of any applicable Acts, laws or regulations following Completion in connection
with the Handset Financing Ruling.

Each of the Sellers and the Purchaser agrees that, if the Vodafone Target Group
has not established the Procedures by the Completion Date, the Purchaser shall,
in consultation with Vodafone, prioritise the establishment of such Procedures
with effect from Completion and take all reasonable steps in connection with the
same as soon as reasonably practicable following Completion

 

10.18 Vodafone undertakes to the Purchaser, subject to Completion having
occurred and except to the extent provided for as Vodafone Debt or Vodafone
Working Capital in the Completion Statement of the Vodafone Target Group, to pay
to the Purchaser such amount as is required in order to indemnify and hold
harmless the Purchaser and each member of each Target Group against all actions,
claims, proceedings, loss, damage, payments, costs and expenses suffered or
incurred by the Purchaser and each member of any Target Group in relation to the
Material Vodafone Litigation, to the extent that any such actions, claims,
proceedings, loss, damage, payments, costs or expenses relate to the involvement
of a member of the Vodafone Target Group in the relevant Material Vodafone
Litigation.

 

10.19 The Purchaser shall not be permitted to bring any claim against Vodafone
or Liberty Global for any breach of or pursuant to this clause 10, and neither
Liberty Global nor Vodafone shall be permitted to bring any claim against the
Purchaser for any breach of or pursuant to this clause 10, in each case unless
Completion has occurred.

 

10.20 Following Completion, upon the Purchaser becoming aware of any notice,
claim, action or demand that may reasonably lead to a liability of a Seller
pursuant to any indemnity in sub-clauses 10.9 or 10.16, 10.17 or 10.18, the
Sellers shall procure that the Purchaser shall:

 

  (A) with respect to any matter of which the relevant Seller is not already
aware, notify the relevant Seller by written notice including such information
as is available to the Purchaser relating to the notice, claim, action or
demand;

 

  (B) promptly give such access to its personnel, premises, documents and
records which are relevant to the claim (which documents and records, following
notice of any claim pursuant to this sub-clause 10.20, the Purchaser shall take
reasonable steps to preserve) to the relevant Seller and its professional
advisers as the relevant Seller may reasonably request;

 

  (C) at the option of the relevant Seller, either:

 

  (i) allow the relevant Seller to take the sole conduct of such actions as the
Seller may deem appropriate to deny, defend or counterclaim against any such
claim in the name of the Purchaser or the relevant member of the Purchaser’s
Group and in that connection the Purchaser shall give or procure that each
member of the Purchaser’s Group gives to the relevant Seller all such assistance
as it may reasonably require in conducting such action; or

 

47



--------------------------------------------------------------------------------

  (ii) act solely in accordance with the relevant Seller’s reasonable
instructions in avoiding, disputing, resisting, counterclaiming, defending or
appealing any such claim and instruct such solicitors or other professional
advisors as the relevant Seller may reasonably nominate to act solely in
accordance with the relevant Seller’s instructions and on terms that the
relevant Seller is responsible for (and shall directly settle) all costs and
expenses suffered or incurred by any such solicitors or professional advisers in
respect of such instructions;

 

  (D) make no admission of liability, agreement, settlement or compromise with
any person in relation to any such claim or adjudication without the prior
written consent of the relevant Seller, such consent not to be unreasonably
withheld or delayed;

 

  (E) take steps as may be reasonable in order to mitigate any potential
liability of the relevant Seller under sub-clauses 10.9 or 10.16, 10.17 or
10.18; and

 

  (F) not take any action which it knows, or ought reasonably to expect, would
be likely to result in, or increase, the liability of the relevant Seller under
sub-clauses 10.9 or 10.16, 10.17 or 10.18.

 

10.21 If as a result of the transactions contemplated by this Agreement a third
party consent or waiver is required for a Target Company or any member of the
relevant Target Group to continue to exercise rights pursuant to a material
contract or licence following Completion (a “Third Party Consent”) the Purchaser
and the relevant Seller shall procure that the relevant member of the Seller
Group shall use all reasonable efforts to obtain any Third Party Consent by
Completion, and the other Seller shall cooperate with the relevant Seller in
relation to, and provide such assistance as the relevant Seller may reasonably
request in relation to, obtaining such Third Party Consent. If any Third Party
Consent has not been obtained by Completion, then the Sellers shall procure that
the Purchaser shall procure that the relevant Target Company shall use all
reasonable efforts to obtain that Third Party Consent and to achieve an
alternative solution by which the relevant Target Company shall receive the
benefit of the relevant material contract and assume the associated obligations
(and each of the Sellers shall cooperate with and provide reasonable assistance
to the Purchaser in relation to the same).

Vodafone Share Schemes

 

10.22 The Vodafone Guarantor agrees that, following Completion, the Vodafone
Participants shall, to the extent permitted by the terms of the Vodafone Share
Schemes, continue to be entitled to exercise any rights that they have under the
Vodafone Share Schemes immediately prior to Completion (including any rights to
exercise any options that they may hold or realise any vested awards) in respect
of Vodafone Shares (the “Vodafone Existing Rights”).

 

10.23 The Vodafone Guarantor undertakes to the Purchaser that it shall bear any
and all costs and liabilities (including the cost of any Vodafone Shares used to
satisfy the relevant options or awards) associated with any exercise or
realisation by the Vodafone Participants of any Vodafone Existing Rights.

 

48



--------------------------------------------------------------------------------

Liberty Global Share Schemes

 

10.24 The Liberty Global Guarantor agrees that, following Completion, the
Liberty Global Participants shall, to the extent permitted by the terms of the
Liberty Global Share Schemes, continue to be entitled to exercise any rights
that they have under the Liberty Global Share Schemes immediately prior to
Completion (including any rights to exercise any options that they may hold or
realise any vested awards) in respect of Liberty Global Shares (the “Liberty
Global Existing Rights”).

 

10.25 The Liberty Global Guarantor undertakes to the Purchaser that it shall
bear any and all costs and liabilities (including the cost of any Liberty Global
Shares used to satisfy the relevant options or awards) associated with any
exercise or realisation by the Liberty Global Participants of any Liberty Global
Existing Rights.

 

11. Purchaser’s warranties and undertakings

 

11.1 The Purchaser warrants to the Sellers at the date of the Signing Protocol
that it has the requisite capacity, power and authority to enter into and
perform the Share Purchase Documents to which it is a party and that its
obligations under this Agreement constitute, and its obligations under the other
Share Purchase Documents will, when executed and delivered, constitute valid and
binding obligations of the Purchaser in accordance with their respective terms.

 

11.2 The Purchaser undertakes that, prior to the Completion Date, it shall take
all reasonable steps to effect Completion, and that it will not take any action,
enter into any agreement or engage in any trade or other activity, except to the
extent required by the Share Purchase Documents. Liberty Global shall procure
the Purchaser’s compliance with this clause 11.2.

 

12. Remedies and Seller’s limitations on liability

 

12.1 The Purchaser shall not be entitled to claim that any fact, matter or
circumstance causes any of the Warranties to be breached if it has been fairly
disclosed in or pursuant to this Agreement, either Disclosure Letter, either
Data Room prior to 11.59 pm on 7 February 2016 or in any document referred to in
the Disclosure Letter or delivered or deemed to be delivered with it.

 

12.2 No liability shall attach to either Seller in respect of claims under the
Warranties if and to the extent that the limitations set out in Schedule 4
(Limitations on the Sellers’ liability) apply.

 

12.3 None of the limitations contained in Schedule 4 (Limitations on the
Sellers’ liability) shall apply to any claim to the extent that such claim
arises or is increased as the consequence of fraud by any director or officer of
any member of the relevant Seller’s Retained Group or any person set out in
clause 10.6(A) (in the case of Vodafone) or clause 10.6(B) (in the case of
Liberty Global).

 

49



--------------------------------------------------------------------------------

12.4 Between the date of the Signing Protocol and Completion:

 

  (A) if any fact or circumstance arises which would constitute a breach by
Vodafone of the warranties given in sub-clause 10.8, Liberty Global shall be
entitled at any time prior to Completion to terminate this Agreement by notice
in writing to the other parties; and

 

  (B) if any fact or circumstance arises which would constitute a breach by
Liberty Global of the warranties given in sub-clause 10.8, Vodafone shall be
entitled at any time prior to Completion to terminate this Agreement by notice
in writing to the other parties.

 

12.5 Neither Seller shall be entitled to exercise any right to terminate
pursuant to sub-clause 12.4 if such breach is capable of remedy and within 15
Business Days of receiving notice of the breach it is remedied by the relevant
Seller such that each of the other Seller and the Purchaser is in no worse
position than it would have been had there been no breach.

 

12.6 If either Seller becomes entitled to terminate this Agreement under
sub-clause 12.4 and elects not to do so and Completion occurs, neither it nor
the Purchaser shall be entitled to make any claim for damages or exercise any
other right, power or remedy under this Agreement or otherwise provided by law
in respect of the breach or deemed breach of Warranty giving rise to such right
to give notice to terminate.

 

12.7 If this Agreement is terminated in accordance with sub-clause 12.4, all
obligations of the Sellers and the Purchaser under this Agreement shall end
(except for the provisions of this clause 12.7 and clauses 1 (Interpretation)
and 25 (Notices) to 35 (Language) inclusive) but (for the avoidance of doubt)
all rights and liabilities of the parties which have accrued before termination
shall continue to exist.

 

12.8 The Disclosures made in each Disclosure Letter shall be made as at the date
of the Signing Protocol.

 

13. KPN Litigation

 

13.1 The Purchaser shall act solely in accordance with the instructions of
Vodafone (or a member of its Retained Group) with respect to the conduct of the
KPN Litigation and instruct such solicitors or other professional advisors as
Vodafone may reasonably nominate to act solely in accordance with Vodafone’s
instructions and on terms that the Vodafone is responsible for (and shall
directly settle) all costs and expenses incurred by any such solicitors or
professional advisers in respect of such instructions. The Purchaser and Liberty
Global agree that they shall not, and in the case of the Purchaser shall procure
that the Purchaser’s Group shall not and in the case of Liberty Global shall
procure that the Liberty Global Retained Group shall not, make any public
comment or statement in connection with the KPN Litigation without the prior
written consent of Vodafone (save as required by law or any securities exchange
or regulatory or governmental body to which that party is subject, wherever
situated, including (amongst other bodies) any Tax Authority, the Financial
Conduct Authority, the Prudential Regulation Authority, the London Stock
Exchange plc, The Panel on Takeovers and Mergers, the SEC or NASDAQ, whether or
not the requirement has the force of law).

 

50



--------------------------------------------------------------------------------

13.2 Vodafone undertakes (i) promptly to reimburse the Purchaser for the time
and reasonable costs of employees or officers of the Purchaser’s Group incurred
in connection with its obligations under sub-clause 13.1, and (ii) to pay on
demand to the Purchaser such amount as is required to indemnify and hold
harmless the Purchaser and each member of each Target Group against and in
respect of any loss or liability which exists or is suffered or incurred by the
Purchaser or any such member of such Target Group as a result of or in
connection with the KPN Litigation and any related counter-claim or (where made
at the request of Vodafone) any other related claim.

 

13.3 The parties agree that Vodafone shall be entitled to the benefit of any
payment or damages made or awarded to the Purchaser or any member of any Target
Group pursuant to any judgment, award or settlement of the KPN Litigation, less
any amounts payable pursuant to clause 13.2 and less any Tax payable as a
consequence of or by reference to any such payment or damages or any
distribution or other payment made or received in respect thereof (including any
Tax chargeable thereon and any deductions or withholdings for or on account of
Tax, whether payable by the Purchaser or any member of the Liberty Global Target
Group or the Vodafone Target Group, and including any Tax that would have been
so payable but for the availability of a Relief). Subject to Completion having
occurred, the Purchaser shall ensure that any such amount is promptly paid to
Vodafone in the form of a distribution from the Purchaser’s share capital or
profit reserves (or in such other form as the parties may agree in writing). The
parties agree, in respect of distributions to Vodafone pursuant to this clause
13.3, that such distributions shall be made on one or more of the shares in the
capital of the Purchaser held by Vodafone and not on any of the shares in the
capital of the Purchaser held by Liberty Global, and Liberty Global hereby
consents to such distributions being made to Vodafone on such terms.

 

14. Intrum Justitia Litigation

 

14.1 The Purchaser shall act solely in accordance with the instructions of
Vodafone (or a member of its Retained Group) with respect to the conduct of the
Intrum Justitia Litigation and instruct such solicitors or other professional
advisors as Vodafone may reasonably nominate to act solely in accordance with
Vodafone’s instructions and on terms that Vodafone is responsible for (and shall
directly settle) all costs and expenses incurred by any such solicitors or
professional advisers in respect of such instructions.

 

14.2 Vodafone undertakes promptly to reimburse the Purchaser for the time and
reasonable costs of employees or officers of the Purchaser’s Group incurred in
connection with its obligations under sub-clause 14.1.

 

14.3

Subject to Completion having occurred, if the Purchaser or any member of the
Purchaser’s Group receives any Intrum Justitia Benefit, such recipient shall
procure that an amount in cash is promptly paid to Vodafone equal to: (i) 50 per
cent. of such Intrum Justitia Benefit less (ii) 50% of any Tax payable as a
consequence of or by reference to any such Intrum Justitia Benefit and less
(iii) 100 per cent. of any Tax payable as a consequence of or by reference to
any distribution or other payment made or received in respect thereof (including
any Tax chargeable thereon and any deductions or withholdings for or on account
of Tax), to the extent that the aggregate amount of the Intrum Justitia Benefits
received by the Purchaser or such member of the Purchaser’s Group is less than
or equal to the aggregate amount of the Intrum Justitia Provisions.

 

51



--------------------------------------------------------------------------------

  Such payments shall take the form of a distribution from the Purchaser’s share
capital or profit reserves (or in such other form as the parties may agree in
writing). The parties agree, in respect of distributions to Vodafone pursuant to
this sub-clause 14.3, that such distributions shall be made on one or more of
the shares in the capital of the Purchaser held by Vodafone and not on any of
the shares in the capital of the Purchaser held by Liberty Global, and Liberty
Global hereby consents to such distributions being made to Vodafone on such
terms.

 

15. Intellectual Property and Business Information

Wrong pockets

 

15.1 If, after Completion, a member of the Purchaser’s Group owns any
Intellectual Property or rights in Business Information which, in the 12 months
prior to Completion, related to the business of:

 

  (A) Vodafone’s Retained Group (including, for the avoidance of doubt, any
rights in the Brand but excluding any Vodafone JV Patents), the Purchaser shall
procure that such Intellectual Property and/or rights in Business Information
are transferred to Vodafone or a company nominated by Vodafone for nominal
consideration as soon as practicable after becoming aware of the ownership of
such rights; or

 

  (A) Liberty Global’s Retained Group (excluding any Liberty Global JV Patents),
the Purchaser shall procure that such Intellectual Property and/or rights in
Business Information are transferred to Liberty Global or a company nominated by
Liberty Global for nominal consideration as soon as practicable after becoming
aware of the ownership of such rights.

 

15.2 If, after Completion, Vodafone (or a member of Vodafone’s Retained Group)
owns any Intellectual Property (excluding any rights in the Brand) and/or rights
in Business Information, which, in the 12 months prior to Completion, were used
exclusively in the business of the Vodafone Target Group, Vodafone shall procure
that such Intellectual Property and/or rights in Business Information are
transferred to the Purchaser or a company nominated by the Purchaser for nominal
consideration as soon as practicable after becoming aware of the ownership of
such rights.

 

15.3 If, after Completion, Liberty Global (or a member of Liberty Global’s
Retained Group) owns any Intellectual Property and/or rights in Business
Information, which, in the 12 months prior to Completion, were used exclusively
in the business of the Liberty Global Target Group, Liberty Global shall procure
that such Intellectual Property and/or rights in Business Information are
transferred to the Purchaser or a company nominated by the Purchaser for nominal
consideration as soon as practicable after becoming aware of the ownership of
such rights.

Licence of shared Intellectual Property

 

15.4

Vodafone grants, and shall procure the grant by each relevant member of
Vodafone’s Retained Group, (in each case with effect from Completion) to the
Purchaser a non-exclusive, perpetual, royalty-free licence (with the right to
sub-license within the

 

52



--------------------------------------------------------------------------------

  Purchaser’s Group) of all Intellectual Property and rights in Business
Information (in each case excluding: (i) patents; (ii) rights in the Brand
(including any Intellectual Property licensed under the Brand Licence); and
(iii) any Intellectual Property licensed or made available under the Framework
Agreement), for use within the Netherlands only and capable of assignment within
the Purchaser’s Group only, in each case owned by Vodafone or a member of
Vodafone’s Retained Group and used by the Vodafone Target Group in the 12 months
prior to Completion.

 

15.5 Liberty Global grants, and shall procure the grant by each relevant member
of Liberty Global’s Retained Group, (in each case with effect from Completion)
to the Purchaser a non-exclusive, perpetual, royalty-free licence (with the
right to sub-license within the Purchaser’s Group) of all Intellectual Property
and rights in Business Information (in each case excluding: (i) patents; and
(ii) any Intellectual Property licensed or made available under the Framework
Agreement), for use within the Netherlands only and capable of assignment within
the Purchaser’s Group only, in each case owned by Liberty Global or a member of
Liberty Global’s Retained Group and used by the Liberty Global Target Group in
the 12 months prior to Completion.

Covenants not to sue

 

15.6 The Purchaser covenants that:

 

  (A) in respect of a Vodafone JV Patent, for the duration of the Vodafone
Relief Period it shall not, and shall procure that each member of the
Purchaser’s Group shall not, enforce or prosecute that Vodafone JV Patent
against any member of Vodafone’s Retained Group with respect to the activities
of Vodafone or the relevant member of Vodafone’s Retained Group; and

 

  (B) in respect of a Liberty Global JV Patent, for the duration of the Liberty
Global Relief Period it shall not, and shall procure that each member of the
Purchaser’s Group shall not, enforce or prosecute that Liberty Global JV Patent
against any member of Liberty Global’s Retained Group with respect to the
activities of Liberty Global or the relevant member of Liberty Global’s Retained
Group.

 

15.7 Vodafone covenants that, in respect of a Vodafone Patent, for the duration
of the Vodafone Relief Period, it shall not, and shall procure that each member
of Vodafone’s Retained Group shall not, enforce or prosecute that Vodafone
Patent against any member of the Purchaser’s Group, in each case with respect to
the activities of the Purchaser or relevant member of the Purchaser’s Group in
the Netherlands.

 

15.8 Liberty Global covenants that, in respect of a Liberty Global Patent, for
the duration of the Liberty Global Relief Period, it shall not, and shall
procure that each member of Liberty Global Retained Group shall not, enforce or
prosecute that Liberty Global Patent against any member of the Purchaser’s
Group, in each case with respect to the activities of the Purchaser or relevant
member of the Purchaser’s Group in the Netherlands.

 

53



--------------------------------------------------------------------------------

Licence of patents on exit

 

15.9 With effect from the earlier of (i) the date of any IPO Notice, or (ii) the
date of an Exit Notice issued by Vodafone (or relevant member of Vodafone’s
Retained Group):

 

  (A) Vodafone shall, in respect of any Vodafone JV Patent (excluding Standard
Essential Patents, if any) the scope of which encompass any of the activities of
Vodafone or any member of Vodafone’s Retained Group carried on as at the
Vodafone Exit Date (the “Vodafone Exit Activities”), be entitled to request that
the Purchaser grant (or procure that that relevant member of the Purchaser’s
Group grant) a licence of such Vodafone JV Patents to Vodafone in respect of the
Vodafone Exit Activities; and

 

  (B) the Purchaser shall, in respect of any Vodafone Patents (excluding
Standard Essential Patents, if any) the scope of which encompass any of the
activities of the Purchaser or relevant member of the Purchaser’s Group carried
on in the Territory as at the Vodafone Exit Date (the “VF Purchaser Exit
Activities”), be entitled to request that Vodafone grant (or procure that that
relevant member of Vodafone’s Retained Group grant) a licence of such Vodafone
Patents to the Purchaser in respect of the VF Purchaser Exit Activities.

If Vodafone and/or the Purchaser (as applicable) request a licence in accordance
with clause 15.9(A) or (B) (as applicable) (the “Requesting Party”), then, with
effect from the Vodafone Exit Date, the other shall grant, and shall procure the
grant by each member of Vodafone’s Retained Group or the Purchaser Group (as
applicable), to the Requesting Party, a non-exclusive, perpetual, royalty-free
licence (with the right to sub-license within Vodafone’s Retained Group or the
Purchaser’s Group, as applicable)) of such Vodafone JV Patents in respect of the
Vodafone Exit Activities or such Vodafone Patents in respect of the VF Purchaser
Exit Activities (as applicable). Each such licence shall be documented in the
form, and contain such other terms, as Vodafone and the Purchaser may agree (if
any), each acting reasonably and in good faith.

 

15.10 With effect from the earlier of (i) the date of any IPO Notice, or
(ii) the date of an Exit Notice issued by Liberty Global (or relevant member of
Liberty Global’s Retained Group):

 

  (A) Liberty Global shall, in respect of any Liberty Global JV Patents
(excluding Standard Essential Patents, if any) the scope of which encompass any
of the activities of Liberty Global or any member of Liberty Global’s Retained
Group carried on as at the Liberty Global Exit Date (the “Liberty Global Exit
Activities”), be entitled to request that the Purchaser grant (or procure that
that relevant member of the Purchaser’s Group grant) a licence of such Liberty
Global JV Patents to Liberty Global in respect of the Liberty Global Exit
Activities; and

 

  (B) the Purchaser shall, in respect of any Liberty Global Patents (excluding
Standard Essential Patents, if any) the scope of which encompass any of the
activities of the Purchaser or relevant member of the Purchaser’s Group carried
on in the Territory as at the Liberty Global Exit Date (the “LG Purchaser Exit
Activities”), be entitled to request that Liberty Global grant (or procure that
that relevant member of Liberty Global’s Retained Group grant) a licence of such
Liberty Global Patents to the Purchaser in respect of the LG Purchaser Exit
Activities.

 

54



--------------------------------------------------------------------------------

If Liberty Global and/or the Purchaser (as applicable) request a licence in
accordance with clause 15.10(A) or (B) (as applicable) (the “Requesting Party”),
then, with effect from the Liberty Global Exit Date, the other shall grant (and
shall procure the grant by each member of Liberty Global’s Retained Group or the
Purchaser Group (as applicable)), to the Requesting Party a non-exclusive,
perpetual, royalty-free licence (with the right to sub-license within Liberty
Global’s Retained Group or the Purchaser’s Group, as applicable) of such Liberty
Global JV Patents in respect of the Liberty Global Exit Activities or such
Liberty Global Patents in respect of the LG Purchaser Exit Activities (as
applicable). Each such licence shall be documented in the form, and contain such
other terms, as Liberty Global and the Purchaser may agree (if any), each acting
reasonably and in good faith.

 

16. Tax

 

16.1 All sums payable by any Guarantor, Vodafone or Liberty Global (as the case
may be) to the Purchaser:

 

  (A) under any indemnity or covenant or undertaking to pay within this
Agreement (other than, for the avoidance of doubt, the payment of the Initial
Vodafone Equalisation Consideration and the Final Vodafone Equalisation
Consideration in accordance with clauses 3 and 29.9);

 

  (B) by way of damages for breach of any Warranty; or

 

  (C) otherwise pursuant to clause 18 (Seller Guarantees),

shall be paid free and clear of all deductions or withholdings for or on account
of Tax, save only as may be required by law and, if any such deduction or
withholding is required, the party required to make that withholding or
deduction shall provide such evidence satisfactory to the Purchaser, acting
reasonably, that such deduction or withholding has been made and appropriate
payment paid to the relevant Tax Authority.

 

16.2 If any deductions or withholdings are required by law to be made from any
of the sums payable as mentioned in sub-clause 16.1 then, except to the extent
that the sum constitutes interest, the party making the payment shall be obliged
to pay to the Purchaser such additional amount as will, after such deduction or
withholding has been made, leave the Purchaser with the same amount as it would
have been entitled to receive in the absence of any such requirement to make a
deduction or withholding.

 

16.3 If any of the sums payable as mentioned in sub-clause 16.1 is required by
law to be brought into charge to Tax within The Netherlands in the hands of the
Purchaser, then, except to the extent that the sum constitutes interest, the
party making the payment shall pay such additional amount as shall be required
to ensure that the total amount paid, less the Tax chargeable on such amount (or
which would be chargeable but for the use or set-off of a Purchaser’s Relief or
a Purchaser’s Repayment), is equal to the amount that would be payable if the
sum payable by the Guarantor, Vodafone or Liberty Global (as the case may be)
were not required by law to be brought into charge to Tax within The Netherlands
in the hands of the Purchaser.

 

55



--------------------------------------------------------------------------------

16.4 Sub-clause 16.3 shall apply in respect of any amount deducted or withheld
as contemplated by sub-clause 16.2 as it applies to sums paid to the Purchaser,
save to the extent that in computing the Tax chargeable the Purchaser is able to
obtain a credit for the amount deducted or withheld.

 

16.5 To the extent that any deduction, withholding, Tax, or use or set-off of a
Purchaser’s Relief or Purchaser’s Repayment, in respect of which an additional
amount has been paid pursuant to sub-clause 16.2 or 16.3, or the payment of any
additional amount pursuant to sub-clause 16.2 or 16.3, results in the Purchaser
obtaining and utilising a Relief (other than a Relief within (a) or (c) of the
definition of Purchaser’s Relief or within (a) or (c) of the definition of
Purchaser’s Repayment) (reasonable endeavours having been used to obtain and
utilise such Relief), the Purchaser shall pay to the party who paid the
additional amount, within 10 Business Days of utilising such Relief, an amount
equal to the lesser of the value of the Relief obtained and the additional
amount paid under sub-clause 16.2 or 16.3.

 

17. Sellers’ liability

The obligations of the Sellers under the Share Purchase Documents shall be
several and not joint obligations.

 

18. Seller Guarantees

 

18.1 In consideration for the Purchaser agreeing to accept the Shares, Liberty
Global agreeing to sell and Vodafone agreeing to purchase the JV Co Shares and
in consideration for the other parties assuming their respective obligations
under this Agreement, each Guarantor hereby unconditionally and irrevocably
guarantees to the Purchaser the due and punctual payment by the relevant Seller
of all amounts payable by it under or pursuant to this Agreement and the Tax
Covenant and agrees to indemnify and hold harmless the Purchaser against all
liabilities, losses, proceedings, claims, damages, costs and expenses that it
may suffer or incur as a result of any failure or delay by the relevant Seller
to pay any amount when due. The liability of each Guarantor under this
Agreement, the Tax Covenant or any other document referred to in it shall not be
released or diminished by any variation of the terms of this Agreement or the
Tax Covenant (whether or not agreed by the Guarantor), any forbearance, neglect
or delay in seeking performance of the obligations hereby imposed or any
granting of time for such performance.

 

18.2 If and whenever the relevant Seller defaults for any reason whatsoever in
the payment of any amount payable under or pursuant to this Agreement or the Tax
Covenant, the Guarantor shall forthwith upon demand unconditionally pay (or
procure payment of) the amount in regard to which such default has been made in
the manner prescribed by this Agreement or the Tax Covenant and so that the same
benefits shall be conferred on the Purchaser as would have been received if such
payment had been duly and promptly made by the relevant Seller.

 

56



--------------------------------------------------------------------------------

18.3 With respect to each Guarantor, this guarantee is to be a continuing
guarantee and accordingly is to remain in force until all the payment
obligations of the relevant Seller shall have been performed or satisfied. This
guarantee is in addition to, without limiting and not in substitution for, any
rights or security which the Purchaser may now or after the date of this
Agreement have or hold for the performance and observance of the obligations,
commitments and undertakings of the Seller under or in connection with this
Agreement and the Tax Covenant.

 

18.4 As a separate and independent stipulation, each Guarantor agrees that any
obligation of the relevant Seller which may not be enforceable against or
recoverable from the relevant Seller by reason of any legal limitation,
disability or incapacity on or of the relevant Seller or any fact or
circumstance (other than any relevant limitation imposed by this Agreement or
the Tax Covenant) shall nevertheless be enforceable against and recoverable from
the Guarantor as though the same had been incurred by the Guarantor and the
Guarantor were the sole or principal obligor in respect thereof and shall be
performed or paid by the Guarantor on demand.

 

19. Effect of Completion

Any provision of this Agreement and any other documents referred to in it which
is capable of being performed after but which has not been performed at or
before Completion and all warranties and covenants and other undertakings
contained in or entered into pursuant to this Agreement shall remain in full
force and effect notwithstanding Completion.

 

20. Remedies and waivers

 

20.1 Except as provided in clause 12 and Schedule 4 (Limitations on the Sellers’
liability), no delay or omission by any party to this Agreement in exercising
any right, power or remedy provided by law or under this Agreement or any other
documents referred to in it shall:

 

  (A) affect that right, power or remedy; or

 

  (B) operate as a waiver of it.

 

20.2 Except as provided in clause 12 and Schedule 4 (Limitations on the Sellers’
liability), the single or partial exercise of any right, power or remedy
provided by law or under this Agreement shall not, unless otherwise expressly
stated, preclude any other or further exercise of it or the exercise of any
other right, power or remedy.

 

21. No double recovery

A party shall be entitled to make more than one claim under this Agreement
arising out of the same subject matter, fact, event or circumstance but shall
not be entitled to recover under this Agreement or any relevant Share Purchase
Document or otherwise more than once in respect of the same loss, regardless of
whether more than one claim arises in respect of it. No amount in respect of
loss shall be taken into account, set off or credited to the extent it has
already been specifically provided for in a relevant Completion Statement
(excluding any amount that is included as “Other” in the

 

57



--------------------------------------------------------------------------------

Completion Statement) or otherwise specifically provided for under this
Agreement or any relevant Share Purchase Document, with the intent that there
will be no double recovery under this Agreement or any Share Purchase Document
or otherwise.

 

22. Assignment

 

22.1 Except as provided in clause 22.2, no party shall assign, or purport to
assign or grant any interest in, or declare any trust over, all or any part of
the benefit of, or its rights or benefits under, the Share Purchase Documents
(together with any causes of action arising in connection with any of them)
without the prior written consent of the other parties.

 

22.2 On notice to the other parties, the benefit of this Agreement may be
assigned and the obligations under this Agreement novated by the relevant Seller
to any member of the Seller’s Group which is the legal and beneficial owner from
time to time of any or all of the shares in the Purchaser, provided that the
relevant assignee shall assign the benefit of this Agreement and novate its
obligations under this Agreement, in a manner and to a transferee permitted by
this Agreement, before it ceases to be in the Retained Group of the relevant
Seller or to be a legal or beneficial owner of shares in the Purchaser.

 

23. Further assurance

Insofar as it is able to do so after Completion, each Seller shall, on being
required to do so by the Purchaser or by the other Seller, do all acts and/or
execute all documents as (i) the Purchaser or such other Seller may reasonably
consider necessary for transferring the Shares to the Purchaser or giving effect
to the transactions set out in the Share Purchase Documents, or (ii) in the case
of Liberty Global, Vodafone may reasonably consider necessary for transferring
the JV Co Shares to Vodafone, in each case, in accordance with the terms of this
Agreement.

 

24. Entire agreement

 

24.1 The Share Purchase Documents constitute the whole and only agreement
between the parties relating to the contribution and/or transfer of the Shares
and the sale of the JV Co Shares.

 

24.2 Except in the case of fraud, each party acknowledges that in entering into
the Share Purchase Documents it is not relying upon any Pre-contractual
Statement which is not repeated in any Share Purchase Document.

 

24.3 Except in the case of fraud, no party shall have any right of action
against any other party to this Agreement arising out of or in connection with
any Pre-contractual Statement except to the extent that it is repeated in any
Share Purchase Document.

 

24.4 For the purposes of this clause, “Pre-contractual Statement” means any
draft, agreement, undertaking, representation, warranty, promise, assurance or
arrangement of any nature whatsoever, whether or not in writing, relating to the
subject matter of the Share Purchase Documents made or given by any person at
any time prior to this Agreement becoming legally binding.

 

58



--------------------------------------------------------------------------------

24.5 This Agreement may only be varied in writing signed by each of the parties.

 

25. Notices

 

25.1 A notice under this Agreement shall only be effective if it is in writing
and in English. Notice by email shall be effective, provided that such notice is
also served in physical hard copy delivered to the relevant address (in which
case notice shall be deemed to be duly given by the relevant email and not the
physical hard copy).

 

25.2 Notices under this Agreement shall be sent to a party at its addresses for
the attention of the individuals set out below:

 

Party and titles of individuals

  

Address

  

E-mail addresses

Vodafone International Holdings B.V    Liberty Global Europe Holding B.V.   

 

59



--------------------------------------------------------------------------------

Lynx Global Europe II B.V.

Vodafone Group Plc

Liberty Global plc

Provided that a party may change its notice details on giving notice to the
other parties of the change in accordance with this clause.

 

25.3 Any notice given under this Agreement shall, in the absence of earlier
receipt, be deemed to have been duly given to all individuals set out against
the name of the relevant party in sub-clause 25.2 above, as follows:

 

  (A) if delivered personally, on delivery;

 

  (B) if sent by first class inland post, two clear Business Days after the date
of posting; and

 

  (C) if set by airmail, six clear Business Days after the date of posting; and

 

  (D) if sent by e-mail, when sent.

 

25.4 Any notice given under this Agreement outside Working Hours in the place to
which it is addressed shall be deemed not to have been given until the start of
the next period of Working Hours in such place.

 

60



--------------------------------------------------------------------------------

25.5 Each party shall notify the other parties in writing of any change to its
details in sub-clause 25.2 above from time to time.

 

26. Announcements

 

26.1 Subject to sub-clauses 26.2 to 26.3 (inclusive), no announcement concerning
the contribution and/or transfer of the Shares, the sale of the JV Co Shares or
any ancillary matter shall be made by any party without the prior written
approval of the others, such approval not to be unreasonably withheld or
delayed.

 

26.2 A party may, whenever practicable after consultation with the other
parties, make an announcement concerning the sale of the Shares, the sale of the
JV Co Shares or any ancillary matter:

 

  (A) to the extent that any such announcement is consistent with the contents
of the Transaction Announcement and provides no further material information
beyond what is in those announcements; or

 

  (B) if required by:

 

(i) law; or

 

(ii) any securities exchange or regulatory or governmental body to which that
party is subject, wherever situated, including (amongst other bodies) any Tax
Authority, the Financial Conduct Authority, the Prudential Regulation Authority,
the London Stock Exchange plc, The Panel on Takeovers and Mergers, the SEC or
NASDAQ, whether or not the requirement has the force of law,

and, in the case of (B) above, the party concerned shall take steps as may be
reasonable and practicable in the circumstances to agree the contents of the
announcement with the other party before making the announcement.

 

26.3 The restrictions contained in this clause shall continue to apply after the
termination of this Agreement without limit in time, unless Completion shall
occur, in which case they shall terminate upon Completion.

 

27. Confidentiality

 

27.1 Each party shall treat as confidential all information obtained as a result
of negotiating, entering into or performing this Agreement which relates to:

 

  (A) the provisions of this Agreement;

 

  (B) the negotiations relating to this Agreement; or

 

  (C) the other parties,

and the Purchaser shall also treat as confidential all information obtained as a
result of entering into or performing this Agreement which relates to either
Retained Group.

 

61



--------------------------------------------------------------------------------

27.2 Notwithstanding the other provisions of this clause, a party may disclose
any such confidential information:

 

  (A) to the extent required by law or for the purpose of any judicial
proceedings or pursuant to a horizontal monitoring agreement entered into
between the relevant Tax authority in The Netherlands and the Purchaser or
either Seller, any member of the respective Seller’s Retained Group, the
Relevant Parent Company or any member of a Target Group;

 

  (B) to a Tax Authority in connection with the Tax affairs of the Purchaser or
either Seller, any member of the respective Seller’s Retained Group, the
Relevant Parent Company or any member of a Target Group;

 

  (C) to the extent required by any securities exchange or regulatory or
governmental body to which that party is subject or subsists, wherever situated,
including (amongst other bodies) any Tax Authority, the Financial Conduct
Authority, the Prudential Regulation Authority, the London Stock Exchange plc,
The Panel on Takeovers and Mergers, the SEC or NASDAQ, whether or not the
requirement for information has the force of law;

 

  (D) to the extent required for the purpose of any arbitration pursuant to
clause 34 (Jurisdiction);

 

  (E) to its professional advisers, auditors, financial advisers and bankers
provided they have a duty to keep such information confidential;

 

  (F) to the extent the information has come into the public domain through no
fault of that party; or

 

  (G) to the extent the disclosure of such confidential information is expressly
consented to in writing by each of the other parties prior to such disclosure
being made (or, if the information relates only to one party or its group, which
is expressly consented to in writing by such party).

 

27.3 The restrictions contained in this clause shall continue to apply after the
termination of this Agreement without limit in time, unless Completion shall
occur, in which case they shall terminate upon Completion.

 

28. Costs and expenses

Except as otherwise stated in the Share Purchase Documents, each party shall pay
its own costs and expenses in relation to the negotiations leading up to the
contribution and/or transfer of the Shares, the sale of the JV Co Shares and the
preparation, execution and carrying into effect of the Share Purchase Documents.
The costs of the Notary incurred as a result of any matter provided in this
Agreement shall be borne by the Purchaser.

 

62



--------------------------------------------------------------------------------

29. Payments

 

29.1 Any payment to be made pursuant to this Agreement to Vodafone (or any
member of the Vodafone Retained Group) shall be made to the Vodafone Bank
Account. Vodafone agrees to pay each member of its Retained Group that part of
each payment to which it is entitled.

 

29.2 Any payment to be made pursuant to this Agreement to Liberty Global (or any
member of the Liberty Global Retained Group) shall be made to the Liberty Global
Bank Account. Liberty Global agrees to pay each member of its Retained Group
that part of each payment to which it is entitled.

 

29.3 Any payment to be made pursuant to this Agreement to the Purchaser (or any
member of any Target Group) shall be made to the Purchaser Bank Account. The
Purchaser agrees to pay each member of any Target Group that part of each
payment to which it is entitled.

 

29.4 Any payment to be made pursuant to sub-clauses 3.1 or 3.2 shall be made to
the Notary Bank Account.

 

29.5 Payments made under sub-clauses 29.1 to 29.3 (inclusive) shall be in
immediately available funds by electronic transfer on the due date for payment.
Receipt of the amount due shall be an effective discharge of the relevant
payment obligation.

 

29.6 If any sum due for payment in accordance with this Agreement is not paid on
the due date for payment, the person in default shall pay Default Interest on
that sum from but excluding the due date to and including the date of actual
payment calculated on a daily basis.

 

29.7 Where it is agreed or determined that an amount is payable by either Seller
to the Purchaser pursuant to any covenant to pay in this Agreement, or as
damages in respect of a breach of this Agreement, the Seller which is liable to
make the payment under or in respect of this Agreement shall make that payment
in cash to the Purchaser in accordance with clause 29.8, unless both Sellers and
the Purchaser have agreed an alternative arrangement for satisfying that
obligation to pay the amount so claimed in an efficient manner (including with
regard to Tax) that does not prejudice the interests of the Purchaser (which may
involve, by way of example only, a subscription for deferred shares in the
Purchaser or making an additional contribution to the Purchaser in respect of
existing shares in the Purchaser).

 

29.8 Any payment made by a Seller to the Purchaser or by the Purchaser to a
Seller under this Agreement or the Tax Covenant shall (so far as possible) be
treated as a share premium contribution or a distribution from the Purchaser’s
share premium reserves and shall be recorded in the books and records of the
Purchaser as a non-stipulated share premium contribution or as a distribution
from the Purchaser’s general share premium reserves.

 

29.9

Any payment to be made by Vodafone to Liberty Global or by Liberty Global to
Vodafone, as the case may be, in respect of the Estimated Vodafone Equalisation
Consideration or the Final Vodafone Equalisation Consideration (or any
adjustment

 

63



--------------------------------------------------------------------------------

  thereto pursuant to clause 29.10 or Schedule 10) shall (so far as possible) be
treated as a share premium contribution to the Purchaser and as a distribution
from the Purchaser’s share premium reserves and shall be recorded in the books
and records of the Purchaser, Liberty Global and Vodafone accordingly.

 

29.10 If any payment is made by Liberty Global to Vodafone, or by Vodafone to
Liberty Global, under or for breach of a warranty, indemnity or covenant to pay
in each case pursuant to this Agreement, that payment shall be treated (so far
as possible) as taking effect by way of an adjustment of the Vodafone
Equalisation Consideration.

 

30. Counterparts

This Agreement may be executed in any number of counterparts, and by the parties
to it on separate counterparts, but shall not be effective until each party has
executed at least one counterpart. Each counterpart shall constitute an original
of this Agreement, but all the counterparts shall together constitute but one
and the same instrument.

 

31. Invalidity

If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, that shall not
affect or impair:

 

  (A) the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

 

  (B) the legality, validity or enforceability under the law of any other
jurisdiction of that or any other provision of this Agreement.

 

32. Contracts (Rights of Third Parties) Act 1999

The parties to this Agreement do not intend that any term of this Agreement
should be enforceable, by virtue of the Contracts (Rights of Third Parties) Act
1999, by any person who is not a party to this Agreement.

 

33. Choice of governing law

This agreement is to be governed by and construed in accordance with English
law. Any matter, claim or dispute arising out of or in connection with this
Agreement, whether contractual or non-contractual, is to be governed by and
determined in accordance with English law.

 

34. Jurisdiction

 

34.1 Subject to sub-clause 34.2, all disputes arising out of or in connection
with this Agreement shall be finally settled under the Rules of Arbitration of
the International Chamber of Commerce (“ICC”) by three arbitrators appointed in
accordance with the said “Rules”.

 

64



--------------------------------------------------------------------------------

34.2 Nothing in this clause shall prevent any party, before an arbitration has
commenced under this clause or any time thereafter, from applying for
conservatory and interim relief measures (an “Injunctive Matter”), including,
but not limited to, temporary restraining orders or preliminary injunctions, or
their equivalent, from any court of competent jurisdiction. The parties hereby
agree to opt out of the Emergency Arbitrator Provisions under Article 29 of the
ICC Rules; such Emergency Arbitrator Provisions shall not apply to any disputes
arising out of, in connection with or relating to this Agreement.

 

34.3 The place of arbitration shall be Amsterdam.

 

34.4 The language of the arbitration shall be English.

 

34.5 The parties agree that in so far as any provision contained in the ICC
Rules is incompatible with applicable English or Dutch law, that provision or
relevant part of that provision is to be excluded.

 

34.6 The parties undertake to keep confidential all awards in their arbitration,
together with all materials in the proceedings created for the purpose of the
arbitration and all other documents produced by another party in the proceedings
not otherwise in the public domain, save and to the extent that disclosure may
be required of a party (A) by law, legal duty or any requirement of a securities
exchange or regulatory or governmental body to which that party is subject,
(B) to protect or pursue a legal right or (C) to enforce or challenge an award
in bona fide legal proceedings before a state court or other judicial authority.

 

35. Language

 

35.1 Each notice or other communication under or in connection with this
Agreement shall be:

 

  (A) in English; or

 

  (B) if not in English, accompanied by an English translation made by a
translator, and certified to be accurate.

 

35.2 The receiving party or its agent (as appropriate) shall be entitled to
assume the accuracy of and rely upon any English translation of any document
provided pursuant to sub-clause 35.1(B).

 

65



--------------------------------------------------------------------------------

Schedule 1

(Conditions to Completion)

 

1. Competition consents

The European Commission having issued a decision under Council Regulation (EC)
No. 139/2004 (the “Merger Regulation”) (or being deemed to have done so under
Article 10(6) of the Merger Regulation) declaring the Transaction compatible
with the common market and/or, if any aspect of the acquisition is referred to a
competent authority of a European Union or EFTA State or more than one such
competent authorities under Article 9 of the Merger Regulation, confirmation
having been received from each such competent authority that the Transaction may
proceed.

 

2. Material Licences

As at the date of satisfaction of the condition set out in paragraph 1 of this
Schedule 1, no Relevant Regulatory Authority having issued a decision which
results in either revocation of or a change to the terms of any Material
Licence, in each case, which would result in a material adverse change.

 

66



--------------------------------------------------------------------------------

Schedule 2

(Completion arrangements)

Part A (Sellers’ obligations)

At Completion, each Seller shall:

 

1. deliver or make available to the Notary the following:

 

  (A) any duly executed, authorised, notarised and, insofar as notarisation is
performed by a non-Dutch civil law notary, apostilled power of attorney of the
Sellers and the Target Companies under which the relevant Deeds of Transfer will
be executed before the Notary on behalf of the Sellers and the Target Companies;

 

  (B) any copies of the deed(s) pursuant to which each of the Sellers has
acquired the shares in the capital of the Target Companies;

 

  (C) the original shareholders registers of the Target Companies;

 

2. deliver or make available the Tax Covenant, the Shareholders Agreement, the
Framework Agreement (or, if the Framework Agreement has not been entered into by
Completion, the Framework Agreement Term Sheet), the Brand Licence Agreement and
the Intellectual Property Assignment Agreement to the other parties to each such
agreement in the agreed form duly executed by that Seller;

 

3. instruct the Notary to have the relevant Deeds of Transfer executed on behalf
of the Sellers and the Target Companies;

 

4. procure the present directors and secretary (if any) of that Seller’s Target
Company (other than any director or secretary who the Sellers may agree in
writing should continue in office) to resign their offices as such;

 

5. if agreed by the Sellers in writing, procure the present auditors of that
Seller’s Target Company resign their office as such, such resignation to take
effect as at Completion;

 

6. execute a shareholder resolution of that Seller’s Target Company pursuant to
which each of the persons who, as the Sellers may agree in writing, shall be
appointed directors and/or secretary, such appointments to take effect
immediately after Completion;

 

7. procure that the financial year end of each member of the relevant Target
Group is amended (if necessary) to 31 March; and

 

8. carry out all of the steps required of it at Completion pursuant to this
Agreement.

 

9. At Completion, Liberty Global shall:

 

  (A) execute a shareholder resolution pursuant to which the articles of
association of the Purchaser will be amended to adopt the Articles of
Association; and

 

67



--------------------------------------------------------------------------------

  (B) deliver or make available to the Notary (a copy of) a written resolution
of the shareholder of the Purchaser, whereby it shall be resolved to approve the
contribution in kind and/or transfer of the Shares.

 

10. At Completion, Vodafone shall procure the novation by the Vodafone Target
Company of all of its rights and obligations under the Vodafone Inter-Company
Loan Agreement to the Liberty Global Target Company (or such other member of the
Liberty Global Target Group as the parties shall agree in writing).

Part B (Purchaser’s obligations)

 

1. At Completion, the Purchaser shall, and Liberty Global shall procure that the
Purchaser shall:

 

  (A) deliver to each of the Sellers, duly executed by the Purchaser, a
counterpart original of this Agreement, the Shareholders Agreement, the Tax
Covenant and any other Ancillary Document to which it is party;

 

  (B) deliver to the Notary:

 

  (i) a duly executed, authorised, notarised and - insofar notarisation is
performed by a non-Dutch civil law notary - apostilled power of attorney of the
Purchaser under which the Deeds and Transfer will be executed before the Notary
on behalf of the Purchaser;

 

  (ii) the original shareholders register of the Purchaser;

 

  (C) instruct the Notary to have (i) the relevant Deeds of Transfer executed on
behalf of the Purchaser, and to update its share register and have such update
registered with the Dutch trade register, and (ii) to execute a notarial deed of
amendment to amend the articles of association of the Purchaser to adopt the
Articles of Association;

 

  (D) deliver to each Seller a copy of the resolution of the directors of the
Purchaser authorising the execution by the Purchaser of this Agreement and each
of the Ancillary Documents to which it is a party and the performance of its
obligations under this Agreement and the Ancillary Documents;

 

  (E) deliver to each Seller a copy of a written resolution of the shareholder
of the Purchaser in the agreed form granting the directors of the Purchaser
authority to effect each of the other steps required to be undertaken by the
Purchaser pursuant to this Agreement;

 

  (F) procure that a shareholder resolution of the Purchaser is passed pursuant
to which (i) each of the persons nominated by the Sellers shall be appointed
directors of the Purchaser such appointments to take effect immediately after
Completion and (ii) the articles of association of the Purchaser will be amended
to adopt the Articles of Association; and

 

  (G) carry out all of the steps required of it at Completion pursuant to this
Agreement.

 

68



--------------------------------------------------------------------------------

Part C (General)

 

1. All documents and items delivered at Completion pursuant to this Schedule 2
(Completion arrangements) shall be held by the recipient to the order of the
person delivering the same until such time as Completion shall be deemed to have
taken place.

 

2. Simultaneously with delivery of all documents and all items required to be
delivered at Completion (or waiver of the delivery of it by the person entitled
to receive the relevant document or item), the documents and items delivered in
accordance with this Schedule 2 shall cease to be held to the order of the
person delivering them and Completion shall be deemed to have taken place.

Part D (Execution of Deeds of Transfer)

Upon receipt by the Notary of a copy of this Agreement, executed by all parties
hereto, the documents and instructions described in Part A under 1 and 3 and the
documents and instruction described in Part B under 1 (B) and (C) and
confirmation by the Notary that the Estimated Vodafone Equalisation
Consideration has been received in the Notary Bank Account, the Notary shall
(and the Sellers shall instruct that the Notary shall) (i) procure the execution
of the Deed of Transfer in respect of the JV Co Shares, pursuant to which the
transfer of the JV Co Shares shall become effective; (ii) procure the
registration of the transfer of the JV Co Shares to Vodafone in the shareholder
register of the Purchaser; (iii) procure the execution of the Deed of Amendment
of the Articles of Association; (iv) procure the execution of the Deeds of
Transfer in respect of the Shares, pursuant to which the transfer of the Shares
shall become effective; (v) procure the registration of the transfer of the
Shares to the Purchaser in the shareholders register of the Target Companies;
(vi) register the new sole shareholder of the Target Companies with the Dutch
trade register; and (vii) de-register the sole shareholder of the Purchaser with
the Dutch trade register, all in accordance with the sequence of events set out
in sub-clause 2.1; and (viii) release the Estimated Vodafone Equalisation
Consideration to the Seller which is entitled to it pursuant to sub-clause 9.4.

Part E (Guarantors’ obligations)

At Completion, each Guarantor shall deliver or make available each of the
Ancillary Documents to which it is a party to the other parties to each relevant
Ancillary Document in the agreed form duly executed by that Guarantor.

 

69



--------------------------------------------------------------------------------

Schedule 3

(Warranties)

Part A – Warranties applicable to each Seller

 

1. Ownership of the Shares

 

1.1 The Seller has full legal and beneficial right and title to:

 

  (A) in the case of Vodafone, the Vodafone Target Company Shares; and

 

  (B) in the case of Liberty Global, the Liberty Global Target Company Shares.

 

1.2 The Shares comprise the entire issued share capital of the Target Company.

 

1.3 There is no option, warrant, convertible or similar right, right to acquire
or subscribe for, mortgage, charge, pledge, lien or other form of security or
encumbrance or equity on, over or affecting the Shares or any of them or any
shares of any member of the Target Group and there is no agreement or commitment
to give or create any and, so far as the Seller is aware, no claim has been made
by any person to be entitled to any.

 

2. Capacity of the Seller

 

2.1 The Seller has been duly incorporated and is validly existing under the laws
of the jurisdiction of its incorporation.

 

2.2 The Seller has the requisite power and authority to enter into and perform
its obligations under the Share Purchase Documents to which it is a party.

 

2.3 The obligations of the Seller under this Agreement constitute, and the
obligations of the Seller under the other Share Purchase Documents will, when
executed and delivered, constitute legal, valid and binding obligations of the
Seller, enforceable against the Seller in accordance with their respective
terms.

 

2.4 The execution and delivery of, and the performance by the Seller of its
obligations under, the Share Purchase Documents will not:

 

  (A) result in a breach of any provision of the articles of association of the
Seller;

 

  (B) result in a breach of, or constitute a default under, any instrument to
which the Seller is a party or by which the Seller is bound where such breach is
material to their ability to perform their obligations under such documents;

 

  (C) result in a breach of any applicable law or regulation by which the Seller
is bound;

 

  (D) result in a breach of any order, judgment or decree of any court or
governmental agency to which the Seller is a party or by which the Seller is
bound where such breach is material to their ability to perform their
obligations under such documents; or

 

70



--------------------------------------------------------------------------------

  (E) require the consent of its shareholders.

 

2.5 No proposal has been made or resolution adopted for the dissolution or
liquidation of the Seller and, so far as the Seller is aware, no circumstances
exist which may result in the dissolution or liquidation of the Seller, and no
proposal has been made or resolution adopted for a statutory merger (juridische
fusie) or division (splitsing), or a similar arrangement under the laws of any
applicable jurisdiction, of the Seller.

 

3. Target Group structure and corporate matters

 

3.1 The Shares have been validly issued and are fully paid up.

 

3.2 There is no agreement or commitment outstanding which calls for the issue
of, or accords to any person the right to call for the issue of, any shares
(including the Shares) or any debentures in or securities of any member of the
Target Group.

 

3.3 Part B of Attachment 1 (Basic Information about the Subsidiaries) lists all
the Subsidiaries of the Target Company and no member of the Target Group has any
interest in any other body corporate or undertaking which is not a member of the
Target Group and so listed.

 

3.4 The information given in Part A of Attachment 1 (Basic information about the
Target Companies) and Part B of Attachment 1 (Basic information about the
Subsidiaries) is true and accurate in all material respects.

 

3.5 The shares listed in Part B of Attachment 1 (Basic Information about the
Subsidiaries) in respect of each Subsidiary constitute the whole of the issued
and allotted share capital of the relevant Subsidiary, are fully paid (or
properly credited as fully paid), have been properly and validly allotted, and
are legally and beneficially owned by the Target Company or another wholly owned
member of the Target Group.

 

3.6 No shares in the capital of any member of the Target Group have been issued
and no transfer of shares in the capital of any member of the Target Group has
been registered otherwise than in accordance with the articles of association of
the relevant member of the Target Group from time to time in force.

 

3.7 No decision has been taken by the management or supervisory board of any
member of the Target Group which might reasonably be expected materially to
hinder or have a material impact on the transactions contemplated in the Share
Documents.

 

3.8 Each member of the Target Group is validly existing under the laws of the
country in which it is incorporated or formed and has all requisite corporate or
partnership powers and authority to conduct its business as presently conducted
and to own its assets and properties as presently owned, and as contemplated to
be owned upon Completion.

 

3.9 The copies of the articles of association or other like documents of each
member of the Target Group filed with the Dutch trade register are complete and
accurate in all material respects and, to the extent required by law, fully set
out the rights and restrictions attaching to each class of share capital of the
member of the Target Group to which they relate.

 

71



--------------------------------------------------------------------------------

3.10 So far as the Seller is aware, the statutory books (including all registers
but excluding the minute books and, for the avoidance of doubt, the accounting
records) of each member of the Target Group have been properly kept and contain
a record which is accurate and complete in all material respects and no notice
or allegation that any of them is incorrect or should be rectified has been
received.

 

3.11 No proposal has been made or resolution adopted for the dissolution or
liquidation of any member of the Target Group and, so far as the Seller is
aware, no circumstances exist which may result in the dissolution or liquidation
of any member of the Target Group, and no proposal has been made or resolution
adopted for a statutory merger (juridische fusie) or division (splitsing)

 

3.12 The Target Company has fully complied with all obligations set forth in
2:262 - 2:271 and 2:274 of the Dutch Civil Code (mitigated large company regime
or gemitigeerde structuur regime).

 

3.13 There is no guarantee, indemnity or other contingent obligation given or
undertaken by any member of any Target Group in relation to or arising out of
any obligations or liabilities of any member of that Seller’s Retained Group,
including in respect of operational matters including equipment, procurement,
network rollout and tenders for projects.

 

4. Accounts and Management Accounts

 

4.1 The Accounts:

 

  (A) with respect to Vodafone, were prepared in accordance with IFRS as adopted
by the European Union and comply with the financial reporting requirements
included in Part 9, Book 2 of the Dutch Civil Code at the time they were
audited; and

 

  (B) with respect to Liberty Global, were prepared in accordance with US GAAP;
and

 

  (C) with respect to the Vodafone Target Group show a true and fair view of,
and with respect to the Liberty Global Target Group present fairly in all
material respects, the financial position of members of the Target Group to
which the relevant accounts relate at the Accounts Date and of the profits or
losses and cash flow of members of the Target Group to which they relate for the
accounting period ended on that date.

 

4.2 No member of the Target Group has failed to fulfil its obligations to timely
publish its annual accounts for, with respect to the Liberty Global Target
Group, the financial years 2012, 2013 and 2014 or, with respect to the Vodafone
Target Group, the financial years 2013, 2014, and 2015.

 

4.3 The Management Accounts of each Target Group were properly prepared using
accounting policies consistent with those adopted in the preparation of the
Accounts of the relevant Target Group and are not misleading in any material
respect (where “material” means any facts, matters, circumstances, issues or
events which have or the absence of which would have an aggregate cost, benefit
or value to the relevant Target Group of not less than €5,000,000 (in the case
of Vodafone) or €10,000,000 in the case of Liberty Global).

 

72



--------------------------------------------------------------------------------

4.4 The Data Room contains details of all material guarantees provided to any
third party by each of the Liberty Global Reorganisation Companies and ZUM B.V.
with respect to the obligations of any person other than members of the Liberty
Global Target Group.

 

4.5 ZUMB B.V. does not have and is not subject to in any way, and whether, in
each case, contingent or otherwise, any liabilities in excess of €100,000
(including in relation to Tax).

 

5. Events since the Accounts Date

Since the Accounts Date:

 

  (A) There has been no material adverse change in the financial position of the
Target Group as a whole;

 

  (B) the business of the Target Group as a whole has been carried on, in all
material respects, in the normal course consistent with past practice;

 

  (C) no resolution in general meeting or written resolution of the shareholders
of any member of the Target Group has been passed;

 

  (D) no change in the accounting reference period of any member of the Target
Group has been made;

 

  (E) no Target Company has issued or agreed to issue any share or loan capital;
and

 

  (F) no dividend or other distribution of profits or assets has been declared
or made by any member of the Target Group.

 

6. Inter-Company Loan Receivables

There are no Inter-Company Loan Receivables outstanding in respect of any member
of the Target Group.

 

7. Contracts and commitments

 

7.1 No member of the Target Group is a party to:

 

  (A) any agency, distributorship or management agreement other than any such
agreements entered into in the ordinary course of business or any such
agreements calling for payments by any party thereto in excess of €500,000.

 

  (B) any contract or arrangement which materially restricts its freedom to
carry on its business in any part of the world in such manner as it may think
fit;

 

73



--------------------------------------------------------------------------------

  (C) any joint venture agreement or arrangement or any agreement or arrangement
under which it participates with any other person in any business;

 

  (D) any contract or arrangement which relates to matters not within the
ordinary business of that member or is not entirely on arms’ length terms;

 

  (E) any Material Contract, except any Material Contract contained in the
relevant Data Room in accordance with paragraph 7.2 below.;

 

  (F) any Material Contract which can be terminated in the event of any change
in the underlying ownership or control of that member; or

 

  (G) any telecom network or equipment supply contract that is material in the
context of the Target Group as a whole other than any contract relating to
customer premises equipment, handsets and any other devices used or required at
customer premises.

 

7.2 A copy of each Material Contract is contained in the relevant Data Room.

 

7.3 The Seller is not aware of any breach of any Material Contract which would
have a material adverse effect on the Target Group as a whole.

 

7.4 So far as the Seller is aware:

 

  (A) all of the Material Contracts to which a member of the Target Group is
party are in full force and effect and the terms thereof have been complied with
in all material respects by the relevant member of the Target Group; and

 

  (B) there are no grounds for rescission, avoidance or repudiation of any of
the Material Contracts to which a member of the Target Group is party and no
written notice of termination or of intention to terminate has been given or
received in respect of any of them during the 12 months prior to the date of the
Signing Protocol.

 

7.5 There is no material deficiency in the accuracy or completeness of the
Target Group’s customer data which, either singly or in the aggregate, would be
reasonably likely to materially affect the carrying on of the business of the
Target Group.

 

7.6 Neither the Seller nor any member of the Target Group have received any
complaints from any governmental entity, customer or former customer in the 12
months prior to the date of the Signing Protocol, in each case, which are or
would reasonably be likely to be material to the Target Group as a whole.

 

8. Powers of attorney

No member of the Target Group has given any power of attorney or other written
authority which is still outstanding or effective to any person to enter into
any contract or commitment on its behalf (other than to its directors, officers
and employees to enter into routine trading contracts in the normal course of
their duties).

 

74



--------------------------------------------------------------------------------

9. Insurances

 

9.1 The Target Group has in place, or benefits from, insurance which is
reasonably prudent and customary in respect of the business operated by the
Target Group as a whole. So far as the Seller is aware, all material insurance
policies are in full force and effect and are not void or voidable, and no
individual or related claims for amounts in excess of €100,000 are outstanding.

 

9.2 There are no circumstances which may nullify any insurance policy of any
member of the Target Group or which may cause premiums or deductibles to be
materially increased.

 

10. Borrowings

 

10.1 Details of all Material Financing Facilities outstanding or available to a
member of the Target Group are contained in the relevant Data Room.

 

10.2 Details of all security granted over any material assets of the Target
Group in connection with any Financing Facilities are contained in the relevant
Data Room.

 

10.3 No member of the Target Group owes any amount exceeding €10,000,000 under
any Financing Facilities to any person outside the Retained Group, other than as
set out in the relevant Data Room.

 

10.4 So far as the Seller is aware, no event which is an event of default under
or any material breach of any of the terms of any Material Financing Facilities
of the Target Group or would entitle any third party to call for repayment prior
to normal maturity has occurred or been alleged.

 

10.5 So far as the Seller is aware, no Controlled Company has received any
written notice in the 12 months prior to the date of the Signing Protocol to
repay any Financing Facility of the Target Group which is repayable on demand in
accordance with its terms.

 

11. Insolvency

 

11.1 No member of the Target Group has either been (i) declared bankrupt
(failliet verklaard) or (ii) granted a temporary or definitive moratorium of
payments (surséance van betaling) or (iii) made subject to any insolvency or
reorganisation proceedings or (iv) involved in negotiations with any one or more
of its creditors or taken any other step with a view to the readjustment or
rescheduling of all or part of its debts, nor has, as far as the Seller is
aware, any third party applied for a declaration of bankruptcy or any such
similar arrangement for any member of the Target Group under the laws of any
applicable jurisdiction.

 

11.2 No member of the Target Group is insolvent or has stopped paying or is
unable to pay its debts as they fall due.

 

75



--------------------------------------------------------------------------------

12. Licences

 

12.1 All licences (including those relating to telecommunications and radio
frequency), consents, permits, authorisations and other permissions and
approvals required pursuant to applicable laws and regulations for or in
connection with the carrying on of the business being carried on by any member
of the Target Group as at the date of the Signing Protocol and the absence of
which would have a material adverse effect on the business of the relevant
member of the Target Group and ignoring any change of control arising from this
Agreement, are in full force and effect and true and accurate copies of the same
that are in writing are contained in the relevant Data Room.

 

12.2 Each member of the Target Group carries out its business in all material
respects in accordance with the terms of the licences, consents and other
permissions and approvals described in paragraph 12.1 above, including with
respect to the preparation of regulatory accounts where required. So far as the
Seller is aware, all sums due from any member of the Target Group under the
licences, consents, permissions and approvals described in paragraph 12.1 above
have been paid.

 

12.3 No written notice has been received by any member of the Target Group
during the 24 months prior to the date of the Signing Protocol that any such
licence, consent, permission or approval described in paragraph 12.1 above is
likely to be terminated, revoked, suspended or modified.

 

12.4 So far as the Seller is aware, no member of the Target Group has, in the 24
months prior to the date of the Signing Protocol, committed a material breach of
any of the licences, consents, permissions or approvals described in paragraph
12.1 above which is likely to lead to the termination, revocation, suspension or
modification of such licence, consent, permission or approval.

 

12.5 No written notice has been received in respect of any investigation,
inquiry or proceeding initiated by any regulatory or governmental authority
specifically and directly with respect to any of the licences, consents,
permissions or approvals described in paragraph 12.1 above which is likely to
lead to the termination, revocation, suspension or modification of such licence,
consent, permission or approval. So far as the Seller is aware, there are no
circumstances that are likely to lead to any investigation, inquiry or
proceeding initiated by any regulatory or governmental authority specifically
and directly with respect to any of the licences, consents, permissions or
approvals described in paragraph 12.1.

 

13. Litigation

 

13.1 No member of the Target Group is engaged in any litigation, arbitration or
other dispute resolution process, or administrative or criminal proceedings
which are currently in progress (or, to the knowledge of the Seller,
threatened), whether as claimant, defendant or otherwise which is material in
the context of the business of the Target Group taken as a whole, with respect
to any such matters other than in respect of the collection of debts in the
ordinary course of business.

 

76



--------------------------------------------------------------------------------

13.2 So far as the Seller is aware, no material litigation, arbitration or other
dispute resolution process, or administrative or criminal proceedings by or
against any member of the Target Group is pending or threatened.

 

13.3 No member of the Target Group has received written notice during the 12
months prior to the Signing Protocol of any proposed or pending investigation or
inquiry by any regulatory or governmental authority in respect of the business
of that member of the Target Group that is likely to be material in the context
of that Target Group as a whole.

 

14. Data protection

 

14.1 Each member of the Target Group complies in all material respects with all
applicable data protection laws, rules and regulations including but not limited
to the Personal Data Protection Act (Wet bescherming persoonsgegevens) and the
Telecommunications Act (Telecommunicatiewet).

 

14.2 So far as the Seller is aware:

 

  (A) other than any investigation by the Dutch Data Protection Authority
(Autoriteit Persoonsgegevens) that has been concluded, finalised or otherwise
terminated prior to the date of the Signing Protocol, no member of the Target
Group has received a notice from the Dutch Data Protection Authority (Autoriteit
Persoonsgegevens) alleging breach by it of application data protection law
and/or a request for any information;

 

  (B) no individual has been awarded compensation from any member of the Target
Group under applicable data protection law;

 

  (C) no order has been made against any member of the Target Group for the
rectification, blocking, erasure or destruction of any data under applicable
data protection law; and

 

  (D) no warrant has been issued under applicable data protection law
authorising the Dutch Data Protection Authority (Autoriteit Persoonsgegevens) to
enter any of the premises of any member of the Target Group.

 

15. Competition

 

15.1 So far as the Seller is aware, no member of the Target Group is or has in
the five years before the date of the Signing Protocol a party to or is
concerned with any agreement, or is conducting (or has conducted) itself in a
manner which:

 

  (A) infringes Article 101 or 102 of the Treaty on the functioning of the
European Union; or

 

  (B) infringes anti-trust legislation in The Netherlands; or

 

  (C) is unenforceable or void (whether in whole or in part) or renders any
other member of the Target Group liable to civil, criminal or administrative
proceedings by virtue of any antitrust or similar legislation or any
undertakings given or orders made under such legislation in The Netherlands.

 

77



--------------------------------------------------------------------------------

15.2 So far as the Seller is aware, no member of the Target Group has given an
undertaking to, or is subject to any order of or investigation by, or has
received any request for information from the Netherlands Authority for
Consumers and Markets (or any of its predecessors) or the European Commission
under Dutch or EC competition legislation where such undertaking, order,
investigation or request for information is likely to cause a material loss or
liability to the Company.

 

16. Ownership and adequacy of assets

 

16.1 So far as the Seller is aware, each of the material assets (other than
Property and assets which are subject to an indefeasible right of use) included
in the Accounts or acquired by any member of the Target Group since the Accounts
Date (other than current assets sold, realised or applied in the normal course
of trading) is owned both legally and beneficially by the relevant member of the
Target Group and each of those assets capable of possession is in the possession
of the relevant member of the Target Group (save where in the possession of a
third party in the normal course of business).

 

16.2 Except (in the case of the Liberty Global Target Group) pursuant to the
Financing Facilities of Liberty Global and the Liberty Global Target Group, so
far as the Seller is aware, no option, right to acquire, mortgage, charge,
pledge, lien (other than a lien arising by operation of law in the ordinary
course of trading) or other form of security or encumbrance or equity on, over
or affecting the whole or any part of the undertaking or material assets of any
member of the Target Group (including any investment in any other member of the
Target Group) is outstanding and there is no agreement or commitment to give or
create any and no claim has been made by any person to be entitled to any.

 

16.3 The telecommunication, cable and signal distribution networks and systems
of the Target Group (the “Network”) which are operated for the purposes of the
business of the Target Group and any necessary associated software (owned by or
licensed to any member of the Target Group or provider of the Network)
substantially perform the functions which they are intended to perform in the
manner in which they are presently being conducted.

 

16.4 The Network has been materially designed, planned, constructed,
implemented, licensed and maintained in accordance with applicable laws and
regulations. The Network is in proper operating condition (subject to normal
wear and tear) and is fit in all material respects for the purpose for which it
is intended.

 

16.5 The Network has not suffered any material service degradations or
breakdowns during the past 12 months.

 

16.6 The Target Group owns, or has all rights necessary to use, the Network. So
far as the Seller is aware, (i) there are no disputes or challenges to the title
and rights of the Target Group in relation to its ownership or operation of any
material part of the Network, and (ii) the Target Group is using the Network
components pursuant to a valid ownership or usage title.

 

78



--------------------------------------------------------------------------------

16.7 The Network has been operated in all material respects with the terms of
all applicable agreements for the lease of the Network to the Target Group (the
“Network Lease Agreements”) and the entry into or performance of the Share
Purchase Documents shall not cause a breach or termination of any material
Network Lease Agreement.

 

17. Intellectual Property and Information Technology

 

17.1 All renewal fees due as at the date of the Signing Protocol in respect of
the registered Intellectual Property owned by any member of the Target Group
have been paid.

 

17.2 So far as the Seller is aware, the Target Group either owns or has a
licence to use all material Intellectual Property and material information
technology, in each case used to carry on the business conducted by the Target
Group in the materially the same manner as currently carried on.

 

17.3 No member of the Target Group nor, so far as the Seller is aware, any other
party is in material breach of any of the licences or agreements described in
paragraph 17.2.

 

17.4 So far as the Seller is aware (a) no third party is infringing or making
unauthorised use of, or has in the past 12 months infringed or made unauthorised
use of, any Intellectual Property or rights in Business Information owned by any
member of the Target Group and (b) the activities of the Target Group do not
infringe or make unauthorised use of, or have in the past 12 months infringed or
made unauthorised use of, any Intellectual Property or rights in Business
Information owned by any third party.

 

17.5 So far as the Seller is aware, and save in the ordinary course of business
or to its employees, no member of the Target Group has disclosed any
confidential Business Information to any third party other than under an
obligation of confidentiality.

 

17.6 So far as the Seller is aware, there has been no material disruption to the
commercial activities of or adverse effect on the business of the Target Group
(taken as a whole) in the 12 months prior to the date of the Signing Protocol
which has been caused only by any failure, breakdown, security breach,
malfunction or data loss of, or other unauthorised access to, any Information
Technology used by the Target Group.

 

17.7 There is no material dispute or proceeding regarding any Information
Technology used in the Target Company’s business and, as far as seller is aware,
there is no fact, circumstance or matter which is likely to give rise to any
such dispute.

 

17.8 Each member of the Target Group has adequate disaster recovery plans and
security arrangements in place and adequate back-up procedures have been
implemented and are complied with. The execution of disaster recovery plans and
security arrangements have been adequately tested and the relevant employees and
third parties have been adequately informed and, where relevant, trained in the
execution thereof.

 

18. Property

 

18.1 The Relevant Properties constitute all the office premises and switch sites
owned, leased, used or occupied by any member of the Target Group.

 

79



--------------------------------------------------------------------------------

18.2 In relation to each Relevant Property, the Property Owner is legally and
beneficially entitled to the Relevant Property and is in physical possession and
actual occupation of the whole of the Relevant Property for the purpose of the
business of the Target Group.

 

18.3 No Relevant Property is subject to (i) any mortgage or charge (legal or
equitable, fixed or floating) or agreements for sale, estate contracts, options,
rights of pre-emption, first refusal or other encumbrances (except, in the case
of Liberty Global, for security granted pursuant to the Financing Facilities of
Liberty Global and the Liberty Global Target Group); or (ii) any rights of use
which materially hinder the relevant business of the Target Group in the
ordinary course, and no member of the Target Group has entered into any
agreement to acquire or dispose of any land or premises or any estate or
interest therein which has not completed.

 

18.4 As far as seller is aware, each Relevant Property has the benefit of such
rights and easements as are necessary for the continued use of the Relevant
Property for its present purpose.

 

18.5 So far as the Seller is aware, none of the Relevant Properties or any part
thereof is affected to any material extent by any outstanding notice, dispute or
complaint. The current use of each Relevant Property is a lawful use for
planning or zoning purposes.

 

18.6 So far as the Seller is aware, in relation to each Relevant Property, there
is no subsisting material breach and no non-observance of any material terms
contained in any relevant lease, in each case on the part of the Property Owner.

 

19. The environment, health and safety

 

19.1 So far as the Seller is aware, in the two years prior to the date of the
Signing Protocol, all material environmental, health and safety permits have
been obtained and have been complied with in all material respects.

 

19.2 In the two years prior to the date of the Signing Protocol, no member of
the Target Group has received any written notice from any relevant authority
under applicable law that such member of the Target Group has any material
liability under applicable law relating to environmental, health and safety
matters arising or existing as at or prior to the date of the Signing Protocol.

 

20. Employment

 

20.1 Copies of the service agreements or contracts of employment (including any
side letters and amendments) and copies of any bonus or incentive agreements for
each member of the general management team of the Target Group are set out in
the relevant Data Room.

 

20.2 There are no terms or conditions of employment (whether contractual or not)
for any employee of the Target Group which are in any way linked to or dependant
on the transaction contemplated by this Agreement.

 

80



--------------------------------------------------------------------------------

20.3 Since the Accounts Date, no material change has been made to the emoluments
or other terms of engagement of the employees of the Target Group except for
increases in emoluments made in accordance with normal Target Group industry
practice.

 

20.4 So far as the Seller is aware, there are no material claims existing or
threatened in relation to any member of the Target Group by or in respect of any
employee or former employee in respect of their employment.

 

20.5 Details of any trade union, works council or other body representing the
employees of any member of the Target Group are set out the relevant Data Room,
together with particulars of any agreement concluded by or in respect of any
member of the Target Group for collective bargaining.

 

20.6 No member of the Target Group is bound by any collective labour agreement,
other than as set out in the relevant Data Room.

 

20.7 There have been no material labour disputes between any Target Group
Company and any trade union, works council or other representative body in
relation to its employees and no industrial action has been taken in the last
three years against any member of the Target Group in relation to its employees.

 

20.8 There is no redundancy process currently proposed or ongoing which affects
any employee of the Target Group and no redundancy process has been undertaken
by the Target Group within the last twelve months.

 

20.9 So far as the Seller is aware, each member of the Target Group has complied
in all material respects with all applicable contracts of employment, policies,
benefit or bonus schemes and all applicable laws, codes of conduct, collective
agreements, orders, declarations and awards relating to its employees and former
employees.

 

20.10 Each member of the Target Group has at all times in all material respects
complied with the labour laws applicable to it, including but not limited to the
Working Conditions Act (Arbeidsomstandighedenwet), the Dutch Works Council Act
(Wet op de ondernemingsraden) and the European Works Councils Act (Wet op de
Europese ondernemingsraden) and any implementing regulations. There are no
agreements with any works council or other representative body of employees or
with any of the Employees with respect to their collective representation.

 

20.11 No member of the Target Group is bound by any workforce agreement,
dismissal procedures agreement, social plan, trade union membership agreement,
or any other constitution of or agreement with a trade union or works council or
other body representing the employees of any member of the Target Group,
including any works council, other than as set out in the relevant Data Room.

 

20.12 No Senior Employee or director of a member of the Target Group has given
or has been given notice of termination of his employment, no employee
rescission proceedings have been started in respect of any such Senior Employee
or director, no employment agreement has been rescinded (ontbonden) and no such
Senior Employee or director has indicated that he will leave the Target Group
within three months after the date of the Signing Protocol.

 

81



--------------------------------------------------------------------------------

20.13 No member of the Target Group has made any loan or advance to any employee
or former or prospective employee of any member of the Target Group, which is
outstanding.

 

21. Pensions

 

21.1 Other than the Pension Schemes, there is no obligation, agreement or
arrangement (whether funded or unfunded) which any member of the Target Group
contributes to or has contributed to or may become liable to contribute to or
has become or may become liable to satisfy under which benefits are payable on
retirement (including pension insurance or excess (excedent) insurance) or on
death (whether accidental or not) or disability, for or in respect of any
present or former employee, director or other officer, or any spouse, child,
assign or dependant thereof, of any member of the Target Group or of any
predecessor in business of any member of the Target Group.

 

21.2 Save for obligations in respect of the Pension Schemes, none of the members
of the Target Group has obligations in respect of any actual or proposed
pension, pre-pension or early retirement, death or disability arrangements
committed to any employee or former employee or group of employees or former
employees, or their spouses, children, assigns or dependants, of any of the
members of the Target Group, and there are no further obligations for any member
of the Target Group arising from any previous pension schemes which applied to
any employees or former employees, or their spouses, children, assigns or
dependants, of a member of the Target Group (together “Previous Pension
Schemes”).

 

21.3 Copies of all documents relevant to the Pension Schemes have been fairly
disclosed in the relevant Data Room. These documents contain full and accurate
particulars of all the benefits provided by and the terms of the relevant
Pension Schemes. The Pension Schemes and the Previous Pension Scheme are
recognised arrangements for the purposes of the tax regime under which they
operate and, so far as the Seller is aware, there is no reason why such
recognition might be withdrawn or might cease to apply.

 

21.4 All employees and former employees of each member of the Target group have
participated or participate (as applicable) in the relevant Pension Scheme or
Previous Pension Scheme on terms fully consistent with the documents to the
Pension Scheme or Previous Pension Scheme.

 

21.5 No member of the Target Group has any liability to make any material
payment to any Pension Scheme or Previous Pension Scheme or any material
insurance arrangement held in relation to any Pension Scheme or Previous Pension
Scheme which is due, but remains unpaid. All contributions and other payments
due under each Pension Scheme and Previous Pension Scheme up to Completion have
been fully paid or provided for in the accounts of the relevant member of the
Target Group.

 

21.6 So far as the Seller is aware, each member of the Target Group has, in
relation to the Pension Scheme or Previous Pension Scheme, at all times complied
in all material respects with the provisions of the Pension Scheme or Previous
Pension Scheme documentation and all applicable laws.

 

82



--------------------------------------------------------------------------------

21.7 So far as the Seller is aware, neither any of the Pension Schemes, nor any
of the Previous Pension Schemes, nor any member of the Target Group is party to
any litigation or similar proceedings which relate to the provision of any
benefits under such Pension Scheme or Previous Pension Scheme, nor has any such
litigation or similar proceedings been threatened.

 

21.8 The employees and former employees of any member of the Target Group have
legitimately agreed to any and all material changes to the Pension Schemes
and/or Previous Pension Schemes.

 

22. Compliance with Laws and Anti-Bribery

 

22.1 So far as the Seller is aware, none of the Seller or any member of the
Target Group or the Retained Group is in breach of any applicable law (including
in relation to anti-bribery and corruption) where such breach is reasonably
likely to be material to the Target Group.

 

22.2 So far as the Seller is aware, with respect to its Target Group, none of
the Seller or any member of the Target Group or the Retained Group (or any of
their officers or employees) has received notice that any such person is or has
been alleged to be in violation of (i) any Anti-Bribery Law or (ii) any
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or by the U.S. Department of State or equivalent
measures of the Netherlands, European Union, or the United Nations.

 

23. The Accounts and Tax

 

23.1 No member of the Target Group has any outstanding liability for:

 

  (A) Tax in any part of the world assessable or payable by reference to
profits, gains, income or distributions earned, received or paid or arising or
deemed to arise on or at any time prior to the Accounts Date or in respect of
any period starting before the Accounts Date; or

 

  (B) purchase, value added, sales or other similar tax in any part of the world
referable to transactions effected on or before the Accounts Date

that is not provided for or, as appropriate, disclosed in full in the Accounts.

 

23.2 The amount of the provision for deferred Tax liabilities in respect of each
member of the Target Group contained in the Accounts was, at the Accounts Date,
adequate and fully in accordance with US GAAP, IFRS or accounting practices
generally accepted in The Netherlands and commonly adopted by companies carrying
on businesses similar to those carried on by that member of the Target Group.

 

23.3

If all facts and circumstances which are now known to each member of the Target
Group or any of the Sellers had been known at the time the Accounts were drawn
up, the provision for deferred Tax liabilities that would be contained in the
Accounts would be no greater than the provision which is so contained and the
provision for deferred Tax assets that would be contained in the Accounts would
be no less than the provision

 

83



--------------------------------------------------------------------------------

  which is so contained, provided that this warranty shall not apply to (i) any
provision for deferred Tax assets recognised by Zesko B.V., Ziggo N.V. (now
known as Ziggo Holding B.V.), LGE Holdco V B.V., LGE Holdco VI B.V. or LGE
Holdco VII B.V.in respect of net operating losses; (ii) (to the extent not
already covered by (i)) any other provision for deferred Tax assets in respect
of net operating losses generated by those entities; or (iii) any valuation
allowance relating to either (i) or (ii).

 

24. Tax events since the Accounts Date

Since the Accounts Date:

 

  (A) no member of the Target Group has declared, made or paid any distribution
of profits or retained earnings;

 

  (B) no accounting period of any member of the Target Group has ended, other
than Vodafone Systems B.V.as necessary to facilitate the alignment of its
balance sheet date with that of Vodafone Libertel B.V.; and

 

  (C) neither a member of the Target Group nor the Relevant Parent Company in
relation to a member of the Target Group has paid or become liable to pay or
acted (directly or through an agent or other representative) in such manner as
to incur a liability (or potential liability) to pay any interest or penalty in
connection with any Tax or otherwise paid any Tax after its due date for payment
or become liable to pay any Tax the due date for payment of which has passed or
become prospectively liable to pay any Tax the due date for payment of which
will arise in the 30 days after the date of the Signing Protocol.

 

25. Tax Returns, disputes, records and claims, etc.

 

25.1 Each member of the Target Group and the Relevant Parent Company has made or
caused to be made all proper Tax Returns required to be made where the member of
the Target Group or the Relevant Parent Company is responsible for the filing of
the relevant Tax Returns, or otherwise has provided all necessary information to
the company responsible for the filing of the relevant Tax Returns in a timely
manner to enable the Tax Returns to be made, and has supplied or caused to be
supplied all information required to be supplied, to any Tax Authority.

 

25.2 There is no dispute or disagreement outstanding nor is any contemplated at
the date of the Signing Protocol with any Tax Authority regarding liability or
potential liability to any Tax (including in each case penalties or interest)
recoverable from any member of the Target Group or the Relevant Parent Company
in relation to a member of the Target Group or regarding the availability of any
relief from Tax to any member of the Target Group or the Relevant Parent Company
in relation to a member of the Target Group and there are no circumstances which
make it likely that any such dispute or disagreement will commence.

 

25.3 One or more members of the Target Group has (i) sufficient records relating
to past events, including any elections made, to calculate the taxable profit or
loss which would arise on any disposal or on the realisation of any asset owned
at the Accounts Date by any member of the Target Group or acquired by any such
member since that date but before Completion and (ii) all other records which
any member of the Target Group is required by law to keep in relation to Tax.

 

84



--------------------------------------------------------------------------------

25.4 Each member of the Target Group has duly submitted all claims, elections
and disclaimers or withdrawals of claims which have been assumed to have been
made for the purposes of the Accounts.

 

25.5 The amount of Tax chargeable on any member of the Target Group or the
Relevant Parent Company in relation to a member of the Target Group during any
accounting period ended on or within five years before the Accounts Date has
not, to any material extent, depended on any concession, agreement or other
formal or informal arrangement (including advance tax rulings, advance pricing
agreements and horizontal monitoring) with any Tax Authority, other than those
arrangements details of which are set out in the relevant Data Room.

 

26. Tax Status

 

26.1 No member of the Target Group or the Relevant Parent Company in relation to
a member of the Target Group benefits from any preferential Tax regime, granted
by law or by special authorisation issued by any Tax Authority or by any other
authority (with the exception of the Dutch Fiscal Unity regime as defined in
Article 15 of the Dutch Corporate Income Tax Act 1969 (Wet op de
vennootschapsbelasting 1969) and in Article 11 of the Directive of the Council
of the European Union on the common system of value added tax (2006/112/EC) and
the Dutch innovation box of Article 12b of the Dutch Corporate Income Tax Act
1969 (Wet op de vennootschapsbelasting 1969)) which could in whole or in part be
affected by the signature of this Agreement.

 

26.2 All shareholdings held by each member of the Target Group qualify and have
always qualified for exempt treatment in respect of dividend income and capital
gains for Dutch corporate income tax purposes under the participation exemption
regime of Article 13 of the Dutch Corporate Income Tax Act 1969 (Wet op de
vennootschapsbelasting 1969).

 

26.3 No member of the Target Group has any receivable on a related entity
(within the meaning of Article 10a of the Dutch Corporate Income Tax Act 1969
(Wet op de vennootschapsbelasting 1969)) that has been depreciated below nominal
value.

 

26.4 Neither in the current financial year nor in the preceding five
(5) financial years have the assets of any member of the Target Group been
written down other than in accordance with generally accepted accounting
principles as applicable for Dutch Tax purposes (goed koopmansgebruik).

 

27. Value added tax

 

27.1 Each member of the Target Group and the Relevant Parent Company in relation
to a member of the Target Group has complied with any obligations to register
for the purpose of VAT and has complied in all material respects with its
obligations under any Tax legislation relating to VAT.

 

85



--------------------------------------------------------------------------------

27.2 Full, complete, correct and up-to-date records, invoices and other
documents appropriate or required for the purposes of any Tax legislation
relating to VAT have been made, given, obtained and kept.

 

27.3 Each member of the Target Group performs VAT relevant transactions and
therefore qualifies as VAT taxable person.

 

27.4 No member of the Target Group has made any non-incidental exempt supplies
in its current or preceding VAT periods in the past five years.

 

27.5 Complete records are maintained to fully support any claim made by any
member of the Target Group for bad debt relief under any Tax legislation
relating to VAT in the past five years.

 

28. Deductions and withholdings

Each member of the Target Group has made all deductions in respect, or on
account, of any Tax from any payments made by it which it is obliged or entitled
to make and has accounted in full to the appropriate authority for all amounts
so deducted.

 

29. Residence

 

29.1 The country which is given in Part A of Attachment 1 (Basic information
about the Company) or Part B of Attachment 1 (Basic Information about the
Subsidiaries) as the tax residence of the relevant member of the Target Group is
the only country whose Tax Authorities seek to charge Tax on the worldwide
profits or gains of that member of the Target Group and no member of the Target
Group has paid Tax in the past five years on income profits or gains to any Tax
Authority in any other country except that mentioned in Part A of Attachment 1
(Basic information about the Company) or Part B of Attachment 1 (Basic
Information about the Subsidiaries).

 

29.2 Any payroll tax liabilities arising in connection with any equity-based
payments made or accrued by any member of the Target Group have been fully
reported in the appropriate payroll tax returns and all mandatory withholdings
in respect of such payments or accruals were paid to the relevant Tax Authority
before the last date upon which such amounts could be paid without incurring a
liability to interest or a charge or penalty in respect of such amounts.

 

30. Fiscal Unity

 

30.1 The relevant Data Room contains a copy of every (a) Fiscal Unity decree
issued by the relevant Tax Authority confirming that a member of the Target
Group has entered into to a Fiscal Unity with the Relevant Parent Company, and
(b) Tax sharing arrangement (including without limitation any arrangement under
which Tax losses or Tax reliefs are surrendered or agreed to be surrendered or
claimed) in respect of the profits, gains or losses of that member of the Target
Group with any company not being another member of the Target Group.

 

30.2 Except as provided in the Accounts, no member of the Target Group is, nor
will it be, under any obligation to make or have any entitlement to receive any
payment in respect of any period ending on or before the Accounts Date under the
arrangements referred to in paragraph 30.1 above.

 

86



--------------------------------------------------------------------------------

31. Non-arm’s length transactions

So far as the Seller is aware, no member of the Group is a party to any
transaction or arrangement which is not in accordance with the arm’s length
principle as adopted in Article 9 of the OECD Model Convention.

Part B – Warranties applicable to Vodafone

 

1. Adequacy of mast assets

The Target Group has the right to use each of the mast sites where the Network
is located for the purposes for which it is currently used. In the past two
years, no incident has occurred which has materially affected the integrity of
the mast sites and their related infrastructure.

 

2. Network and software

Save as would not have a material adverse effect, the members of the Vodafone
Target Group have the right to occupy, use and access such of the Mast Sites as
are necessary to operate the business of the Vodafone Target Group and use the
Network in all material respects for the purposes for which it is currently
used. So far as Vodafone is aware, no circumstances exist which materially
compromise such rights to occupy, use and access the Mast Sites as necessary to
operate the business of the Vodafone Target Companies (save as would not have a
material adverse effect on the operation of the business of the Vodafone Target
Group). No written notice has been received by any member of the Vodafone Target
Group alleging that it (or any other party) is in breach of any obligations
under covenants, conditions and agreements relating to the Mast Sites where the
remedying of such breach would have a material adverse effect on the current
operation of the business of the Vodafone Target Group. Furthermore, no single
agreement pursuant to which the Target Group occupies and uses more than 450
Mast Sites is capable of termination for convenience by the landlord or licensor
within 36 months of the date of the Signing Protocol, which would materially
compromise the right of the members of the Vodafone Target Group to use the Mast
Sites.

 

3. Dormant companies

There are no companies in the Vodafone Target Group which are dormant for
accounting purposes.

Part C – Warranties applicable to Liberty Global

 

1. Tax Status

No member of the Liberty Global Target Group has material uncertain Tax
positions (within the meaning of ASC 740-10).

 

87



--------------------------------------------------------------------------------

2. Fiscal Unity

In respect of the Liberty Global Transferred Group, the CIT Fiscal Unity headed
by LGE HoldCo VI B.V. neither is, nor has been, part of a wider CIT Fiscal Unity
and no request is, or will be, filed to establish a CIT Fiscal Unity with
Liberty Global Holding B.V. or any other CIT Fiscal Unity, other than as
envisaged and agreed between the parties, and in respect of the Vodafone
Transferred Group, the CIT Fiscal Unity headed by Liberty Global Holding B.V.
neither is, nor has been, part of a wider CIT Fiscal Unity and no request is, or
will be, filed to establish a CIT Fiscal Unity with any other CIT Fiscal Unity.
If, at the discretion of Liberty Global, step 2.1 of the Liberty Global
pre-Completion Reorganisation will be effectuated and following this step a
Fiscal Unity for Dutch corporate income tax purposes will be formed, Newco will
not form part of this Fiscal Unity, but this Fiscal Unity will be headed by
Liberty Global Target Company and include all of the subsidiaries referred to in
step 2.1(C) of the Liberty Global pre-Completion Reorganisation (as well as
Ziggo Services New B.V.at any point in time prior to Completion), but excluding
any company included in the LGE Holdco VI BV Fiscal Unity at the date of the
Signing Protocol. The Fiscal Unity headed by Liberty Global Target Company will,
prior to Completion not form part of any larger Fiscal Unity for Dutch corporate
income tax purposes.

 

3. Network and software

Save as would not have a material adverse effect, the members of the Liberty
Global Target Group have the right to use the Liberty Global Cable Network in
all material respects for the purposes for which it is currently used. So far as
Liberty Global is aware, no circumstances exist which materially compromise such
rights to use the Liberty Global Cable Network (save as would not have a
material adverse effect on the operation of the business of the Liberty Global
Target Group). No written notice has been received by any member of the Liberty
Global Target Group alleging that it (or any other party) is in breach of any
obligations under covenants, conditions and agreements relating to the Liberty
Global Cable Network where the remedying of such breach would have a material
adverse effect on the current operation of the business of the Liberty Global
Target Group. Furthermore, no single agreement pursuant to which the Target
Group is granted rights to use the Liberty Global Cable Network is capable of
termination for convenience by the grantor of those rights within 36 months of
the date of the Signing Protocol, which would materially compromise the right of
the members of the Liberty Global Target Group to use the Liberty Global Cable
Network.

For these purposes, “Liberty Global Cable Network” means the assets comprising
the physical infrastructure (including head ends and customer service access
points and all network components connecting such head ends with customer
service access points, including cables, indefeasible rights of use (“IRUs”)
with respect to cables, IRUs with respect to capacity and rights of way for
cable network) and the logical network (including dense wavelength division
multiplexing, Ethernet equipment and all active supporting equipment such as
repeaters, nodes, amplifiers, signal re-generators, generators, UPS and IT
systems) owned, leased or otherwise used by a Liberty Global Target Company
enabling the Liberty Global Target Group to carry on its business.

 

88



--------------------------------------------------------------------------------

4. Dormant companies

Torenspits B.V., Plinius Investments B.V., Breedband Breda B.V., TeleCai Den
Haag and Ziggo Deelnemingen B.V. are the only members of the Liberty Global
Target Group which are dormant for accounting purposes.

Part D – Warranties applicable to the JV Co Shares

 

1. The Purchaser is a newly incorporated, validly existing company under the
laws of the Netherlands.

 

2. Liberty Global has full legal and beneficial right and title to the JV Co
Shares and to all other shares in the share capital of the Purchaser.

 

3. The JV Co Shares comprise 50 per cent. of the entire issued share capital of
the Purchaser.

 

4. There is no option, warrant, convertible or similar right, right to acquire
or subscribe for, mortgage, charge, pledge, lien or other form of security or
encumbrance or equity on, over or affecting any shares in the share capital of
the Purchaser (including the JV Co Shares) and there is no agreement or
commitment to give or create any and, so far as Liberty Global is aware, no
claim has been made by any person to be entitled to any.

 

5. The Purchaser has not incurred any liabilities or obligations (whether, in
each case, contingent or otherwise) except any immaterial liabilities or
obligations which were or are required to be incurred in respect of its
incorporation and other than as set out in this Agreement.

 

6. The Purchaser has not been engaged in any trading or taken any action other
than directly for the purpose of entering into this Agreement and implementing
the transactions contemplated by this Agreement.

 

7. The Purchaser is not in breach of any applicable law or judgment.

 

89



--------------------------------------------------------------------------------

Schedule 4

(Limitations on the Sellers’ liability)

 

1. Limitation on quantum and general

 

1.1 No Seller shall be liable under any of the Warranties in respect of any
individual claim (or series of related claims with respect to related facts or
circumstances) where the liability agreed or determined in respect of any such
claim does not exceed €10,000,000, but once the amount of any such claim against
that Seller has exceeded such sum (subject always to sub-paragraph 1.3) that
Seller shall be liable under the Warranties in respect of the full amount of
such claim and not only the amount by which such sum is exceeded.

 

1.2 No Seller shall be liable under any of the Tax Covenant in respect of any
individual claim (or series of related claims with respect to related facts or
circumstances) where the liability agreed or determined in respect of any such
claim does not exceed €2,000,000, but once the amount of any such claim against
that Seller has exceeded such sum, that Seller shall be liable under the Tax
Covenant in respect of the full amount of such claim and not only the amount by
which such sum is exceeded.

 

1.3 No Seller shall be liable in respect of any claim or claims under any of the
Warranties unless and until the aggregate amount of all such claims
(disregarding any claims excluded by paragraph 1.1 above) against that Seller
exceeds €100,000,000, but once the aggregate amount of all such claims against
that Seller has exceeded such sum, that Seller shall be liable under the
Warranties in respect of the full amount of all such claims and not only the
amount by which such sum is exceeded.

 

1.4 The aggregate liability of:

 

  (A) Vodafone, in respect of any claims under any of the Warranties, shall not
exceed an amount equal to €750,000,000; and

 

  (B) Liberty Global, in respect of any claims under any of the Warranties,
shall not exceed an amount equal to €750,000,000.

 

1.5 A Seller shall only be liable in respect of any claim if and to the extent
that such claim is admitted by that Seller or finally determined by arbitration.

 

1.6 No Seller shall be liable in respect of any claim or claims under any of the
Warranties to the extent of the net present value of any Tax benefit arising to
the Purchaser or the respective Target Group of the relevant Seller which is
attributable to the matter giving rise to the claim. The timing and amount of
the Tax benefit shall be determined by an independent firm of chartered
accountants of international standing as the Sellers may agree or, failing
agreement within five days, as appointed by the Chairman of the Netherlands
Institute of Registered Accountants at the shared expense of the relevant Seller
and the Purchaser.

 

1.7 Each provision of this Schedule 4 shall be read and construed without
prejudice to each of the other provisions of this Schedule 4.

 

90



--------------------------------------------------------------------------------

1.8 As regards the Tax Covenant, the provisions of this Schedule 4 shall operate
to limit the liability of a Seller in so far as any provision in this Schedule 4
is expressed to be applicable to any claim pursuant to the Tax Covenant and the
provisions of the Tax Covenant shall further operate to limit the liability of
the Sellers in respect of any claim thereunder or (to the extent stated therein)
any claim under the Tax Warranties.

 

1.9 The financial limitations contained in paragraphs 1.1, 1.3, and 1.4 above
shall not apply in respect of any claim under the Fundamental Warranties.

 

2. Time limits for bringing claims

 

2.1 No claim shall be brought against a Seller in respect of any of the
Warranties or under the Tax Covenant unless the Purchaser or the other Seller
(as applicable) shall have given to such Seller written notice of such claim
promptly and in any event:

 

  (A) subject to sub-paragraph 2.1(B) of this Schedule 4, on or before the date
falling 18 months after the Completion Date; or

 

  (B) in respect of any claims under the Tax Warranties or the Tax Covenant, not
later than the date falling three months after the expiry of the period
specified by statute during which an assessment of that liability to Tax may be
issued by the relevant Tax Authority or, if there is no such period, on or
before the date falling three months after the sixth anniversary of the
Completion Date.

 

3. No liability for contingent or non-quantifiable claims

If any breach of the Warranties (other than the Tax Warranties) arises by reason
of some liability of the relevant Seller’s Target Company, other relevant member
of the Seller’s Retained Group or the Purchaser which, at the time such breach
or claim is notified to the Seller, is contingent only or otherwise not capable
of being quantified, then the Seller shall not be under any obligation to make
any payment in respect of such breach or claim unless and until such liability
ceases to be contingent or becomes capable of being quantified.

 

4. Third party claims and conduct of litigation

 

4.1 Notification of potential claims

Without prejudice to the obligations of the Purchaser under paragraph 4.2 of
this Schedule 4, if the Purchaser or one of the Sellers (as the case may be)
becomes aware of any fact, matter or circumstance that is reasonably likely to
give rise to a claim against any Seller or one of the Sellers (as the case may
be) under any Share Purchase Document for breach of any, the Purchaser or the
Seller (as relevant) shall as soon as reasonably practicable give a notice in
writing to that Seller (with a copy to the other Seller) of such facts, matters
or circumstances as are then available regarding the potential claim. Failure to
give notice within such period shall not affect the rights of the Purchaser or
the Seller (as the case may be) to make a relevant claim under any Share
Purchase Document for breach of any Warranty, except that the failure shall be
taken into account in determining the liability of the other Seller for such
claim to the extent that the notifying Seller establishes that the amount of it
is increased, or is not reduced, as a result of such failure.

 

91



--------------------------------------------------------------------------------

4.2 Notification of claims under this Agreement

Notices of claims under this Agreement for breach of any Warranty shall be given
by the Purchaser to the relevant Seller (with copy to the other Seller) or by
one Seller to the other Seller (as the case may be) within the time limits
specified in paragraph 2 of this Schedule 4 and shall specify information
(giving reasonable detail) in relation to the basis of the claim and setting out
the Purchaser’s or Seller’s (as the case may be) estimate of the amount of
losses which are, or are to be, the subject of the claim.

 

4.3 Commencement of Proceedings

Any claim notified pursuant to paragraph 4.2 of this Schedule 4 shall (if it has
not been previously satisfied, settled or withdrawn) be deemed to be irrevocably
withdrawn 9 months after the relevant time limit set out in paragraph 2 of this
Schedule 4 unless, at the relevant time, legal proceedings in respect of the
relevant claim have been commenced by being both issued and served except:

 

  (A) where the claim relates to a contingent liability, in which case it shall
be deemed to have been withdrawn unless legal proceedings in respect of it have
been commenced by being both issued and served with 9 months of it having become
an actual liability; or

 

  (B) where the claim is a claim for breach of any Warranty of which notice is
given for the purposes of paragraph 4.2 of this Schedule 4 at a time when the
amount set out in paragraph 1.1 of this Schedule 4 has not been exceeded, in
which case it shall be deemed to have been withdrawn unless legal proceedings in
respect of it have been commenced by being both issued and served within 9
months of the date of any subsequent notification to that Seller pursuant to
paragraph 4.2 of this Schedule 4 of one or more claims which result(s) in the
total amount claimed in all claims notified to that Seller pursuant to paragraph
4.2 of this Schedule 4 exceeding the amount set out in paragraph 1.1 of this
Schedule 4 for the first time.

 

4.4 Conduct of Third Party Claims

If the matter or circumstance that is reasonably likely to give rise to a claim
against a Seller under any Share Purchase Document (excluding the Tax Covenant)
for breach of any Warranty (other than a Tax Warranty) is a result of or in
connection with a claim by a third party (a “Third Party Claim”) then:

 

  (A) the Purchaser or other Seller shall as soon as reasonably practicable give
written notice thereof to that relevant Seller (with copy to the other Seller);

 

  (B) the Sellers shall procure that the Purchaser shall provide such reasonable
information and access during Working Hours to personnel, premises, books,
records and documents (including in electronic form but excluding access to
legally privileged information or which would result in a breach of applicable
law) to the relevant Seller or other member of the relevant Seller’s Retained
Group and their professional advisors as the relevant Seller may reasonably
request;

 

92



--------------------------------------------------------------------------------

  (C) subject to the relevant Seller indemnifying and holding harmless the
Purchaser (or, as the case may be, the other Seller) against all reasonable
costs and expenses (including legal and professional costs and expenses) that
may be suffered or incurred thereby, the relevant Seller shall be entitled to
take the sole conduct of such claims, actions or demands as the relevant Seller
may deem appropriate in the name of the Purchaser, provided that the relevant
Seller has consulted with the Purchaser prior to doing so, and in that
connection the shall give or cause to be given to the relevant Seller all such
assistance as it may reasonably require in avoiding, disputing, resisting,
settling, compromising, defending or appealing any such claim, action or demand
and shall instruct such solicitors or other professional advisers as that the
relevant Seller or such other member of the relevant Seller’s Retained Group may
nominate to act on behalf of the Purchaser, as appropriate, but to act in
accordance with the instructions of the relevant Seller or other member of the
relevant Seller’s Retained Group;

 

  (D) the Purchaser shall make no admission of liability, agreement, settlement
or compromise with any third party in relation to any such claim, action or
demand or adjudication without the prior written consent of the relevant Seller
such consent not to be unreasonably withheld or delayed;

 

  (E) the relevant Seller shall be entitled at any stage and at its absolute
discretion to settle any such third party assessment or claim and shall be under
no obligation to notify or consult the Purchaser prior to doing so provided such
settlement is without admission of any wrongdoing or liability and without
prejudice to the limitations in this Schedule 4; and

 

  (F) any failure by the Purchaser to comply with the provisions of this
paragraph 4.4 shall not prevent any claim by the Purchaser or extinguish any
liability of the relevant Seller under the Warranty in question but may be taken
into account in calculating any such liability of the relevant Seller to the
extent that the relevant Seller establishes that such liability is increased or
is not reduced by such failure.

 

5. Mitigation

Nothing in this Agreement restricts or limits the general obligation at law of
each of the Purchaser and each Target Company to mitigate any loss or damage
which it may suffer or incur as a consequence of any breach of Warranty.

 

6. Recovery from Insurers and other Third Parties

 

6.1

If, in respect of any matter which would give rise to a claim under the
Warranties, any member of the Purchaser’s Group or relevant Seller’s Retained
Group (as the case may be) is or may be entitled to claim under any policy of
insurance in respect of any matter or event that is likely to give rise to a
claim, then no such matter shall be the subject of a

 

93



--------------------------------------------------------------------------------

  claim under the Warranties unless and until the appropriate member of the
Purchaser’s Group or relevant Seller’s Retained Group (as the case may be) shall
have made a claim against its insurers and used reasonable endeavours to pursue
such claim. If the Purchaser or any member of the Purchaser’s Group shall
recover any amount from such insurance claim, the amount of the claim against
the Seller shall be reduced by the amount so recovered (less (i) all reasonable
costs of recovery, (ii) any Tax thereon, and (iii) any directly related increase
in the future premiums payable for such insurance).

 

6.2 Where any member of the Purchaser’s Group or relevant Seller’s Retained
Group (as the case may be) is at any time entitled to recover from a third party
(other than an insurer under an insurance policy referred to under paragraph
6.1) any sum in respect of any matter giving rise to a claim under the
Warranties, the Purchaser or Seller shall, and shall procure that the relevant
member of its Group or Retained Group (as the case may be) shall, take
reasonable steps to enforce such recovery. If any member of the Purchaser’s
Group or relevant Seller’s Retained Group (as the case may be) shall recover any
amount from such other person, the amount of the claim against the relevant
Seller shall be reduced by the amount so recovered (less (i) all reasonable
costs of recovery and (ii) any Tax thereon).

 

6.3 If a Seller has paid an amount in discharge of any claim against that Seller
under this Agreement for breach of any Warranty and subsequently any member of
the Purchaser’s Group or relevant Seller’s Retained Group (as the case may be)
recovers (whether by payment, discount, credit, relief, insurance or otherwise)
from a third party a sum which indemnifies and holds harmless or compensates any
member of the Purchaser’s Group or relevant Seller’s Retained Group (as the case
may be) (in whole or in part) in respect of the loss or liability which is the
subject matter of the claim, the Purchaser or the other Seller (as the case may
be) shall pay to the relevant Seller as soon as practicable after receipt an
amount equal to (i) the sum recovered from the third party less any costs and
expenses incurred in obtaining such recovery and less any Tax payable on any
amounts recovered (or Tax that would have been payable on such amounts but for
the availability of any Tax relief), or if less (ii) the amount previously paid
by such Seller to the Purchaser or other Seller.

 

7. Matters provided for or taken into account in adjustments

 

7.1 No matter shall be the subject of a claim under the Warranties (other than
the Tax Warranties) to the extent that:

 

  (A) express allowance, provision or reserve in respect of such matter shall
have been made in the Accounts; or

 

  (B) a Completion Statement or any consequent adjustment to the Initial
Vodafone Equalisation Consideration expressly provides for such matter.

 

8. Purchaser’s and other Seller’s knowledge

 

8.1 The knowledge or awareness of the Purchaser or any of its officers,
employees, advisers or agents in respect of any fact, matter or circumstance
that could form the basis of a claim under the Warranties shall not preclude the
Purchaser from making a claim against Liberty Global for breach of the
Warranties.

 

94



--------------------------------------------------------------------------------

8.2 A Seller shall not be liable under the Warranties in relation to any matter
where (a) the fact, matter or circumstance underlying such breach of Warranty;
and (b) the existence of the breach of such Warranty are within the actual
knowledge of the other Seller on or before the date of the Signing Protocol. For
these purposes the awareness of each Seller shall be limited to the actual
knowledge of the individuals listed in sub-clause 10.6.

 

9. Claims only to be brought under relevant Warranties.

 

9.1 The Purchaser acknowledges and agrees that the only Warranties given in
relation to Taxation or any related claims, liabilities or other matters (“Tax
Matters”) are the Tax Warranties and no other Warranty is given in relation to
Tax Matters.

 

95



--------------------------------------------------------------------------------

Schedule 5

(Conduct of business before Completion)

The acts and matters for the purposes of sub-clause 5.1 are as follows:

 

  (A) dispose of any material part of its business and undertaking other than a
disposal of any business asset where its value is less than €20,000,000;

 

  (B) acquire shares or (other than in the ordinary course) assets of or in any
company or dispose of shares or (other than in the ordinary course) assets of or
in any Subsidiary (in each case as applicable) where the value of the relevant
shares or assets exceeds €20,000,000;

 

  (C) participate equity in any partnership or joint venture;

 

  (D) enter into, materially amend or terminate any Material Contract with any
person or enter into any agreement on materially unusual, abnormal or onerous
terms, other than amendments in the ordinary course made as part of the
management of contracts for the supply and maintenance of equipment and the
Target Group’s Network and IT contracts;

 

  (E) make any capital commitment which, together with all other capital
commitments entered into between the date of the Signing Protocol and
Completion, exceeds the sum of €25,000,000 (in the case of Vodafone) or
€50,000,000 (in the case of Liberty Global) in aggregate;

 

  (F) offer to engage any new employee or consultant at an annual salary or fee
per employee or consultant (on the basis of full time employment or consultancy)
in excess of €250,000 per annum, except to replace any outgoing employee with an
incoming employee on substantially the same terms of employment or (in the case
of Liberty Global) in connection with the change of employer or re-employment of
an employee of either the UPC and Ziggo groups as part of the post-merger
integration of those groups;

 

  (G) dismiss any Senior Employee, other than for cause or unless not to do so
would, in the reasonable opinion of the Seller, damage the business of the
Target Group;

 

  (H) make any material amendment, including increasing emoluments, to the terms
of employment of any category of employees, save for (i) increases in emoluments
made in accordance with the normal practice of the Retained Group or (ii) (in
the case of Liberty Global) in connection with the harmonisation of employment
terms between the UPC and Ziggo groups referred to in the Liberty Global
Disclosure Letter;

 

  (I) alter, amend or vary (i) the accounting policies, (ii) the methods,
policies, principles or practices of Tax accounting or (iii) the methods of
reporting or claiming income, losses or deductions for Tax purposes, of any
member of the Target Group;

 

96



--------------------------------------------------------------------------------

  (J) change its residence for Tax purposes or create any permanent
establishment or other place of business in any other jurisdiction;

 

  (K) create, allot or issue or grant any option over or other right to
subscribe or purchase, or redeem, buy back or reduce, any share capital or
securities convertible into share capital (other than to another member of the
Target Group);

 

  (L) enter into, materially amend or terminate any transaction with any member
of the Retained Group other than on arm’s length terms or in the ordinary course
of business;

 

  (M) do or omit to do anything which would be reasonably likely to result in
the termination, revocation, suspension, modification or non-renewal of any
material licence or consent held by any member of the Target Group and issued or
granted by a regulatory or governmental body which is responsible for the
authorisation, regulation, licensing and/or supervision of any member of the
Target Group;

 

  (N) grant any guarantee or indemnity for the obligations of any person (other
than any member of the Target Group);

 

  (O) (i) refinance or materially amend the terms of any Financing Facilities
relating to bonds in place at the date of the Signing Protocol, (ii) issue any
new bonds, (iii) issue any financial indebtedness to any bank or financial
institution at a price which is above nominal/par value, or (iv) factor any
handset financing receivables;

 

  (P) make any loan (other than the granting of trade credit in the ordinary
course of business in accordance with the relevant Target Group member’s normal
practice) to any person (other than between members of the Target Group or to
members of the relevant Seller’s Retained Group);

 

  (Q) pass any shareholders resolution (except for resolutions passed in respect
of ordinary business at its annual general meeting) or alter in any material
respect its articles of association or equivalent constitutional documents;

 

  (R) commence or settle any litigation or arbitration proceedings, where the
amount claimed is likely to exceed €20,000,000 other than debt collection in the
ordinary course of business;

 

  (S) enter into any material lease of any Relevant Property or accept the
surrender of any material lease to which a Relevant Property is subject or enter
into any material variation of the rent or other terms of any lease under which
a Relevant Property is held or any material lease to which a Relevant Property
is subject;

 

  (T) dispose of or grant any option, material rights over or other material
restriction in respect of any Relevant Property;

 

  (U) enter into any agreement (conditional or otherwise) to do any of the
foregoing.

 

97



--------------------------------------------------------------------------------

Schedule 6

(Intentionally left blank)

 

98



--------------------------------------------------------------------------------

Schedule 7

(Liberty Global Pre-Completion Reorganisation)

 

1. Unless otherwise agreed by each Seller in writing and identified as being for
the purposes of this Schedule 7 (such agreement not to be unreasonably withheld
or delayed), the Liberty Global Pre-Completion Reorganisation will comprise the
following steps:

 

1.1 The Purchaser may, at Liberty Global’s sole discretion, elect to be treated
for US Tax purposes as a disregarded entity;

 

1.2 The obligations of Ziggo Group Holding B.V. under the amended and restated
master loan agreement with Liberty Global Europe Holding B.V. dated 13 January
2016 will be settled in full by repayment or capitalisation;

 

1.3 The receivable owed by UPC Broadband Holding B.V. to UPC Western Europe
Holding B.V. under the loan agreement dated 22 April 2015 will be either:
(i) transferred out of UPC Western Europe Holding B.V. by way of distribution in
specie to UPC Broadband Holding B.V. or (ii) settled in full out of the proceeds
of a distribution by UPC Western Europe Holding B.V. to UPC Broadband Holding
B.V. (which settlement may be effected by way of set-off).

 

1.4 The receivables owed to Liberty Global Content Netherlands B.V., and the
payables owed by Liberty Global Content Netherlands B.V., in each case by or to
members of the Liberty Global Retained Group (and excluding any such
receivables/payables as are Inter-Company Trading Balances) will be settled in
full by repayment, set-off or capitalisation.

 

1.5 UPC Broadband Holding B.V. will transfer to the Liberty Global Target
Company (or a member of the Liberty Global Target Group) all of the issued share
capital of UPC Western Europe Holding B.V. for an amount (in debt left
outstanding which shall be capitalised pursuant to sub-clause 6.5) equal to the
fair value of UPC Western Europe Holding B.V. as at the date of the transfer,
with the effect that UPC Western Europe Holding B.V. and UPC Western Europe
Holding 2 B.V. will become, directly or indirectly, wholly-owned subsidiaries of
Liberty Global Target Company;

 

1.6 Liberty Global Ventures Holding B.V. will transfer to the Liberty Global
Target Company (or a member of the Liberty Global Target Group) all of the
issued share capital of Liberty Global Content Netherlands B.V. for an amount
(in debt left outstanding which shall be capitalised pursuant to sub-clause 6.5)
equal to fair value of Liberty Global Content Netherlands B.V. as at the date of
the transfer;

 

1.7 Labesa Holding B.V. will transfer to the Liberty Global Target Company (or a
member of the Liberty Global Target Group) all of the issued share capital of
Ziggo Toestel Financiering B.V. for an amount (in debt left outstanding which
shall be capitalised pursuant to sub-clause 6.5) equal to the fair value of any
such shares as at the date of the transfer; and

 

99



--------------------------------------------------------------------------------

1.8 Liberty Global will procure that ZUMB B.V. is liquidated or, if such
liquidation is not complete immediately prior to Completion, Liberty Global will
procure that the shares in ZUMB B.V. are transferred to a member of the Liberty
Global Retained Group.

 

2. If Liberty Global so determines (in its sole discretion), the Liberty Global
Pre-Completion Reorganisation will also comprise either (i) the following
additional steps 2.1, 2.2 and 2.3, or (ii) the following additional steps 2.2
and 2.3:

 

2.1

 

  (A) Liberty Global will incorporate a new company (“Newco”) as a wholly owned
subsidiary of Liberty Global;

 

  (B) Liberty Global will transfer all of the issued share capital in Liberty
Global Target Company to Newco;

 

  (C) as a result of the transfer under step 2.1(B), Liberty Global Target
Company and its relevant subsidiaries which are included in a CIT Fiscal Unity
with Liberty Global Holding B.V. will be separated from this CIT Fiscal Unity
with Liberty Global Holding B.V.;

 

  (D) Liberty Global Target Company as parent company and its relevant
subsidiaries referred to in step 2.1(C) will immediately following separation
from the CIT Fiscal Unity with Liberty Global Holding B.V. in step 2.1(C) be
included in a successive CIT Fiscal Unity with each other (for the avoidance of
doubt, the subsidiaries do not include subsidiaries which are included in a CIT
Fiscal Unity with LGE HoldCo VI B.V.);

 

  (E) Liberty Global Holding B.V., Liberty Global Target Company and its
relevant subsidiaries referred to in step 2.1(C) will file a request with the
Dutch Tax Authority to allow a Revaluation Event as defined in the Tax Covenant
to be treated as a Roll-Over Revaluation Event as defined in the Tax Covenant to
this successive CIT Fiscal Unity between Liberty Global Target Company and such
subsidiaries; and

 

  (F) Newco will not form part of the CIT Fiscal Unity between Liberty Global
Target Company and its subsidiaries referred to in step 2.1(E),

provided that if this step is undertaken, Liberty Global will procure that Newco
transfers all of the issued share capital in Liberty Global Target Company back
to Liberty Global no later than one Business Day prior to Completion;

 

2.2 UPC Nederland Holding III B.V. will incorporate a new wholly owned
subsidiary (“Ziggo Services New B.V.”) within the CIT Fiscal Unity with Liberty
Global Holding B.V. as parent company or, alternatively, if step 2.1 would be
pursued, within the CIT Fiscal Unity with Liberty Global Target Company as
parent company; and

 

2.3

Ziggo Services B.V. will be merged into Ziggo Services New B.V. within the CIT
Fiscal Unity with Liberty Global Holding B.V. as parent company, or,
alternatively, if step 2.1 would be pursued, within the CIT Fiscal Unity with
Liberty Global Target Company as

 

100



--------------------------------------------------------------------------------

  parent company, and as a result of the merger any reference in this Agreement
to Ziggo Services B.V. should be read as a reference to Ziggo Services New B.V.
Liberty Global Holding B.V., as the parent of the Liberty Global Holding B.V.
CIT Fiscal Unity, or, alternatively, if step 2.1. would be pursued, the Liberty
Global Target Company, as the parent company of the Liberty Global Target CIT
Fiscal Unity, will file the necessary request as laid down in article 18 Decree
Fiscal Unity 2003. If the merger takes place within the Liberty Global Holding
B.V. Fiscal Unity, subject to and in accordance with clause 13.5 and 13.6 of the
Tax Covenant, Liberty Global Holding B.V. and the relevant members of the
Liberty Global Transferred Group (as defined in the Tax Covenant) will file a
request with the Dutch Tax Authority to allow a Revaluation Event as defined in
the Tax Covenant to be treated as a Roll-Over Revaluation Event as defined in
the Tax Covenant to the relevant Successive CIT Fiscal Unity (as defined in the
Tax Covenant) with the Purchaser (if applicable) or Liberty Global Target
Company.

 

3. If Liberty Global so determines (in its sole discretion), the Liberty Global
Pre-Completion Reorganisation will also comprise the following additional step:
the book year end date of the Purchaser, the Liberty Global Target Company and
each member of the Liberty Global Target Group will be changed from 31 December
to 31 March.

 

101



--------------------------------------------------------------------------------

Schedule 8

(Vodafone Pre-Completion Reorganisation)

 

1. Unless otherwise agreed by each Seller in writing and identified as being for
the purposes of this Schedule 8 (such agreement not to be unreasonably withheld
or delayed), the Vodafone Pre-Completion Reorganisation will comprise the
following steps:

 

1.1 The obligations of Vodafone Libertel B.V.to Vodafone Europe B.V. under the
loan agreement dated 26 March 2013 will be settled in full by repayment or
capitalisation.

 

1.2 The receivable owed by Vodafone to the Vodafone Target Company pursuant to
the deposit made by Vodafone Target Company with Vodafone shall be settled in
full in accordance with sub-clause 6.4.

 

1.3 Vodafone (or Vodafone Europe B.V.) shall establish and settle on or prior to
Completion any debt between the CIT Fiscal Unity headed by Vodafone Europe B.V.
and the member(s) of the Vodafone Target Group pursuant to the informal tax
sharing arrangements between those entities (treating such debt, for the
purposes of this Agreement, as an “Inter-Company Payable” which is then settled
on or prior to Completion in accordance with clause 6.5 of this Agreement) in
anticipation of or resulting from (A) any Schedule 8 Revaluation Event arising
as a result of the transactions included in paragraph 2.2 of this Schedule 8
and/or (B) any Revaluation Event (as defined in the Tax Covenant) arising on
Completion by reference to the merger of Bell Company B.V. (formerly Vodafone
Retail B.V.) into Vodafone Libertel B.V. in 2013).

 

2. If Vodafone so determines (in its sole discretion), the Vodafone
Pre-Completion Reorganisation will also comprise the following additional steps:

 

2.1 mITE Systems B.V will be included in the current CIT Fiscal Unity headed by
Vodafone Europe B.V.

 

2.2 A transfer of assets between the members of the Vodafone Target Group
included in the CIT Fiscal Unity headed by Vodafone Europe B.V. (for the
avoidance of doubt, not including any transfer of assets to or from a person who
is not a member of the Vodafone Target Group) and/or entering into an
arrangement with the Dutch Tax Authority in respect of existing recapture
periods, in each case which is reasonably expected by Vodafone to result in a
step-up in basis of the assets of the Vodafone Target Group prior to or upon
Completion. In order to facilitate this, Vodafone International Holdings B.V.
may incorporate a new Dutch entity (“VF Newco”) outside the existing CIT Fiscal
Unity and, shortly before Completion, transfer the shares in Vodafone Libertel
B.V. to VF Newco, in which case, Vodafone will procure that VF Newco transfers
all of the issued share capital in Vodafone Libertel B.V. back to Vodafone
International Holdings B.V. no later than one Business Day prior to Completion.

 

102



--------------------------------------------------------------------------------

For the purposes of this Schedule 8:

“Schedule 8 Revaluation Event” means the application of the rule laid down in
Article 15ai of the Dutch Corporate Income Tax Act (Wet op de
vennootschapsbelasting 1969) (as amended or replaced), resulting in either a
higher book value of an asset or a lower book value of a liability of any CIT
Fiscal Unity Company of the CIT Fiscal Unity with Vodafone Fiscal Unity Parent
(as defined in the Tax Covenant) at the relevant Disruption Date (as defined in
the Tax Covenant) for Dutch corporate income tax purposes

 

103



--------------------------------------------------------------------------------

Schedule 9

(Derivatives)

LIBERTY GLOBAL PLC

Notes to Consolidated Financial Statements – (Continued)

December 31, 2015, 2014 and 2013

 

Subsidiary / Final maturity date

   Notional amount      Interest rate due from
counterparty   Interest rate due to
counterparty      in millions           

ABC B.V.:

       

January 2022

   €  1,566.0       6 mo. EURIBOR   1.66%

January 2016

   € 689.0       1 mo. EURIBOR + 3.75%   6 mo. EURIBOR + 3.59%

January 2016 - January 2017

   € 689.0       1 mo. EURIBOR + 3.75%   6 mo. EURIBOR + 3.57%

January 2021

   € 500.0       6 mo. EURIBOR   2.61%

July 2016

   € 461.3       6 mo. EURIBOR   0.20%

July 2016 - January 2023

   € 290.0       6 mo. EURIBOR   2.84%

March 2021

   € 175.0       6 mo. EURIBOR   2.32%

July 2016 - January 2022

   € 171.3       6 mo. EURIBOR   3.44%        

 

Subsidiary /

Final maturity date

   Notional
amount
due from
counterparty      Notional
amount
due to
counterparty      Interest rate
due from
counterparty   Interest rate
due to
counterparty      in millions           

Amsterdamse Beheer-en Consultingmaatsehappij B.V. (ABC B.V.), a subsidiary of
Ziggo Group Holding

          

January 2022

   $ 2,350.0       €  1,819.0       6 mo. LIBOR + 2.75%   4.56%

January 2023

   $ 400.0       € 339.0       5.88%   4.58%

 

104



--------------------------------------------------------------------------------

Schedule 10

(Post-Completion Financial Adjustments)

Part A: Preliminary

 

1. In preparing the Vodafone Completion Statement and the Liberty Global
Completion Statement respectively:

 

1.1 the items and amounts to be included in the calculation of Vodafone Net
Debt, Vodafone Working Capital, Liberty Global Net Debt and Liberty Global
Working Capital for the purposes of the relevant Completion Statement shall be
identified by applying the relevant definition in clause 1 (Interpretation)
(subject, where applicable, to the specific accounting treatments referred to in
paragraph 1.2(A) of Part A and Part B of this Schedule 10);

 

1.2 in applying each such definition and the provisions of paragraph 1.2(A) of
Part A and Part B of this Schedule 10 and determining which items and amounts
are to be included and calculated in the relevant Completion Statement, if and
to the extent that the treatment or characterisation of the relevant item or
amount or type or category of item or amount:

 

  (A) is dealt with in the specific accounting treatments set out in:

 

  (i) with respect to the Vodafone Completion Statement, in paragraphs 1 and 2
of Part B of this Schedule 10; or

 

  (ii) with respect to the Liberty Global Completion Statement, in paragraphs 1
and 3 of Part B of this Schedule 10,

(the “Specific Accounting Treatments”), the relevant Specific Accounting
Treatment(s) shall apply;

 

  (B) is not dealt with in the Specific Accounting Treatments but is dealt with
in the accounting principles, policies, treatments, practices and
categorisations (including in relation to the exercise of accounting discretion
and judgement) that were in fact adopted and applied in the preparation of the
relevant Accounts (the “Accounting Principles”), the relevant Accounting
Principles shall apply; and

 

  (C) is not dealt with in either the Specific Accounting Treatments or the
Accounting Principles, IFRS (in respect of Vodafone) or US GAAP (in respect of
Liberty Global) shall apply, in each case, as at the Completion Date.

 

105



--------------------------------------------------------------------------------

Part B: Specific Accounting Treatments

 

1. Specific Accounting Treatments applicable to each Completion Statement

 

1.1 In order to prepare the respective Completion Statements, a combined balance
sheet (“Completion Balance Sheet”) will be prepared for each Target Group as at
11:59 p.m. on the Completion Date. The Completion Statements will be prepared
from the Completion Balance Sheets, subject to the requirements set out in Part
A and Part B of this Schedule 10.

 

1.2 The respective Completion Statements and Completion Balance Sheets shall be
prepared in Euro and, for the purposes of calculating Vodafone Net Debt,
Vodafone Working Capital, Liberty Global Net Debt and Liberty Global Working
Capital for any member of a Target Group, (unless otherwise specified in this
Schedule 10) any amounts which are to be included in any such calculation which
are expressed in a currency other than Euros shall be converted into Euros at
the Exchange Rate as at the Completion Date.

 

1.3 In preparing the respective Completion Balance Sheets, assets and
liabilities will be classified between the columns headed ‘Cash’, ‘Debt’,
‘Working Capital’ and ‘Other’ on a basis consistent with the classification of
the equivalent line item in Part C of Schedule 11, subject to any other
requirements set out in Part B of this Schedule 10.

 

1.4 The respective Completion Statements and Completion Balance Sheets shall be
prepared as at 11.59 p.m. on the Completion Date, as if the Completion Date were
the last day of a financial year and as if appropriate accounting procedures
were performed in relation to the accounting records, including detailed
analysis of prepayments and accruals, cut-off procedures and other year-end
adjustments, but subject always to any specific requirements of the accounting
principles and policies set out herein and the hierarchy set out in paragraph
1.2 of Part A of this Schedule 10. If the Completion Date does not fall upon the
date of a normal accounting month end, items accounted for on a time apportioned
basis will be calculated on a pro-rata basis.

 

1.5 The respective Completion Statements and Completion Balance Sheets shall be
prepared on the basis that the relevant Target Group is a going concern and
shall exclude the effect of change of ownership of the relevant Target Group or
the post Completion intentions of the Purchaser (including any post Completion
reorganisations).

 

1.6 In preparing the respective Completion Statements and Completion Balance
Sheets no minimum materiality limits shall be applied.

 

1.7 There shall be no double counting of items in the respective Completion
Statements and no amount will be included more than once in the calculation of
the Vodafone Net Debt, Vodafone Working Capital, Liberty Global Net Debt and
Liberty Global Working Capital.

 

1.8 The respective Completion Statements and Completion Balance Sheets shall
take into account information that provides evidence of conditions that existed
at the Completion Date (adjusting events) but shall not take account of
information or events that are indicative of conditions that arose after the
Completion Date (non-adjusting events). Adjusting events will be taken into
account up to the date of delivery of the respective Completion Statements in
accordance with paragraph 1.2 of Part C of this Schedule 10.

 

106



--------------------------------------------------------------------------------

1.9 In preparing the respective Completion Statements and Completion Balance
Sheets, the Completion Date shall be treated as the end of a Tax accounting
period (i.e. the corporate income tax liability included in the respective
Completion Statements shall be based upon a full tax computation calculated as
if the Completion Date was the end of an accounting period for tax purposes).

 

1.10 The following items shall be included as “Other” in the Completion Balance
Sheets and excluded from Vodafone Debt, Liberty Global Debt, Vodafone Working
Capital and Liberty Global Working Capital:

 

  (A) Asset retirement obligation provisions;

 

  (B) Onerous contract liabilities of the Liberty Global Target Group relating
to the sale of Film 1 by Liberty Global to Sony;

 

  (C) Long term personnel related liabilities including any record of, or
provision or accrual for, any liability of any member of a Target Group in
respect of pension, retirement indemnity or other post-retirement benefits;

 

  (D) Future earn out/deferred consideration payments for Nexct Group and mITE;

 

  (E) Receivables relating to Intrum Justitia Nederland that are subject to the
arrangements in clause 14;

 

  (F) Deferred tax balances, including (i) any amount in respect of deferred tax
assets and deferred tax liabilities, and (ii) any other asset attributable to
Reliefs that would not have arisen to the Purchaser or a Target Company but for
the application of the rule in Article 15ai of the Dutch Corporate Income Tax
Act (Wet op de vennootschapsbelasting 1969) (as amended or replaced) as a result
of the transactions contemplated by this Agreement; and

 

  (G) Prepayments or other assets relating to inter-group services provided by
the respective Sellers’ Retained Groups.

 

1.2 The Completion Statements and Completion Balance Sheets shall exclude any
obligations, liabilities or assets relating to share based compensation.

 

2. Specific Accounting Treatments applicable to the Vodafone Completion
Statement

 

2.1 The Vodafone Completion Statement shall be prepared so that the following
items shall be included in the Vodafone Completion Statement and Completion
Balance Sheet as Vodafone Debt:

 

  (A) Provisions for legal claims, including the provision relating to the claim
made by Intrum Justitia Nederland;

 

107



--------------------------------------------------------------------------------

  (B) Restructuring provisions, including any related onerous lease provisions;

 

  (C) Cash collateralised bank guarantees;

 

  (D) The liability in respect of home copy storage commissions relating to
handheld devices sold (‘Thuiskopieheffing’ cash);

 

  (E) Unpaid declared dividends (accrued or otherwise);

 

  (F) Unpaid costs incurred relating to the transactions contemplated by this
Agreement to be borne by the relevant Seller;

 

  (G) Transaction bonuses payable as a result of the transactions contemplated
by this Agreement;

 

  (H) Assets and liabilities in respect of corporate income tax (other than
deferred tax assets or deferred tax liabilities or other amounts classified as
“Other” under paragraph 1.10(F) of this Part B or paragraph 2.2 of this Part B);
and

 

  (I) Liabilities for capital lease obligations.

 

2.2 The following item shall be included in the Vodafone Completion Statement
and Completion Balance Sheet as “Other” and excluded from Vodafone Debt and
Vodafone Working Capital: any amount in respect of corporate income tax
attributable to the activities of a Vodafone Target Company that, prior to
Completion, is a member of the Vodafone Fiscal Unity (as defined in the Tax
Covenant) to the extent that such amount is, in accordance with the relevant
Accounting Principles, treated as an addition to the equity of that Vodafone
Target Company (for example, as additional paid in capital) by virtue of such
amount being borne by a person other than that Vodafone Target Company.

 

3. Specific Accounting Treatments applicable to the Liberty Global Completion
Statement

 

3.1 The Liberty Global Completion Statement shall be prepared so that the
following items shall be included in the Liberty Global Completion Statement and
Completion Balance Sheet as Liberty Global Debt:

 

  (A) Provisions for legal claims, including the provision relating to the
claims made by LIRA and VEVAM;

 

  (B) Restructuring provisions (which for the avoidance of doubt will exclude
any provision relating to the former CEO’s tax status) will be calculated in
accordance with the Accounting Principles. The restructuring provisions at
Completion shall be reduced by an amount equal to €27 million less “Spend”
(where “Spend” is the value of any restructuring costs paid out between the date
of the Signing Protocol and Completion up to a maximum of €27 million). The
restructuring provisions shall never be less than zero;

 

  (C) Cash collateralised bank guarantees;

 

108



--------------------------------------------------------------------------------

  (D) Liabilities for capital lease obligations, including in relation to the
Kabelweg and Helmond capital leases which are sale and leaseback transactions
and the lease obligation relating to the Cisco capital lease for network related
equipment;

 

  (E) Liabilities in relation to “Crisis Tax” at Completion to the extent the
cost will be borne by the Liberty Global Target Group;

 

  (F) Liabilities in relation to the former CEO’s tax status at Completion to
the extent the cost will be borne by the Liberty Global Target Group;

 

  (G) Unpaid declared dividends (accrued or otherwise);

 

  (H) Unpaid costs incurred relating to the transactions contemplated by this
Agreement to be borne by the relevant Seller;

 

  (I) Transaction bonuses payable as a result of the transactions contemplated
by this Agreement; and

 

  (J) Assets and liabilities in respect of corporate income tax (other than
deferred tax assets or deferred tax liabilities or other amounts classified as
“Other” under paragraph 1.10(F) of this Part B or paragraph 3.2(B) of this Part
B).

 

3.2 The following items shall be included in the Liberty Global Completion
Statement and Completion Balance Sheet as “Other” and excluded from Liberty
Global Debt and Liberty Global Working Capital:

 

  (A) The Weena and Ziggo lease liabilities;

 

  (B) Any amount in respect of corporate income tax attributable to the
activities of a Liberty Global Target Company that, prior to Completion, is a
member of the Liberty Global Fiscal Unity (as defined in the Tax Covenant) to
the extent such amount is, in accordance with the relevant Accounting
Principles, treated as an addition to equity of that Liberty Global Target
Company (for example, as additional paid in capital) by virtue of such amount
being borne by a person other than that Liberty Global Target Company; and

 

  (C) Any amount other than trading balances in relation to HBO JV, including
but not limited to the investment, provision against the investment in the HBO
JV, loans to the HBO JV, loans from the HBO JV and provision against loans to
the HBO JV.

 

3.3 When determining the value to be included in the Liberty Global Completion
Statement and Completion Balance Sheet in respect of Liberty Global Debt, the
following principles shall apply:

 

  (A) Liberty Global Debt

Subject to the remainder of this paragraph 3.3 of Part B of this Schedule 10,
Liberty Global Debt (other than Liberty Global Debt listed in paragraph 3.1 of

 

109



--------------------------------------------------------------------------------

Part B of this Schedule 10 and the Liberty Global Capex Shortfall) shall be
recorded in the Liberty Global Completion Statement at nominal value
(denominated in Euros) provided that where such Liberty Global Debt is not
denominated in Euros and:

 

  (i) the Financing Facility in respect of such Liberty Global Debt does not
have a related FX Derivative, the Liberty Global Debt shall be converted into
Euros using the Exchange Rate at Completion; or

 

  (ii) the Financing Facility in respect of such Liberty Global Debt does have a
related FX Derivative, the Liberty Global Debt shall be converted into Euros
based on the exchange rate fixed by the related FX Derivative.

 

  (B) Accrued and unpaid interest

Accrued and unpaid interest in respect of Liberty Global Debt (other than
Liberty Global Debt listed in paragraph 3.1 of Part B of this Schedule 10 and
the Liberty Global Capex Shortfall) shall be calculated as follows:

 

  (i) where the Financing Facility in respect of Liberty Global Debt does not
have a related FX Derivative or Interest Rate Derivative and:

 

  (a) the Liberty Global Debt is denominated in Euros, the accrued and unpaid
interest shall be such interest as shall be payable pursuant to the Financing
Facility for the period from (but excluding) the date on which the last interest
payment was made to (and including) Completion; or

 

  (b) the Liberty Global Debt is not denominated in Euros, the accrued and
unpaid interest shall be such interest as shall be payable pursuant to the
Financing Facility for the period from (but excluding) the date on which the
last interest payment was made to (and including) Completion converted into
Euros based on the Exchange Rate at Completion; or

 

  (ii) where the Financing Facility in respect of Liberty Global Debt has a
related Interest Rate Derivative, the accrued and unpaid interest shall be the
aggregate of:

 

  (a) the net accrued interest payable by the Liberty Global Target Group
pursuant to the fixed and floating legs of the related Interest Rate Derivative
for the period from (but excluding) the date on which the last interest payment
was made or received (as the case may be) to (and including) Completion; and

 

  (b) the accrued interest on the Liberty Global Debt for the period from (but
excluding) the date on which the last interest payment was made to (and
including) Completion; or

 

110



--------------------------------------------------------------------------------

  (iii) where the Financing Facility in respect of Liberty Global Debt has a
related FX Derivative, the accrued and unpaid interest shall be the aggregate
of:

 

  (a) the net accrued interest payable by the Liberty Global Target Group
pursuant to the fixed and floating legs of the related FX Derivative for the
period from (but excluding) the date on which the last interest payment was made
or received (as the case may be) to (and including) Completion, provided that
the accrued interest on the non-Euro denominated leg of the swap shall be
converted into Euros based on the Exchange Rate at Completion; and

 

  (b) the accrued interest on the Liberty Global Debt for the period from (but
excluding) the date on which the last interest payment was made to (and
including) Completion, provided that the accrued interest shall be converted
into Euros based on the Exchange Rate at Completion.

 

  (C) Existing Interest Rate Derivatives and Existing FX Derivatives

The Existing Interest Rate Derivatives and the FX Interest Rate Portion shall
not be recorded in the Liberty Global Completion Statement at market value but
instead shall be included at EUR (441 million) in the Liberty Global Completion
Statement.

 

  (D) New Derivatives

Derivatives (other than Existing Interest Rate Derivatives or Existing FX
Derivatives) entered into by a member of the Liberty Global Target Group shall
be recorded in the Liberty Global Completion Statement at market value where:

 

  (i) if the Derivative is an Interest Rate Derivative which relates to a
Financing Facility in respect of Liberty Global Debt, the market value shall be
the value of the Interest Rate Derivative calculated using the discount rates
derived from mid swap rates based on the EONIA swap rate curve at Completion
less any and all net accrued interest calculated in accordance with paragraph
3.3(B)(ii)(a) above; or

 

  (ii) if the Derivative is an FX Derivative which relates to a Financing
Facility in respect of Liberty Global Debt, the market value shall be calculated
with reference to the Exchange Rate at Completion and the market value of the
receive and pay legs of the FX Derivative such that:

 

  (a) for the Euro interest rate leg of the FX Derivative, the market value
shall be calculated using the discount rates derived from mid swap rates based
on the EONIA swap rate curve at Completion, and

 

111



--------------------------------------------------------------------------------

  (b) for the non-Euro interest rate leg of the FX Derivative, the market value
shall be calculated using the discount rates derived from mid swap rates based
on a market standard swap rate curve at Completion applicable to the relevant
currency at Completion,

less:

 

  (1) any and all net accrued interest calculated in accordance with paragraph
3.3(B)(iii)(a) above; and

 

  (2) the movement in FX spot rates calculated as the Euro difference between:
(a) the non-Euro denominated Liberty Global Debt to which the FX Derivative
relates converted into Euros using an exchange rate fixed by the related FX
Derivative; and (b) the non-Euro denominated Liberty Global Debt to which the FX
Derivative relates converted into Euros using the Exchange Rate at Completion.

Liberty Global and Vodafone agree that, in the event of any dispute as to the
market standard swap curve applicable for the purposes of paragraph
3.3(D)(ii)(b) above, then, on the application of either party, the matter may be
referred for determination by Goldman Sachs, in its capacity as a leading swap
dealer. The market standard swap curve identified by Goldman Sachs for the
purposes of paragraph 3.3(D)(ii)(b) shall be final and binding on the parties
and shall not be subject to determination by the Firm pursuant to paragraph 5 of
Part C of this Schedule 10.

 

112



--------------------------------------------------------------------------------

Part C: Completion Statement

 

1. After Completion:

 

1.1 Vodafone shall prepare a draft statement (the “Vodafone Completion
Statement”) showing the Vodafone Net Debt and Vodafone Working Capital of the
Vodafone Target Group; and

 

1.2 Liberty Global shall prepare a draft statement (the “Liberty Global
Completion Statement”, together with the Vodafone Completion Statement being the
“Completion Statements”) showing the Liberty Global Net Debt and Liberty Global
Working Capital of the Liberty Global Target Group, and such Completion
Statements shall be in the forms set out in Part B of Schedule 11 and
incorporate separate statements in the form set out in Part C of Schedule 11
showing the calculation of the Working Capital and Net Debt of the relevant
Target Group. The Sellers shall deliver their draft Completion Statements to
each other within 60 days after Completion.

 

2. Each Seller shall notify the other in writing (a “Completion Statement
Notice”) within 45 days after receipt of the other Seller’s draft Completion
Statement whether or not it accepts the other Seller’s draft Completion
Statement for the purposes of this Agreement. If a Seller (the “Rejecting
Party”) does not accept the other Seller’s (the “Preparing Party”) draft
Completion Statement, the Completion Statement Notice shall set out in detail
the Rejecting Party’s reasons for such non-acceptance and specify the
adjustments which the Rejecting Party proposes should be made to the Preparing
Party’s draft Completion Statement in order for it to comply with the
requirements of this Agreement. Except for the matters specifically set out in
the Completion Statement Notice, the Rejecting Party shall be deemed to have
agreed the Preparing Party’s draft Completion Statement in full.

 

3. If the Rejecting Party serves a Completion Statement Notice in accordance
with paragraph 2 above, stating in the Completion Statement Notice that the
Rejecting Party does not accept the Completion Statement, the Preparing Party
and the Rejecting Party shall use all reasonable endeavours to meet and discuss
the objections of the Rejecting Party and to agree the adjustments (if any)
required to be made to the Preparing Party’s draft Completion Statement, in each
case within 30 days after receipt by the Preparing Party of the Completion
Statement Notice.

 

4. If the Rejecting Party is satisfied with the draft Completion Statement
(either as originally submitted or after adjustments agreed between the
Preparing Party and the Rejecting Party pursuant to paragraph 3) or if the
Rejecting Party fails to give a valid Completion Statement Notice within the 30
day period referred to in paragraph 3, then the draft Completion Statement
(incorporating any agreed adjustments) shall constitute the Completion Statement
for the purposes of this Agreement.

 

5.

If the Preparing Party and the Rejecting Party do not reach agreement within 30
days after receipt by the Preparing Party of the Completion Statement Notice,
then the matters in dispute may be referred (on the application of either the
Preparing Party or the Rejecting Party) for determination by an independent firm
of chartered accountants of international standing as the Preparing Party and
the Rejecting Party shall agree or, failing agreement within five days of the
expiry of the 30 day period specified above, by

 

113



--------------------------------------------------------------------------------

  such firm as shall be appointed by the Chairman of the Netherlands Institute
of Registered Accountants (the “Firm”). The Firm shall be requested to make its
decision within 30 days (or such later date as the Preparing Party, the
Rejecting Party and the Firm agree in writing) of confirmation and
acknowledgement by the Firm of its appointment. The following provisions shall
apply once the Firm has been appointed:

 

5.1 the Preparing Party and Rejecting Party shall each prepare a written
statement within 10 days after the Firm’s appointment on the matters in dispute
which (together with the relevant supporting documents) shall be submitted to
the Firm for determination and copied at the same time to the other;

 

5.2 following delivery of their respective submissions, the Rejecting Party and
the Preparing Party shall each have the opportunity to comment once only on the
other’s submission by written comment delivered to the Firm not later than 10
days after receipt of the other’s submission and, thereafter, neither the
Preparing Party nor the Rejecting Party shall be entitled to make further
statements or submissions except insofar as the Firm so requests (in which case
it shall, on each occasion, give the other party (unless otherwise directed) 10
days to respond to any statements or submission so made);

 

5.3 in giving its determination, the Firm shall state what adjustments (if any)
are necessary, solely for the purposes of this Agreement, to the draft
Completion Statement in respect of the matters in dispute in order to comply
with the requirements of this Agreement and to determine finally the Completion
Statement; and

 

5.4 the Firm shall act as an expert (and not as an arbitrator) in making its
determination which shall, in the absence of manifest error, be final and
binding on the parties and, without prejudice to any other rights which they may
respectively have under this Agreement, the parties expressly waive, to the
extent permitted by law, any rights of recourse they may otherwise have to
challenge it.

 

6. The Sellers shall each be responsible for their own costs in connection with
the preparation, review and agreement or determination of the draft Completion
Statements. The fees and expenses of the Firm shall be borne equally between the
Sellers or in such other proportions as the Firm shall determine.

 

7. To enable the Sellers to each meet their obligations under this Schedule 10,
the Purchaser shall provide to each Seller and its respective accountants full
access to the accounting, financial, Tax or other Books and Records, employees
and premises of the members of the Target Groups, as applicable, and, where
relevant, of the Purchaser for the period from Completion to the date that the
draft Completion Statement is agreed or determined. The Purchaser shall
co-operate fully with the Sellers and shall permit the Sellers and/or their
respective representatives to take copies (including electronic copies) of the
relevant Books and Records and shall provide all assistance reasonably requested
by the Sellers to facilitate the preparation of the Completion Statements.

 

8.

If a Rejecting Party serves a Completion Statement Notice stating that it does
not accept the Preparing Party’s Completion Statement, it shall ensure that the
Preparing Party and the Preparing Party’s nominated representatives shall be
given reasonable access to the Rejecting Party’s and the Rejecting Party’s
accountants’ working papers relating to the adjustments proposed in the
Completion Statement Notice and any other

 

114



--------------------------------------------------------------------------------

  submissions by or on behalf of the Rejecting Party in relation to the
Preparing Party’s Completion Statement. When the Completion Statements have been
agreed or determined in accordance with the preceding paragraphs, then the
amounts shown in the Completion Statements as the Net Debt and Working Capital
for the relevant Target Group shall be final and binding for the purposes of
this Agreement.

 

115



--------------------------------------------------------------------------------

Part D: Financial Adjustments

 

1. When both Completion Statements have been finally agreed or determined in
accordance with this Schedule 10, the following adjustments shall be made to the
Estimated Vodafone Equalisation Consideration. Whichever of the Sellers is then
left with any payment obligation under this Part D shall make the applicable
payment(s) within 5 Business Days after the date on which the Completion
Statements are agreed or determined.

 

2. In relation to Net Debt:

 

2.1 if the Vodafone Net Debt set out in the Vodafone Completion Statement is
greater than the Estimated Vodafone Net Debt, then the Estimated Vodafone
Equalisation Consideration shall be reduced by an amount equal to 50% of such
difference;

 

2.2 if the Liberty Global Net Debt set out in the Liberty Global Completion
Statement is less than the Estimated Liberty Global Net Debt, then the Estimated
Vodafone Equalisation Consideration shall be reduced by an amount equal to 50%
of such difference;

 

2.3 if the Vodafone Net Debt set out in the Vodafone Completion Statement is
less than the Estimated Vodafone Net Debt, then the Estimated Vodafone
Equalisation Consideration shall be increased by an amount equal to 50% of such
difference; and

 

2.4 if the Liberty Global Net Debt set out in the Liberty Global Completion
Statement is greater than the Estimated Liberty Global Net Debt, then the
Estimated Vodafone Equalisation Consideration shall be increased by an amount
equal to 50% of such difference.

 

3. In relation to Working Capital:

 

3.1 if the Vodafone Working Capital set out in the Vodafone Completion Statement
is greater than the Estimated Vodafone Working Capital, then the Estimated
Vodafone Equalisation Consideration shall be reduced by an amount equal to 50%
of such difference;

 

3.2 if the Liberty Global Working Capital set out in the Liberty Global
Completion Statement is less than the Estimated Liberty Global Working Capital,
then the Estimated Vodafone Equalisation Consideration shall be reduced by an
amount equal to 50% of such difference;

 

3.3 if the Vodafone Working Capital set out in the Vodafone Completion Statement
is less than the Estimated Vodafone Working Capital, then the Estimated Vodafone
Equalisation Consideration shall be increased by an amount equal to 50% of such
difference; and

 

3.4 if the Liberty Global Working Capital set out in the Liberty Global
Completion Statement is greater than the Estimated Liberty Global Working
Capital, then the Estimated Vodafone Equalisation Consideration shall be
increased by an amount equal to 50% of such difference.

 

116



--------------------------------------------------------------------------------

4. Following the application of all adjustments set out in paragraphs 2 and 3
above, the following payments shall be made by Liberty Global or Vodafone (as
applicable) in cash within 5 Business Days after the Completion Statements have
been finally agreed or determined in accordance with this Schedule 10:

 

4.1 if the application of all adjustments set out in paragraphs 2 and 3 above
results in a net increase to the Estimated Vodafone Equalisation Consideration,
Vodafone shall pay the amount of such increase (expressed as a positive number)
to Liberty Global; or

 

4.2 if the application of all adjustments set out in paragraphs 2 and 3 above
results in a net decrease to the Estimated Vodafone Equalisation Consideration,
Liberty Global shall pay the amount of such decrease (expressed as a positive
number) to Vodafone.

General

 

5. Any amount payable pursuant to any of paragraphs 2 to 5 inclusive of this
Part D shall be increased by an amount equivalent to interest on such amount at
Default Interest for the period from (but excluding) the Completion Date to (and
including) the due date for payment of such amount, calculated on a daily basis.

 

117



--------------------------------------------------------------------------------

Schedule 11

(Financial Adjustments: Amounts)

Part A: Amounts for Target Net Debt and Target Working Capital

Vodafone

Target Vodafone Net Debt = EUR 0

Target Vodafone Working capital = EUR (106,200,000)

Liberty Global

Target Liberty Global Net Debt = EUR (7,259,000,000)

Target Liberty Global Working Capital = EUR (430,100,000)

 

118



--------------------------------------------------------------------------------

Part B: Completion Statement Format

Vodafone

 

Vodafone Net Debt

   € [ ●] 

Vodafone Working Capital

   € [ ●] 

Liberty Global

 

Liberty Global Net Debt

   € [ ●] 

Liberty Global Working Capital

   € [ ●] 

 

119



--------------------------------------------------------------------------------

Part C: Reference Balance Sheet

Vodafone

The reference balance sheet for Vodafone shall be as set out in document 19.03
of the Liberty Global Data Room in the tab “Lion Reference Balance Sheet”.

Liberty Global

The reference balance sheet for Liberty Global shall be as set out in document
19.03 of the Liberty Global Data Room in the tab “Lion Reference Balance Sheet”.

 

120



--------------------------------------------------------------------------------

Part D: Amounts for Target Capex Spend

Vodafone

The Target Capex Spend for Vodafone shall be as set out in document 19.02 of the
Liberty Global Data Room.

Liberty Global

The Target Capex Spend for Liberty Global shall be as set out in document 19.01
of the Liberty Global Data Room.

 

121



--------------------------------------------------------------------------------

Part E: Form of Quarterly Updates

Vodafone Quarterly Updates

 

Vodafone Net Debt

   € [ ●] 

Vodafone Working Capital

   € [ ●] 

Liberty Global Quarterly Updates

 

Liberty Global Net Debt

   € [ ●] 

Liberty Global Working Capital

   € [ ●] 

 

122



--------------------------------------------------------------------------------

Signatures

 

Name:                                 For and on behalf of Liberty Global Europe
Holding B.V.

 

Name:                                 For and on behalf of Liberty Global plc

 

Name:                                 For and on behalf of Vodafone
International Holdings B.V.

 

Name:                                 For and on behalf of Vodafone Group Plc

 

Name:                                 For and on behalf of Lynx Global Europe II
B.V.

 

123



--------------------------------------------------------------------------------

Attachment 1

Part A

(Basic information about the Target Companies)

Vodafone Target Company

 

1.   Registered number   :    14052264 2.   Date of incorporation   :    29
November 1991 3.   Corporate seat   :    Maastricht 4.   Address of registered
office   :    Avenue Ceramique 300, 6221 KX Maastricht, the Netherlands 5.  
Class of company   :    Private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) 6.   Authorised share capital (if any)   :   
EUR 468,750,000 7.   Issued share capital   :    EUR 93,750,000.60 8.  
Directors:         

Full name

 

Service address

      

Nationality

  Robert Andrew Shuter   Avenue Ceramique 300, 6221 KX Maastricht, the
Netherlands      South African   Barbara Jongerden   Avenue Ceramique 300, 6221
KX Maastricht, the Netherlands      Dutch   Carmen Maria Velthuis   Avenue
Ceramique 300, 6221 KX Maastricht, the Netherlands      Dutch 9.   Secretary:  
     N/A 10.   Accounting reference date     :    1 April - 31 March 11.  
Auditors     :    PricewaterhouseCoopers 12.   Tax residence     :    The
Netherlands 13.   Registered number     :    14052264

 

124



--------------------------------------------------------------------------------

Liberty Global Target Company

 

1.    Registered number    :    34359572 2.    Date of incorporation    :    2
October 2009 3.    Place of incorporation    :    Amsterdam 4.    Address of
registered office    :    Boeingavenue 53, 1119PE 5.    Class of company    :   
Besloten Vennootschap 6.    Authorised share capital (if any)    :    EUR
500,000,000 7.    Issued share capital    :    EUR 224,199,230.26 8.   
Directors:           

Full name

  

Service address

  

Nationality

   Liberty Global Europe Management B.V.    Boeingavenue 53, 1119PE
Schiphol-Rijk    The Netherlands 9.    Accounting reference date    :   
31 December 10.    Auditors    :    KPMG 11.    Tax residence    :    The
Netherlands

 

125



--------------------------------------------------------------------------------

Attachment 1

Part B

(Basic information about the Subsidiaries)

 

1.    Subsidiaries in Vodafone Target Group    1.1    mITE Systems B.V.      
(A)    Registered number    :    30194497    (B)    Date of incorporation    :
   15 December 2004    (C)    Corporate seat    :    Woerden    (D)    Address
of registered office    :    Kronenburgplantsoen 10 3401 BP IJsselstijn the
Netherlands    (E)    Class of company    :    Private limited liability      
company (besloten vennootschap met beperkte aansprakelijkheid)    (F)   
Authorised share capital (if any)    :    EUR 90,000.00    (G)    Issued share
capital    :    EUR 27,000.00    (H)    Shareholder(s):                

Full name

  

Registered address

  

Number of

Shares held

      Vodafone Libertel B.V.    Avenue Ceramique 300 6221 KX Maastricht the
Netherlands    270    (I)    Directors:                

Full name

  

Service address

  

Nationality

      Vodafone Libertel B.V.    Avenue Ceramique 300, 6221 KX, Maastricht, the
Netherlands    N/A    (J)    Secretary:                

Full name

  

Service address

           N/A    N/A   

 

126



--------------------------------------------------------------------------------

  (K)   Accounting reference date    :    1 April - 31 March   (L)   Auditors   
:    PricewaterhouseCoopers   (M)   Tax residence    :    The Netherlands 2.  
Subsidiaries in Liberty Global Target Group    2.1   Ziggo Group Holding B.V.   
  (A)   Registered number    :    61370991   (B)   Date of incorporation    :   
2 September 2014   (C)   Place of incorporation    :    Utrecht   (D)   Address
of registered office    :    Atoomweg 100, 3542 AB Utrecht   (E)   Class of
company    :    Besloten Vennootschap   (F)   Authorised share capital (if any)
   :    Not Applicable   (G)   Issued share capital    :    EUR 10,004   (H)  
Members:              

Full name

  

Registered address

  

Number of

Shares held

    Liberty Global Europe Holding B.V.    Boeingavenue 53, 1119PE Schiphol-Rijk
   Sole Shareholder   (I)   Directors:              

Full name

  

Service address

  

Nationality

    Johannes Baptiste Paulus Coopmans    Atoomweg 100, 3542AB Utrecht    Dutch  
  Ritchy Alain Drost    Atoomweg 100, 3542AB Utrecht    Dutch   (J)   Accounting
reference date    :    31 December   (K)   Auditors    :    KPMG   (L)   Tax
residence    :    Dutch

 

127



--------------------------------------------------------------------------------

2.2   Ziggo Holding B.V.      (A)   Registered number    :    52444511   (B)  
Date of incorporation    :    1 April 2011   (C)   Place of incorporation    :
   Utrecht   (D)   Address of registered office    :    Atoomweg 100, 3542
AB Utrecht   (E)   Class of company    :    Besloten Vennootschap   (F)  
Authorised share capital (if any)    :    Not Applicable   (G)   Issued share
capital    :    EUR 200,096,114   (H)   Members:              

Full name

  

Registered address

  

Number of

Shares held

    LGE HoldCo V B.V.    Boeing avenue 53, 1119PE Schiphol Rijk    Sole
shareholder   (I)   Directors:              

Full name

  

Service address

  

Nationality

   

Johannes Baptiste Paulus Coopmans

Ritchy Alain Drost

  

Atoomweg 100, 3542 AB

Utrecht

 

Atoomweg 100, 3542 AB

Utrecht

  

Dutch

 

Dutch

  (J)   Accounting reference date    :    31 December   (K)   Auditors    :   
KPMG   (L)   Tax residence    :    Dutch 2.3   Zesko B.V.         (A)  
Registered number    :    34131683   (B)   Date of incorporation    :    20
March 2000   (C)   Place of incorporation    :    Amsterdam

 

128



--------------------------------------------------------------------------------

  (D)    Address of registered office    :    Winschoterdiep 60,9723AB Groningen
  (E)    Class of company    :    Besloten Vennootschap   (F)    Authorised
share capital (if any)    :    Not Applicable   (G)    Issued share capital    :
   EUR 941,553,776.31   (H)    Members:               

Full name

  

Registered address

  

Number of

Shares held

     Ziggo Holding B.V.    Atoomweg 100, 3542AB Utrecht    Sole Shareholder  
(I)    Directors:               

Full name

  

Service address

  

Nationality

     Ritchy Alain Drost    Winschoterdiep 60, 9723AB Groningen    Dutch     
Johannes Baptiste Paulus Coopmans    Winschoterdiep 60, 9723AB Groningen   
Dutch   (J)    Accounting reference date    :    31 December   (K)    Auditors
   :    KPMG   (L)    Tax residence    :    Dutch 2.4   Torenspits B.V.        
(A)    Registered number    :    33242788   (B)    Date of incorporation    :   
3 April 1913   (C)    Place of incorporation    :    Amsterdam   (D)    Address
of registered office    :    Winschoterdiep 60, 9723AB Groningen   (E)    Class
of company    :    Besloten Vennootschap   (F)    Authorised share capital (if
any)    :    EUR 90,000   (G)    Issued share capital    :    EUR 18,000

 

129



--------------------------------------------------------------------------------

  (H)    Members:            

Full name

  

Registered address

  

Number of

Shares held

     Zesko B.V.    Winschoterdiep 60, 9723AB Groningen    Sole Shareholder   (I)
   Directors:               

Full name

  

Service address

  

Nationality

     Amsterdamse Beheer- en Consultingmaatschappij B.V.    Atoomweg 100, 3542AB
Utrecht    The Netherlands   (J)    Accounting reference date    :   
31 December   (K)    Auditors    :    KPMG   (L)    Tax residence    :    Dutch
2.5   Plinius Investment B.V.         (A)    Registered number    :    33232525
  (B)    Date of incorporation    :    20 June 1984   (C)    Place of
incorporation    :    Amsterdam   (D)    Address of registered office    :   
Winschoterdiep 60, 9723 AB Groningen   (E)    Class of company    :    Besloten
Vennootschap   (F)    Authorised share capital (if any)    :    EUR 18,000   (G)
   Issued share capital    :    EUR 18,000   (H)    Members:               

Full name

  

Registered address

  

Number of

Shares held

     Torenspits B.V.    Winschoterdiep 60, 9723AB Groningen    Sole Shareholder

 

130



--------------------------------------------------------------------------------

  (I)    Directors:               

Full name

  

Service address

  

Nationality

     Amsterdamse Beheer- en Consultingmaatschappij B.V.    Atoomweg 100, 3542AB
Utrecht    The Netherlands   (J)    Accounting reference date    :   
31 December   (K)    Auditors    :    KPMG   (L)    Tax residence    :    Dutch
2.6   Ziggo Bond Company B.V.         (A)    Registered number    :    01180301
  (B)    Date of incorporation    :    30 March 2010   (C)    Place of
incorporation    :    Amsterdam   (D)    Address of registered office    :   
Winschoterdiep 60            9723AB Groningen   (E)    Class of company    :   
Besloten Vennootschap   (F)    Authorised share capital (if any)    :    90,000
EUR   (G)    Issued share capital    :    EUR 18,000   (H)    Members:          
    

Full name

  

Registered address

  

Number of

Shares held

     Zesko B.V.    Winschoterdiep 60, 9723AB Groningen    Sole Shareholder   (I)
   Directors:               

Full name

  

Service address

  

Nationality

     Zesko B.V.    Winschoterdiep 60, 9723AB Groningen    The Netherlands   (J)
   Accounting reference date    :    31 December   (K)    Auditors    :    KPMG
  (L)    Tax residence    :    Dutch

 

131



--------------------------------------------------------------------------------

2.7    Amsterdams Beheer- en Consultingmaatschappij B.V.       (A)    Registered
number    :    33195889    (B)    Date of incorporation    :    25 September
1987    (C)    Place of incorporation    :    Amsterdam    (D)    Address of
registered office    :    Atoomweg 100, 3542AB Utrecht    (E)   

Class  of company

   :    Besloten Vennootschap    (F)    Authorised share capital (if any)    :
   EUR 20,000,000    (G)    Issued share capital    :    EUR 9,812,500    (H)   
Members:                

Full name

  

Registered address

  

Number of

Shares held

      Ziggo Bond Company B.V.    Winschoterdiep 60, 9723AB Groningen    Sole
Shareholder    (I)    Directors:                

Full name

  

Service address

  

Nationality

      Johannes Baptiste Paulus Coopmans    Atoomweg 100, 3542AB    Dutch      
Ritchy Alain Drost    Atoomweg 100, 3542AB    Dutch    (J)    Accounting
reference date    :    31 December    (K)    Auditors    :    KPMG    (L)    Tax
residence    :    Dutch 2.8    Torenspits II B.V.          (A)    Registered
number    :    34262281    (B)    Date of incorporation    :    22 December 2006
   (C)    Place of incorporation    :    Amsterdam    (D)    Address of
registered office    :    Atoomweg 100, 3542 AB Utrecht

 

132



--------------------------------------------------------------------------------

   (E)    Class of company    :    Besloten Vennootschap    (F)    Authorised
share capital (if any)    :    EUR 90,000    (G)    Issued share capital    :   
EUR 18.001    (H)    Members:                

Full name

  

Registered address

  

Number of

Shares held

      Amsterdamse Beheer- en Consultingmaatschappij B.V.    Atoomweg 100, 3542AB
Utrecht    Sole Shareholder    (I)    Directors:                

Full name

  

Service address

  

Nationality

      Amsterdamse Beheer- en Consultingmaatschappij B.V.    Atoomweg 100, 3542AB
Utrecht    The Netherlands    (J)    Accounting reference date    :   
31 December    (K)    Auditors    :    KPMG    (L)    Tax residence    :   
Dutch 2.9    Ziggo B.V.          (A)    Registered number    :    37026706   
(B)    Date of incorporation    :    12 February 1951    (C)    Place of
incorporation    :    Utrecht    (D)    Address of registered office    :   
Atoomweg 100, 3542AB Utrecht    (E)    Class of company    :    Besloten
Vennootschap    (F)    Authorised share capital (if any)    :    EUR 4,429,000
   (G)    Issued share capital    :    EUR 885,800

 

133



--------------------------------------------------------------------------------

   (H)    Members:                

Full name

  

Registered address

  

Number of

Shares held

      Torenspits II B.V.    Atoomweg 100, 3542AB Utrecht    Sole Shareholder   
(I)    Directors:                

Full name

  

Service address

  

Nationality

      Amsterdamse Beheer- en Consultingmaatschappij B.V.    Atoomweg 100, 3542AB
Utrecht    Dutch    (J)    Accounting reference date    :    31 December    (K)
   Auditors    :    KPMG, The Netherlands    (L)    Tax residence    :    The
Netherlands 2.10    Ziggo Netwerk B.V.          (A)    Registered number    :   
37141989    (B)    Date of incorporation    :    29 May 2008    (C)    Place of
incorporation    :    Groningen    (D)    Address of registered office    :   
Winschoterdiep 60             9723AB Groningen    (E)    Class of company    :
   Besloten Vennootschap    (F)    Authorised share capital (if any)    :    Not
applicable    (G)    Issued share capital    :    EUR 18,000    (H)    Members:
               

Full name

  

Registered address

  

Number of

Shares held

      Ziggo B.V.    Atoomweg 100, 3542AB Utrecht    Sole Shareholder

 

134



--------------------------------------------------------------------------------

   (I)    Directors:                

Full name

  

Service address

  

Nationality

      Ziggo B.V.    Atoomweg 100, 3542AB Utrecht    Dutch    (J)    Accounting
reference date    :    31 December    (K)    Auditors    :    KPMG, The
Netherlands    (L)    Tax residence    :    The Netherlands 2.11    Ziggo
Netwerk II B.V.          (A)    Registered number    :    54158923    (B)   
Date of incorporation    :    21 December 2011    (C)    Place of incorporation
   :    Utrecht    (D)    Address of registered office    :    Atoomweg 100,
3542AB Utrecht    (E)    Class of company    :    Besloten Vennootschap    (F)
   Authorised share capital (if any)    :    Not applicable    (G)    Issued
share capital    :    EUR 18,000    (H)    Members:                

Full name

  

Registered address

  

Number of

Shares held

      Ziggo B.V.    Atoomweg 100, 3542AB Utrecht    Sole Shareholder    (I)   
Directors:                

Full name

  

Service address

  

Nationality

      Ziggo B.V.    Atoomweg 100, 3542AB Utrecht    Dutch    (J)    Accounting
reference date    :    31 December    (K)    Auditors    :    KPMG The
Netherlands    (L)    Tax residence    :    The Netherlands

 

135



--------------------------------------------------------------------------------

2.12    Breedband Breda B.V.          (A)    Registered number    :    18077452
   (B)    Date of incorporation    :    4 February 2005    (C)    Place of
incorporation    :    Breda    (D)    Address of registered office    :   
Atoomweg 100, 3542 AB Utrecht    (E)    Class of company    :    Besloten
Vennootschap    (F)    Authorised share capital (if any)    :    EUR 90,000   
(G)    Issued share capital    :    EUR 18,401    (H)    Members:             
  

Full name

  

Registered address

  

Number of

Shares held

      Ziggo B.V.    Atoomweg 100, 3542AB Utrecht    Sole Shareholder    (I)   
Directors:                

Full name

  

Service address

  

Nationality

      Ziggo B.V.    Atoomweg 100, 3542AB Utrecht    Dutch    (J)    Accounting
reference date    :    31 December    (K)    Auditors    :    KPMG    (L)    Tax
residence    :    The Netherlands 2.13    TeleCai Den Haag B.V.          (A)   
Registered number    :    27160106    (B)    Date of incorporation    :    10
June 1996    (C)    Place of incorporation    :    ‘s-Gravenhage    (D)   
Address of registered office    :    Spaarneplein 2, 2515 VK            
‘s-Gravenhage    (E)    Class of company    :    Besloten Vennootschap

 

136



--------------------------------------------------------------------------------

   (F)    Authorised share capital (if any)    :    EUR 5,000,000,-    (G)   
Issued share capital    :    EUR 2,268,901.08    (H)    Members:                

Full name

  

Registered address

  

Number of

Shares held

      Ziggo B.V.    Atoomweg 100, 3542AB Utrecht    Sole Shareholder    (I)   
Directors:                

Full name

  

Service address

  

Nationality

      Ziggo B.V.    Atoomweg 100, 3542AB Utrecht    Dutch    (J)    Accounting
reference date    :    31 December    (K)    Auditors    :    KPMG    (L)    Tax
residence    :    The Netherlands 2.14    Esprit Telecom B.V.          (A)   
Registered number    :    17177850    (B)    Date of incorporation    :    13
July 2005    (C)    Place of incorporation    :    Amsterdam    (D)    Address
of registered office    :    Monitorweg 1, 1322BJ             Almere    (E)   
Class of company    :    Besloten Vennootschap    (F)    Authorised share
capital (if any)    :    EUR 100,000    (G)    Issued share capital    :    EUR
50,000    (H)    Members:                

Full name

  

Registered address

  

Number of

Shares held

      Ziggo B.V.    Atoomweg 100, 3542AB Utrecht    Sole Shareholder



 

137



--------------------------------------------------------------------------------

   (I)    Directors:                

Full name

  

Service address

  

Nationality

      Ziggo B.V.    Atoomweg 100, 3542AB Utrecht    Dutch    (J)    Accounting
reference date    :    31 December    (K)    Auditors    :    KPMG    (L)    Tax
residence    :    The Netherlands 2.15    Zoranet Connectivity Services B.V.   
      (A)    Registered number    :    08120615    (B)    Date of incorporation
   :    20 January 2004    (C)    Place of incorporation    :    Zwolle    (D)
   Address of registered office    :    Assendorperdijk 2,             8012EH
Zwolle    (E)    Class of company    :    Besloten Vennootschap    (F)   
Authorised share capital (if any)    :    EUR 90,000    (G)    Issued share
capital    :    EUR 18,000    (H)    Members:                

Full name

  

Registered address

  

Number of

Shares held

      Esprit Telecom B.V.    Monitorweg 1, 1322BJ Almere    Sole Shareholder   
(I)    Directors:                

Full name

  

Service address

  

Nationality

      Esprit Telecom B.V.    Monitorweg 1, 1322BJ Almere    Dutch    (J)   
Accounting reference date    :    31 December    (K)    Auditors    :    KPMG   
(L)    Tax residence    :    The Netherlands

 

138



--------------------------------------------------------------------------------

2.16    XB Facilities B.V          (A)    Registered number    :    39066884   
(B)    Date of incorporation    :    3 March 1998    (C)    Place of
incorporation    :    Almere    (D)    Address of registered office    :   
Monitorweg 1, 1322BJ             Almere    (E)    Class of company    :   
Besloten Vennootschap    (F)    Authorised share capital (if any)    :    EUR
200,000    (G)    Issued share capital    :    EUR 18,151.21    (H)    Members:
               

Full name

  

Registered address

  

Number of

Shares held

      Esprit Telecom B.V.    Monitorweg 1, 1322BJ Almere    Sole Shareholder   
(I)    Directors:                

Full name

  

Service address

  

Nationality

      Esprit Telecom B.V.    Monitorweg 1, 1322BJ Almere    Dutch    (J)   
Accounting reference date    :    31 December    (K)    Auditors    :    KPMG   
(L)    Tax residence    :    The Netherlands 2.17    Ziggo Deelnemingen B.V.   
      (A)    Registered number    :    59793473    (B)    Date of incorporation
   :    22 January 2014    (C)    Place of incorporation    :    Amsterdam   
(D)    Address of registered office    :    Atoomweg 100, 3542AB Utrecht    (E)
   Class of company    :    Besloten Vennootschap    (F)    Authorised share
capital (if any)    :    Not applicable

 

139



--------------------------------------------------------------------------------

   (G)    Issued share capital    :    EUR 100    (H)    Members:             
  

Full name

  

Registered address

  

Number of

Shares held

      Ziggo B.V.    Atoomweg 100, 3542AB Utrecht    Sole Shareholder    (I)   
Directors:                

Full name

  

Service address

  

Nationality

      Amsterdamse Beheer- en Consultingmaatschappij B.V.    Atoomweg 100, 3542AB
Utrecht    Dutch    (J)    Accounting reference date    :    31 December    (K)
   Auditors    :    KPMG, The Netherlands    (L)    Tax residence    :    The
Netherlands 2.18    HBO Netherlands Distributions B.V.          (A)   
Registered number    :    53965760    (B)    Date of incorporation    :    17
November 2011    (C)    Place of incorporation    :    Amsterdam    (D)   
Address of registered office    :    Barbara Strozzilaan 101, 1083HN Amsterdam
   (E)    Class of company    :    Besloten Vennootschap    (F)    Authorised
share capital (if any)    :    EUR 90,000    (G)    Issued share capital    :   
EUR 18,000    (H)    Members:                

Full name

  

Registered address

  

Number of

Shares held

      HBO Nederland Coöperatief U.A.    Barbara Strozzilaan 101, 1083HN
Amsterdam    Sole Shareholder

 

140



--------------------------------------------------------------------------------

  (I)   Directors:              

Full name

  

Service address

  

Nationality

    HBO Nederland Coöperatief U.A.    Barbara Strozzilaan 101, 1083HN Amsterdam
   Dutch   (J)   Accounting reference date    :    31 December   (K)   Auditors
   :    Ernst&Young   (L)   Tax residence    :    Dutch 2.19   ZUM B.V.        
(A)   Registered number    :    30277403   (B)   Date of incorporation    :   
29 December 2009   (C)   Place of incorporation    :    Amsterdam   (D)  
Address of registered office    :    Atoomweg 100, 3542AB Utrecht   (E)   Class
of company    :    Besloten Vennootschap   (F)   Authorised share capital (if
any)    :    Not applicable   (G)   Issued share capital    :    EUR 18,004  
(H)   Members:              

Full name

  

Registered address

  

Number of

Shares held

    Ziggo B.V.    Atoomweg 100, 3542AB Utrecht    Sole Shareholder   (I)  
Directors:              

Full name

  

Service address

  

Nationality

    Amsterdamse Beheer- en Consultingmaatschappij B.V.    Atoomweg 100, 3542AB
Utrecht    Dutch   (J)   Accounting reference date    :    31 December   (K)  
Auditors    :    KPMG, The Netherlands   (L)   Tax residence    :    The
Netherlands

 

141



--------------------------------------------------------------------------------

2.20   Ziggo Services B.V.         (A)    Registered number    :    62393944  
(B)    Date of incorporation    :    4 March 2015   (C)    Place of
incorporation    :    Utrecht   (D)    Address of registered office    :   
Atoomweg 100, 3542AB Utrecht   (E)    Class of company    :    Besloten
Vennootschap   (F)    Authorised share capital (if any)    :    Not applicable  
(G)    Issued share capital    :    EUR 110,000   (H)    Members:               

Full name

  

Registered address

  

Number of

Shares held

     UPC Nederland Holding III B.V.    Atoomweg 100, 3542AB Utrecht    Sole
Shareholder   (I)    Directors:               

Full name

  

Service address

  

Nationality

     Johannes Baptiste Paulus Coopmans    Atoomweg 100, 3542AB Utrecht    Dutch
     Ritchy Alain Drost    Atoomweg 100, 3542AB Utrecht    Dutch   (J)   
Accounting reference date    :    31 December   (K)    Auditors    :    KPMG,
The Netherlands   (L)    Tax residence    :    The Netherlands 2.21   Ziggo
Zakelijk Services B.V.         (A)    Registered number    :    33306448

 

142



--------------------------------------------------------------------------------

  (B)    Date of incorporation    :    28 September 1998   (C)    Place of
incorporation    :    Utrecht   (D)    Address of registered office    :   
Atoomweg 100, 1322BJ            Utrecht   (E)    Class of company    :   
Besloten Vennootschap   (F)    Authorised share capital (if any)    :    Not
applicable   (G)    Issued share capital    :    EUR 22,700   (H)    Members:   
           

Full name

  

Registered address

  

Number of

Shares held

     Ziggo Services B.V.    Atoomweg 100, 3542AB Utrecht    Sole Shareholder  
(I)    Directors:               

Full name

  

Service address

  

Nationality

     Ziggo Services B.V.    Atoomweg 100, 3542AB Utrecht    Dutch   (J)   
Accounting reference date    :    31 December   (K)    Auditors    :    KPMG  
(L)    Tax residence    :    The Netherlands 2.22   Ziggo Services Netwerk 2
B.V.         (A)    Registered number    :    54092655   (B)    Date of
incorporation    :    1 December 2011   (C)    Place of incorporation    :   
Utrecht   (D)    Address of registered office    :    Atoomweg 100, 3542AB     
      Utrecht   (E)    Class of company    :    Besloten Vennootschap   (F)   
Authorised share capital (if any)    :    Not applicable   (G)    Issued share
capital    :    EUR 18,000

 

143



--------------------------------------------------------------------------------

  (H)   Members:             

Full name

 

Registered address

  

Number of

Shares held

    Ziggo Services B.V.   Atoomweg 100, 3542AB Utrecht    Sole Shareholder   (I)
  Directors:             

Full name

 

Service address

  

Nationality

    Ziggo Services B.V.   Atoomweg 100, 3542AB Utrecht    Dutch   (J)  
Accounting reference date   :    31 December   (K)   Auditors   :    KPMG, The
Netherlands   (L)   Tax residence   :    The Netherlands 2.23   Ziggo Services
Employment B.V.        (A)   Registered number   :    34118291   (B)   Date of
incorporation   :    15 July 1999   (C)   Place of incorporation   :    Utrecht
  (D)   Address of registered office   :   

Atoomweg 100, 3542AB

Utrecht

  (E)   Class of company   :    Besloten Vennootschap   (F)   Authorised share
capital (if any)   :    Not applicable   (G)   Issued share capital   :    EUR
18,200   (H)   Members:             

Full name

 

Registered address

  

Number of

Shares held

    Ziggo Services B.V.   Atoomweg 100, 3542AB Utrecht    Sole Shareholder   (I)
  Directors:             

Full name

 

Service address

  

Nationality

    Ziggo Services B.V.   Atoomweg 100, 3542AB Utrecht    Dutch

 

144



--------------------------------------------------------------------------------

   (J)    Accounting reference date    :    31 December    (K)    Auditors    :
   KPMG, The Netherlands    (L)    Tax residence    :    The Netherlands 2.24   
Ziggo Services Mobile B.V.          (A)    Registered number    :    34204351   
(B)    Date of incorporation    :    19 March 2004    (C)    Place of
incorporation    :    Utrecht    (D)    Address of registered office    :   
Atoomweg 100, 3542AB             Utrecht    (E)    Class of company    :   
Besloten Vennootschap    (F)    Authorised share capital (if any)    :    Not
applicable    (G)    Issued share capital    :    EUR 34,280    (H)    Members:
               

Full name

  

Registered address

  

Number of

Shares held

      Ziggo Services B.V.    Atoomweg 100, 3542AB Utrecht    Sole Shareholder   
(I)    Directors:                

Full name

  

Service address

  

Nationality

      Ziggo Services B.V.    Atoomweg 100, 3542AB Utrecht    Dutch    (J)   
Accounting reference date    :    31 December    (K)    Auditors    :    KPMG,
The Netherlands    (L)    Tax residence    :    The Netherlands 2.25    UPC
Nederland Holding I B.V.          (A)    Registered number    :    62352865

 

145



--------------------------------------------------------------------------------

   (B)    Date of incorporation    :    8 January 2015    (C)    Place of
incorporation    :    Amsterdam    (D)    Address of registered office    :   
Atoomweg 100, 3542AB Utrecht    (E)    Class of company    :    Besloten
Vennootschap    (F)    Authorised share capital (if any)    :    Not applicable
   (G)    Issued share capital    :    EUR 10,002    (H)    Members:           
    

Full name

  

Registered address

  

Number of

Shares held

      Ziggo Group Holding B.V.    Atoomweg 100, 3542AB Utrecht    Sole
Shareholder    (I)    Directors:                

Full name

  

Service address

  

Nationality

      Johannes Baptiste Paulus Coopmans    Atoomweg 100, 3542AB Utrecht    Dutch
      Ritchy Alain Drost    Atoomweg 100, 3542AB Utrecht    Dutch    (J)   
Accounting reference date    :    31 December    (K)    Auditors    :    KPMG,
The Netherlands    (L)    Tax residence    :    The Netherlands 2.26    UPC
Nederland Holding II B.V.    (A)    Registered number    :    62361929    (B)   
Date of incorporation    :    9 January 2015    (C)    Place of incorporation   
:    Amsterdam    (D)    Address of registered office    :    Atoomweg 100,
3542AB Utrecht    (E)    Class of company    :    Besloten Vennootschap

 

146



--------------------------------------------------------------------------------

   (F)    Authorised share capital (if any)    :    Not applicable    (G)   
Issued share capital    :    EUR 10,002    (H)    Members:                

Full name

  

Registered address

  

Number of

Shares held

      UPC Nederland Holding I B.V.   

Atoomweg 100,

3542AB Utrecht

   Sole Shareholder    (I)    Directors:                

Full name

  

Service address

  

Nationality

      Johannes Baptiste Paulus Coopmans    Atoomweg 100, 3542AB Utrecht    Dutch
      Ritchy Alain Drost    Atoomweg 100, 3542AB Utrecht    Dutch    (J)   
Accounting reference date    :    31 December    (K)    Auditors    :    KPMG,
The Netherlands    (L)    Tax residence    :    The Netherlands 2.27    UPC
Nederland Holding III B.V.    (A)    Registered number    :    62366289    (B)
   Date of incorporation    :    9 January 2015    (C)    Place of incorporation
   :    Amsterdam    (D)    Address of registered office    :    Atoomweg 100,
3542AB Utrecht    (E)    Class of company    :    Besloten Vennootschap    (F)
   Authorised share capital (if any)    :    Not applicable    (G)    Issued
share capital    :    EUR 10,002    (H)    Members:                

Full name

  

Registered address

  

Number of

Shares held

      UPC Nederland Holding II B.V.    Atoomweg 100, 3542AB Utrecht    Sole
Shareholder

 

147



--------------------------------------------------------------------------------

   (I)    Directors:                

Full name

  

Service address

  

Nationality

      Johannes Baptiste Paulus Coopmans    Atoomweg 100, 3542AB Utrecht    Dutch
      Ritchy Alain Drost    Atoomweg 100, 3542AB Utrecht    Dutch    (J)   
Accounting reference date    :    31 December    (K)    Auditors    :    KPMG,
The Netherlands    (L)    Tax residence    :    The Netherlands 2.28    LGE
HoldCo V B.V.    (A)    Registered number    :    57657165    (B)    Date of
incorporation    :    5 April 2013    (C)    Place of incorporation    :   
Amsterdam    (D)    Address of registered office    :    Boeingavenue 53, 1119PE
Schiphol-Rijk    (E)    Class of company    :    Besloten Vennootschap    (F)   
Authorised share capital (if any)    :    Not Applicable    (G)    Issued share
capital    :    EUR 20,028    (H)    Members:                

Full name

  

Registered address

  

Number of

Shares held

      LGE HoldCo VII B.V.   

Boeing Avenue 53, 1119PE

Schiphol -Rijk

   11,018       LGE HoldCo VIII B.V.   

Boeing Avenue 53, 1119PE

Schiphol-Rijk

   6,010    (I)    Directors:                

Full name

  

Service address

  

Nationality

      Liberty Global Europe Management B.V.    Boeingavenue 53, 1119PE
Schiphol-Rijk    Dutch

 

148



--------------------------------------------------------------------------------

   (J)    Accounting reference date    :    31 December    (K)    Auditors    :
   KPMG    (L)    Tax residence    :    Dutch 2.29    LGE HoldCo VI B.V.    (A)
   Registered number    :    59389567    (B)    Date of incorporation    :    6
December 2013    (C)    Place of incorporation    :    Amsterdam    (D)   
Address of registered office    :    Boeingavenue 53, 1119PE Schiphol-Rijk   
(E)    Class of company    :    Besloten Vennootschap    (F)    Authorised share
capital (if any)    :    Not Applicable    (G)    Issued share capital    :   
EUR 10,004    (H)    Members:                

Full name

  

Registered address

  

Number of

Shares held

      Ziggo Group Holding B.V.    Atoomweg 100, 3542AB Utrecht    Sole
Shareholder    (I)    Directors:                

Full name

  

Service address

  

Nationality

      Liberty Global Europe Management B.V.    Boeingavenue 53, 1119PE
Schiphol-Rijk    Dutch    (J)    Accounting reference date    :    31 December
   (K)    Auditors    :    KPMG    (L)    Tax residence    :    Dutch

 

149



--------------------------------------------------------------------------------

 

2.30    LGE HoldCo VII B.V.    (A)    Registered number    :    59416580    (B)
   Date of incorporation    :    11 December 2013    (C)    Place of
incorporation    :    Amsterdam    (D)    Address of registered office    :   
Boeingavenue 53, 1119PE Schiphol-Rijk    (E)    Class of company    :   
Besloten Vennootschap    (F)    Authorised share capital (if any)    :    Not
Applicable    (G)    Issued share capital    :    EUR 10,002    (H)    Members:
               

Full name

  

Registered address

  

Number of

Shares held

      LGE HoldCo VI B.V.    Boeingavenue 53, 1119PE Schiphol-Rijk    Sole
Shareholder    (I)    Directors:                

Full name

  

Service address

  

Nationality

      Liberty Global Europe Management B.V.    Boeingavenue 53, 1119PE
Schiphol-Rijk    Dutch    (J)    Accounting reference date    :    31 December
   (K)    Auditors    :    KPMG    (L)    Tax residence    :    Dutch 2.31   
LGE HoldCo VIII B.V    (A)    Registered number    :    61755265    (B)    Date
of incorporation    :    27 October 2014    (C)    Place of incorporation    :
   Amsterdam    (D)    Address of registered office    :    Boeingavenue 53,
1119PE Schiphol-Rijk    (E)    Class of company    :    Besloten Vennootschap

 

150



--------------------------------------------------------------------------------

   (F)    Authorised share capital (if any)    :    Not Applicable    (G)   
Issued share capital    :    EUR 10,008    (H)    Members:                

Full name

  

Registered address

  

Number of

Shares held

      LGE HoldCo VII B.V    Boeingavenue 53, 1119PE Schiphol-Rijk    Sole
Shareholder    (I)    Directors:                

Full name

  

Service address

  

Nationality

      Liberty Global Europe Management B.V.    Boeingavenue 53, 1119PE
Schiphol-Rijk    Dutch    (J)    Accounting reference date    :    31 December
   (K)    Auditors    :    KPMG    (L)    Tax residence    :    Dutch 2.32   
FinCo Partner 1 B.V.          (A)    Registered number    :    59735376    (B)
   Date of incorporation    :    15 January 2014    (C)    Place of
incorporation    :    Amsterdam    (D)    Address of registered office    :   
Boeingavenue 53, 1119PE Schiphol-Rijk    (E)    Class of company    :   
Besloten Vennootschap    (F)    Authorised share capital (if any)    :    Not
applicable    (G)    Issued share capital    :    EUR 10,000    (H)    Members:
               

Full name

  

Registered address

  

Number of

Shares held

      LGE HoldCo VII B.V.    Boeingavenue 53, 1119PE Schiphol-Rijk    Sole
Shareholder

 

151



--------------------------------------------------------------------------------

   (I)    Directors:                

Full name

  

Service address

  

Nationality

      Liberty Global Europe Management B.V.    Boeingavenue 53, 1119PE
Schiphol-Rijk    Dutch    (J)    Accounting reference date    :    31 December
   (K)    Auditors    :    KPMG, The Netherlands    (L)    Tax residence    :   
The Netherlands 2.33    Liberty Global Content Netherlands B.V.          (A)   
Registered number    :    34186803    (B)    Date of incorporation    :    13
February 2003    (C)    Place of incorporation    :    Amsterdam    (D)   
Address of registered office    :    Koningin Wilhelminaplein 2-4, 1062HK
Amsterdam    (E)    Class of company    :    Besloten Vennootschap    (F)   
Authorised share capital (if any)    :    Not applicable    (G)    Issued share
capital    :    EUR 18,200    (H)    Members:                

Full name

  

Registered address

  

Number of

Shares held

      Liberty Global Ventures Holding B.V.    Boeingavenue 53, 1119PE
Schiphol-Rijk    Sole Shareholder    (I)    Directors:                

Full name

  

Service address

  

Nationality

      Liberty Global Europe Management B.V.    Boeingavenue 53, 1119PE
Schiphol-Rijk    The Netherlands    (J)    Accounting reference date    :   
31 December    (K)    Auditors    :    KPMG, The Netherlands    (L)    Tax
residence    :    The Netherlands

 

152



--------------------------------------------------------------------------------

2.34    UPC Western Europe Holding B.V.          (A)    Registered number    :
   33296156    (B)    Date of incorporation    :    12 December 1994    (C)   
Place of incorporation    :    Amsterdam    (D)    Address of registered office
   :    Boeingavenue 53, 1119PE Schiphol-Rijk    (E)    Class of company    :   
Besloten Vennootschap    (F)    Authorised share capital (if any)    :    EUR
450,000    (G)    Issued share capital    :    EUR 180,900    (H)    Members:   
            

Full name

  

Registered address

  

Number of

Shares held

      UPC Broadband Holding B.V    Boeingavenue 53, 1119PE Schiphol-Rijk    Sole
Shareholder    (I)    Directors:                

Full name

  

Service address

  

Nationality

      UPC Broadband Holding B.V.    Boeingavenue 53, 1119PE Schiphol-Rijk   
Dutch    (J)    Accounting reference date    :    31 December    (K)    Auditors
   :    KPMG, The Netherlands    (L)    Tax residence    :    The Netherlands
2.35    UPC Western Europe Holding 2 B.V.          (A)    Registered number    :
   33303479    (B)    Date of incorporation    :    25 May 1998    (C)    Place
of incorporation    :    Amsterdam    (D)    Address of registered office    :
   Kabelweg 51, 1014BA Amsterdam    (E)    Class of company    :    Besloten
Vennootschap

 

153



--------------------------------------------------------------------------------

   (F)    Authorised share capital (if any)    :    Not applicable    (G)   
Issued share capital    :    EUR 45,381    (H)    Members:                

Full name

  

Registered address

  

Number of

Shares held

      UPC Western Europe Holding B.V.    Boeingavenue 53, 1119PE Schiphol-Rijk
   Sole Shareholder    (I)    Directors:                

Full name

  

Service address

  

Nationality

      Johannes Baptiste Paulus Coopmans    Atoomweg 100, 3542AB Utrecht    Dutch
      Ritchy Alain Drost    Atoomweg 100, 3542AB Utrecht    Dutch    (J)   
Accounting reference date    :    31 December    (K)    Auditors    :    KPMG,
The Netherlands    (L)    Tax residence    :    The Netherlands 2.36    HBO
Nederland Coöperatief U.A.          (A)    Registered number    :    53943074   
(B)    Date of incorporation    :    14 November 2011    (C)    Place of
incorporation    :    Amsterdam    (D)    Address of registered office    :   
Barbara Strozzilaan101, 1083HN Amsterdam (i)    Class of company    :   
Coöperatie met beperkte aansprakelijkheid    (E)    Authorised share capital (if
any)    :    Not applicable    (F)    Issued share capital    :    Not
applicable

 

154



--------------------------------------------------------------------------------

   (G)    Directors:                

Full name

  

Service address

  

Nationality

      Ritchy Alain Drost    Barbara Strozzilaan 101, 1083HN Amsterdam    Dutch
      Simon Peter Sutton    Barbara Strozzilaan 101, 1083HN Amsterdam    British
      Stanley Barton Fertig    Barbara Strozzilaan 101, 1083HN Amsterdam   
American       Hendrik Jan de Groot    Barbara Strozzilaan 101, 1083HN Amsterdam
   Swiss    (H)    Accounting reference date    :    31 December    (I)   
Auditors    :    Ernst & Young    (J)    Tax residence    :    Dutch 2.37   
Ziggo Toestel Financiering B.V.          (A)    Registered number    :   
61665347    (B)    Date of incorporation    :    13 October 2014    (C)    Place
of incorporation    :    Utrecht    (D)    Address of registered office    :   
Atoomweg 100, 3542AB Utrecht    (E)    Class of company    :    Besloten
Vennootschap    (F)    Authorised share capital (if any)    :    Not applicable
   (G)    Issued share capital    :    EUR 10,000    (H)    Members:           
    

Full name

  

Registered address

  

Number of

Shares held

      Labesa Holding B.V.    Boeingavenue 53, 1119PE Schiphol-Rijk    Sole
Shareholder

 

155



--------------------------------------------------------------------------------

   (I)    Directors:                

Full name

  

Service address

  

Nationality

     

Johannes Baptiste

 

Paulus Coopmans

   Atoomweg 100, 3542AB Utrecht    Dutch       Ritchy Alain Drost    Atoomweg
100, 3542AB Utrecht    Dutch    (J)    Accounting reference date    :   
31 December    (K)    Auditors    :    KPMG, The Netherlands    (L)    Tax
residence    :    The Netherlands 2.38    Ziggo Financing Partnership         
(A)    Registered number    :    1081647    (B)    Date of incorporation    :   
24 January 2014    (C)    Place of incorporation    :    Wilmington    (D)   
Address of registered office    :    2711 Centerville Road Suite 400, Wilmington
DE 19808    (E)    Class of company    :    Partnership    (F)    Authorised
share capital (if any)    :    Not applicable    (G)    Issued share capital   
:    Not applicable    (H)    Partners:                

Full name

  

Service address

  

Nationality

      Ziggo B.V. (Managing Partner)    Atoomweg 100, 3542 AB Utrecht    Dutch   
   Ziggo Deelnemingen B.V.   

Atoomweg 100, 3542AB Utrecht

Utrecht

   Dutch    (I)    Accounting reference date    :    31 December    (J)   
Auditors    :    KPMG, The Netherlands    (K)    Tax residence    :   
Transparent

 

156



--------------------------------------------------------------------------------

2.39    LG Financing Partnership          (A)    Registered number    :   
1087186    (B)    Date of incorporation    :    27 January 2014    (C)    Place
of incorporation    :    Wilmington    (D)    Address of registered office    :
   2711 Centerville Road Suite 400, Newcastle County, Wilmington. DE 19808   
(E)    Class of company    :    Partnership    (F)    Authorised share capital
(if any)    :    Not applicable    (G)    Issued share capital    :    Not
applicable    Partners:                

Full name

  

Service address

  

Nationality

      LGE HoldCo VII B.V. (managing partner)    Boeingavenue 53, 1119PE
Schiphol-Rijk    Dutch       Finco Partner I B.V.    Boeingavenue 53, 1119PE
Schiphol-Rijk Utrecht    Dutch    (H)    Accounting reference date    :   
31 December    (I)    Auditors    :    KPMG, The Netherlands    (J)    Tax
residence    :    Transparent

 

157



--------------------------------------------------------------------------------

Attachment 2

(Relevant Properties)

Part 1 – Vodafone Relevant Properties

 

158



--------------------------------------------------------------------------------

Part 2 – Liberty Global Relevant Properties

 

159